              Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 1 of 148




                                     EXHIBIT A

                              Revised Perkins Sale Order




RLF1 22048658v.2
               Case 19-11743-JTD            Doc 299-1        Filed 09/18/19         Page 2 of 148




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                         Chapter 11
                                           )
Perkins & Marie Callender’s, LLC, et al.,1 )                         Case No. 19-11743 (KG)
                                           )
                                           )                         Jointly Administered
             Debtors.                      )
_________________________________________ )                           Re: Docket No. 33 & 118


         ORDER (A) APPROVING AND AUTHORIZING SALE OF SUBSTANTIALLY
         ALL OF THE DEBTORS’ PERKINS BUSINESS ASSETS FREE AND CLEAR
          OF ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS,
              (B) APPROVING THE ASSUMPTION AND ASSIGNMENT OF
                CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
          LEASES RELATED THERETO, AND (C) GRANTING RELATED RELIEF

          Upon the Debtors’ Motion for Entry of an Order (A) Approving and Authorizing Sale of

 Substantially All of the Debtors’ Assets, Free and Clear of All Liens, Claims, Encumbrances and

 Other Interests, (B) Approving the Assumption and Assignment of Certain Executory Contracts

 and Unexpired Leases Related Thereto, and (C) Granting Related Relief (the “Motion”) [Docket

 No. 33]2 of the above-captioned debtors (collectively, the “Debtors”), and the Supplement

 related thereto (the “Supplement”) [Docket No. 118], for entry of an order (this “Order”),

 pursuant to Bankruptcy Code sections 105(a), 363, and 365, Bankruptcy Rules 2002, 6004, 6006,

 9006, 9007 and 9014, and Local Rules 2002-1 and 6004-1, (i) authorizing the sale of the Perkins

 Business (the “Sale”) free and clear of liens, claims, encumbrances, and other interests; (ii)
 1
     The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins
     & Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie
     Shops, LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions, LLC (7308); MCID, Inc. (2015);
     Wilshire Beverage, Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s
     Holding Corp. (2225). The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis,
     Tennessee 38119-4709.
 2
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
     terms in the Motion, the Supplement, or the Asset Purchase Agreement (as defined herein), as applicable.



 RLF1 22040405v.1
              Case 19-11743-JTD          Doc 299-1      Filed 09/18/19    Page 3 of 148




approving the assumption and assignment of certain of the Debtors’ executory contracts and

unexpired leases related thereto; and (iii) granting related relief; and an auction having been

commenced on September 9, 2019 (the “Auction”) with respect to the Sale of the Perkins

Business in accordance with the Bid Procedures following the receipt of more than one Qualified

Bid for such assets; and Huddle House, Inc. (together with any Buyer Designee, the “Buyer”)

having been selected as the Successful Bidder at the Auction; and the Court having reviewed and

considered the Motion and the Supplement; and the Court having held a hearing with respect to

the Sale on September [17], 2019 (the “Sale Hearing”); and upon all of the proceedings had

before the Court; and all parties in interest having been heard or having had the opportunity to be

heard regarding the Motion and the relief requested in this Order; and due and sufficient notice

of the Auction, the Sale Hearing and the relief sought herein having been given under the

particular circumstances and in accordance with the Bidding Procedures Order; and it appearing

that no other or further notice need be provided; and it appearing that the relief requested in the

Motion with respect to the Sale of the Perkins Business to the Buyer is in the best interests of the

Debtors, their estates, their creditors and other parties in interest; and upon the record of the Sale

Hearing and these Chapter 11 Cases, and after due deliberation and sufficient cause appearing

therefore and no further notice being required,

         IT IS FOUND, CONCLUDED AND DETERMINED THAT:

I.       Jurisdiction, Final Order and Statutory Predicates

         A.        This Court has jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated February 29, 2012. This

is a core proceeding under 28 U.S.C. § 157(b). Venue of the Debtors’ Chapter 11 Cases and the

Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.
                                                    2
RLF1 22040405v.1
              Case 19-11743-JTD          Doc 299-1      Filed 09/18/19    Page 4 of 148




         B.        This Order constitutes a final and appealable order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,

as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

reason for delay in the implementation of this Order and the prompt consummation of the

transactions and transfers contemplated under the Asset Purchase Agreement, and expressly

directs entry of judgment as set forth herein.

         C.        The statutory predicates for the relief requested in the Motion are Bankruptcy

Code sections 105(a), 363(b), (f), (m), and 365 and Bankruptcy Rules 2002(a)(2), 6004(a)-(c),

(e), (f), and (h), 6006(a), (c), and (d), 9007 and 9014.

         D.        The findings of fact and conclusions of law set forth herein constitute the Court’s

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to

this proceeding pursuant to Bankruptcy Rule 9014.

         E.        To the extent any of the following findings of fact constitute conclusions of law,

they are hereby adopted as such.          To the extent any of the following conclusions of law

constitute findings of fact, they are hereby adopted as such.

         F.        Good and sufficient notice of the Motion and the relief requested therein have

been afforded to all known interested persons and entities, including, but not limited to the

following parties (the “Notice Parties”): (i) the Office of the United States Trustee for the

District of Delaware; (ii) counsel to the Committee; (iii) counsel to the agent under the Debtors’

Prepetition Bank of America Credit Agreement; (iv) counsel to the agent under the DIP Credit

Agreement; (v) counsel to the Stalking Horse Purchaser; (vi) the Interested Parties identified by

Houlihan Lokey (“Houlihan Lokey”) and any other entity known by Houlihan Lokey to have


                                                    3
RLF1 22040405v.1
              Case 19-11743-JTD        Doc 299-1       Filed 09/18/19    Page 5 of 148




expressed an interest in a sale transaction; (vii) all counterparties to any of the Debtors’ contracts

or leases; (viii) all known holders of known claims against and equity interests in the Debtors;

(ix) all affected federal, state and local governmental regulatory and taxing authorities, including

the Internal Revenue Service; (x) all parties that have filed and not withdrawn requests for

notices pursuant to Bankruptcy Rule 2002; and (xi) to the extent not already included above, all

parties in interest listed on the Debtors’ creditor matrix.

         G.        In accordance with the provisions of the Order (A) Approving Bidding

Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse

Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially All of

the Debtors’ Assets, (D) Approving Form and Manner of Notices and Sale, Auction and Sale

Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related

Relief [Docket No. 141] (the “Bidding Procedures Order”), the Debtors have served the

Potential Assumption and Assignment Notice, the Amended Potential Assumption and

Assignment Notice, and any Supplemental Assumption and Assignment Notices (collectively,

the “Assumption and Assignment Notices”) upon the relevant counterparties informing such

counterparties: (i) that the Debtors seek to assume and assign to the Buyer all or some of the

Assigned Contracts (as defined in the Asset Purchase Agreement), effective as of the Closing

Date (as defined in the Asset Purchase Agreement); and (ii) of the proposed Cure Costs, if any,

for all such Assigned Contracts. Pursuant to Bankruptcy Rule 6006(c), the Court finds that the

service of such Assumption and Assignment Notices was good, sufficient and appropriate under

the circumstances, and was effected in compliance with the Bidding Procedures Order, and that

no further notice need be given in respect of establishing the Cure Costs for the Assigned

Contracts. The counterparties thereto have had an opportunity to object to the Cure Costs set


                                                   4
RLF1 22040405v.1
              Case 19-11743-JTD          Doc 299-1     Filed 09/18/19    Page 6 of 148




forth in the Assumption and Assignment Notices and the Buyer’s showing of adequate assurance

of future performance pursuant to Bankruptcy Code sections 365(b)(1)(C), 365(b)(3) (to the

extent applicable) and 365(f)(2)(B).

         H.        As evidenced by the affidavits of service previously filed with the Court, proper,

timely, adequate, and sufficient notice of the Motion, Bidding Procedures, Auction, Sale

Hearing, Sale and assumption and assignment of the Assigned Contracts (including all applicable

objection deadlines with respect to Cure Costs) has been provided in accordance with

Bankruptcy Code sections 102(1), 363 and 365 and Bankruptcy Rules 2002, 6004, 6006 and

9014. The Debtors also have complied with all obligations to provide notice of the Bidding

Procedures, Auction, the Sale Hearing, Sale and assumption and assignment of the Assigned

Contracts (including all applicable objection deadlines with respect to any Cure Costs) required

by the Bidding Procedures Order. The notices described in paragraphs F, G, H, J and K herein

were good, sufficient and appropriate under the circumstances, and no other or further notice of

the Motion, Bidding Procedures, Auction, Sale Hearing, Sale, or assumption and assignment of

the Assigned Contracts (including all applicable objection deadlines with respect to any Cure

Costs) is required.

         I.        The Debtors have articulated good and sufficient reasons for the Court to grant

the relief requested in the Motion regarding the Sale.

         J.        The Sale Notice served by the Debtors on the Notice Parties, which was also

published in the National Edition of USA Today and posted on the case website maintained by

the Debtors’ claims and noticing agent, provided all interested parties with timely and proper

notice of the Auction, Sale, and Sale Hearing.




                                                   5
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1     Filed 09/18/19    Page 7 of 148




         K.        The Assumption and Assignment Notices provided the counterparties with proper

notice of the potential assumption and assignment of the Assigned Contracts and any Cure Costs

relating thereto, and the procedures set forth therein with regard to any such Cure Costs to satisfy

Bankruptcy Code section 365 and Bankruptcy Rule 6006.

         L.        The disclosures made by the Debtors concerning the Motion, the Auction, the

Sale, and the Sale Hearing, were good, complete and adequate.

II.      Good Faith of the Buyer

         A.        Based on the record established at the Sale Hearing, the Buyer is purchasing the

Acquired Assets (as defined in the Asset Purchase Agreement) in good faith and is a good faith

buyer for value within the meaning of Bankruptcy Code section 363(m), and is therefore entitled

to the full protection of Bankruptcy Code section 363(m) and any other applicable or similar

bankruptcy and non-bankruptcy law with respect to all of the Acquired Assets and the relief

provided for in this Order, and otherwise has proceeded in good faith in all respects in

connection with this proceeding in that, inter alia: (a) the Buyer recognized that the Debtors

were free to deal with any other party interested in acquiring the Acquired Assets; (b) the Buyer

complied in good faith in all respects with the provisions of the Bidding Procedures Order and

the Bidding Procedures applicable to it; (c) the Buyer agreed to subject its bid to the competitive

bidding procedures set forth in the Bidding Procedures Order; (d) all payments to be made by the

Buyer, all releases and other agreements or arrangements entered into by the Buyer in connection

with the Sale have been disclosed; (e) the Buyer has not violated Bankruptcy Code section

363(n) by any action or inaction, and no common identity of directors or controlling stockholders

exists between the Buyer and the Debtors; (f) the Buyer did not in any way induce or cause the

Chapter 11 filing of the Debtors; (g) the Buyer has not acted in a collusive manner with any

person; and (h) the negotiation and execution of the final purchase agreement (together with any
                                               6
RLF1 22040405v.1
              Case 19-11743-JTD        Doc 299-1     Filed 09/18/19    Page 8 of 148




schedules, exhibits and any other documents or instruments related thereto, as the same may be

amended and in effect from time to time, the “Asset Purchase Agreement,” which is attached

hereto as Exhibit A, and which is based upon the stalking horse asset purchase agreement

attached to the Motion) and any other agreements or instruments related thereto were at arms’

length, in good faith, and without collusion or fraud, and at all times each of the Buyer and the

Debtors were represented by competent counsel of their choosing. Neither the Buyer, nor any of

its affiliates, successors, assigns, or their respective members or shareholders is an “insider” or

“affiliate” of any of the Debtors, as those terms are defined in the Bankruptcy Code.

III.     Highest or Best Offer

         A.        The Debtors solicited offers and noticed the Auction in accordance with the

provisions of the Bidding Procedures Order and Bidding Procedures. The Bidding Procedures

were non-collusive, formulated and implemented in good faith, were substantively and

procedurally fair to all parties, and obtained the highest and best value for the Acquired Assets

for the Debtors and their estates and creditors. On September 9, 2019, the Debtors held the

Auction in which Qualified Bidders were invited to participate. The Debtors received three

Qualified Bids for the Acquired Assets and, at the conclusion of the Auction, deemed the bid

submitted by the Buyer as the highest or otherwise best offer for the Acquired Assets. A

modified bid submitted by the Stalking Horse Purchaser was declared the Back-Up Bid. The

Auction was duly noticed, the sale process was conducted in a non-collusive manner and in

compliance in all respects with the Bidding Procedures and the Bidding Procedures Order, the

Debtors afforded a full, fair and reasonable opportunity for any person or entity to make a higher

or otherwise better offer to purchase the Acquired Assets, and all interested parties have been

afforded a full, fair and reasonable opportunity to object or be heard with respect to the Sale and

the relief granted by this Order.
                                                 7
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 9 of 148




         B.        The Debtors and their professionals have, under the circumstances, adequately

and appropriately marketed the Acquired Assets in compliance in all respects with the Bidding

Procedures and the Bidding Procedures Order. The Asset Purchase Agreement constitutes the

highest or best offer for the Acquired Assets, and will provide a greater recovery for the Debtors’

estates than would be provided by any other available alternative.              The Asset Purchase

Agreement and the Sale were negotiated, proposed, and entered into by the Debtors and the

Buyer without collusion, in good faith, and from arm’s-length bargaining positions. Neither the

Debtors nor the Buyer, nor their respective agents, officials, personnel, representatives, and

advisors have engaged in any conduct that would cause or permit the Asset Purchase Agreement

to be avoided under Bankruptcy Code section 363(n). The terms and conditions of the Asset

Purchase Agreement, including the consideration to be realized by the Debtors pursuant to the

Asset Purchase Agreement, are fair and reasonable, and the transactions contemplated by the

Asset Purchase Agreement are in the best interests of the Debtors’ estates.           The Debtors’

determination that the Asset Purchase Agreement constitutes the highest or best offer for the

Acquired Assets constitutes a valid and sound exercise of the Debtors’ business judgment.

         C.        The Asset Purchase Agreement represents a fair and reasonable offer to purchase

the Acquired Assets under the circumstances of these Chapter 11 Cases. No other person or

entity or group of entities has offered to purchase the Acquired Assets for greater economic

value to the Debtors’ estates than the Buyer.

         D.        Approval of the Sale and the Asset Purchase Agreement and the consummation of

the transactions contemplated hereby and thereby is in the best interests of the Debtors, their

creditors, their estates and other parties in interest.




                                                    8
RLF1 22040405v.1
              Case 19-11743-JTD        Doc 299-1     Filed 09/18/19    Page 10 of 148




         E.        The Debtors have demonstrated compelling circumstances and a good, sufficient,

and sound business purpose and justification for the Sale prior to, and outside of, a plan of

reorganization.

IV.      No Fraudulent Transfer

         A.        The consideration provided by the Buyer pursuant to the Asset Purchase

Agreement is fair and adequate and constitutes reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the laws of the United States, any state,

territory, possession, or the District of Columbia and any other applicable law. The Asset

Purchase Agreement was not entered into for the purposes of hindering, delaying or defrauding

creditors under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, or the District of Columbia and any other applicable law. The Buyer is not a mere

continuation, and is not holding itself out as a mere continuation, of any of the Debtors or their

respective estates and there is no continuity between the Buyer and the Debtors.

         B.        The consideration provided by the Buyer for the Acquired Assets pursuant to the

Asset Purchase Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the

Acquired Assets, (iii) will provide a greater recovery for the Debtors’ creditors than would be

provided by any other practical available alternative, and (iv) constitutes reasonably equivalent

value and fair consideration under the Bankruptcy Code and under the laws of the United States,

any state, territory, possession or the District of Columbia (including the Uniform Voidable

Transactions Act, Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer

Act) and any other applicable law, and the Sale may not be avoided under Bankruptcy Code

section 365(n) or under any other law of the United States, any state, territory, possession or the

District of Columbia (including the Uniform Voidable Transactions Act, Uniform Fraudulent

Conveyance Act and the Uniform Fraudulent Transfer Act) or any other applicable law.
                                            9
RLF1 22040405v.1
              Case 19-11743-JTD        Doc 299-1      Filed 09/18/19   Page 11 of 148




V.       Legal, Valid Transfer

         A.        The consummation of the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, the Sale and the assumption and assignment of the

Assigned Contracts, is legal, valid and properly authorized under all applicable provisions of the

Bankruptcy Code, including, without limitation, Bankruptcy Code sections 105(a), 363(b),

363(f), 363(m), 365(b) and 365(f), and all of the applicable requirements of such sections have

been complied with in respect of the transactions contemplated under the Asset Purchase

Agreement.

         B.        The Debtors have full corporate power and authority to execute and deliver the

Asset Purchase Agreement and all other documents contemplated thereby, and, other than entry

of this Order, no further consents or approvals are required for the Debtors to consummate the

transactions contemplated by the Asset Purchase Agreement, except as otherwise set forth in the

Asset Purchase Agreement.

VI.      Free and Clear

         A.        Prior to the Closing Date, the Debtors were the sole and lawful owners of the

Acquired Assets. The transfer of the Acquired Assets to the Buyer will be as of the Closing Date

a legal, valid, and effective transfer of such assets, and on the Closing Date will vest the Buyer

with all right, title, and interest of the Debtors to the Acquired Assets free and clear of all Liens

(as defined in the Bankruptcy Code), Claims (as defined in the Bankruptcy Code),

Encumbrances (as defined in the Asset Purchase Agreement) and other Interests (as defined

below), including, without limitation and for the avoidance of doubt, all Liens, Claims,

Encumbrances and interests asserted under any theory of successor or transferee liability or any

similar theory under applicable state, provincial or federal law or otherwise (such interests, the

“Interests”), in each case whether known or unknown, mature or inchoate, filed or unfiled,
                                                 10
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1       Filed 09/18/19   Page 12 of 148




scheduled or unscheduled, allowed or disallowed, noticed or unnoticed, recorded or unrecorded,

perfected or unperfected, matured or unmatured, material or nonmaterial, disputed or undisputed,

whether arising prior to or subsequent to the commencement of the Chapter 11 Cases, and

whether imposed by agreement, understanding, law, equity, statute or otherwise, other than the

Permitted Encumbrances and the Assumed Liabilities as and to the extent set forth under the

Asset Purchase Agreement, with all such Liens, Claims, Encumbrances and Interests to attach to

the net cash proceeds of the Sale when received by the Debtors with the same priority, validity,

force and effect as such Liens, Claims, Encumbrances and Interests had in the Acquired Assets,

subject to the escrow arrangements set forth in the Asset Purchase Agreement and herein and any

claims and defenses the Debtors, their estates or other parties may possess with respect thereto.

         B.        Not transferring the Acquired Assets free and clear of all Liens, Claims,

Encumbrances and Interests, including, without limitation, all Liens, Claims, Encumbrances and

Interests based on any successor or transferee liability or any similar theory under applicable

state, provincial or federal law or otherwise, would adversely impact the Debtors’ efforts to

maximize the value of their estates, and the transfer of the Acquired Assets other than pursuant

to a transfer that is free and clear of all Liens, Claims, Encumbrances and Interests of any kind or

nature whatsoever would be of substantially less benefit to the Debtors’ estates.

         C.        The Buyer and its affiliates, successors and assigns are not and will not be liable

to any agent, broker, person or firm or purporting to act on behalf of either the Debtors or the

Buyer for any commission, broker’s fee, or finder’s fee with respect to the Sale and the

transactions contemplated by the Asset Purchase Agreement or the other Transaction

Documents.




                                                   11
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1       Filed 09/18/19   Page 13 of 148




VII.     Section 363(f) Is Satisfied

         A.        The Debtors may sell the Acquired Assets free and clear of all Liens, Claims,

Encumbrances and Interests (including, for the avoidance of doubt, all Liens, Claims,

Encumbrances and Interests asserted under any theory of successor or transferee liability or any

similar theory under applicable state, provincial or federal law or otherwise), other than the

Permitted Encumbrances and the Assumed Liabilities as and to the extent set forth in the Asset

Purchase Agreement, because, in each case, one or more of the standards set forth in Bankruptcy

Code section 363(f)(l)-(5) has been satisfied. Those holders of Liens, Claims, Encumbrances or

Interests who did not object, or who withdrew their objections, to the Sale or the Motion are

deemed to have consented pursuant to Bankruptcy Code section 363(f)(2). Those holders of the

Liens, Claims, Encumbrances or Interests who did object and whose objection was not resolved

or withdrawn fall within one or more of the other subsections of Bankruptcy Code section 363(f)

and are adequately protected by having their Liens, Claims, Encumbrances or Interests, if any,

attach to the net cash proceeds of the Sale as described herein attributable to the Acquired Assets

in which such holder alleges a Lien, Claim, Encumbrance or Interest, in the same order of

priority, with the same validity, force and effect that such Lien, Claim, Encumbrance or Interest

therein had prior to the Sale, subject to any claims and defenses the Debtors, their estates or other

parties may possess with respect thereto.

         B.        The Debtors have, to the extent necessary, satisfied the requirements of

Bankruptcy Code section 363(b)(1).

VIII. No Successor Liability

         A.        The Buyer and its affiliates, successors and assigns shall not have any successor,

transferee, derivative, or vicarious liabilities of any kind or character for any Liens, Claims,

Encumbrances or Interests, including under any theory of successor or transferee liability, de-
                                                   12
RLF1 22040405v.1
             Case 19-11743-JTD       Doc 299-1       Filed 09/18/19   Page 14 of 148




facto merger, or continuity, whether known or unknown as of the Closing, now existing or

hereafter arising, whether fixed or contingent, whether derivatively, vicariously, as transferee or

successor or otherwise, asserted or unasserted, liquidated or unliquidated, of any kind, nature, or

character whatsoever, including, without limitation, with respect to any of the following: (a) any

foreign, federal, state or local revenue, pension, ERISA, tax (including, without limitation, the

Internal Revenue Code of 1986, as amended), labor, employment (including the Worker

Adjustment and Retraining Notification Act of 1988), antitrust, environmental, or other law, rule,

or regulation; (b) any products liability law, rule, regulation, or doctrine with respect to the

Debtors’ liability under such law, rule, regulation, or doctrine, or under any product warranty

liability law or doctrine; (c) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, collective bargaining agreements, or

other similar agreement to which the Debtors are a party; (d) any welfare, compensation, or other

employee benefit plans, agreements, practices, and programs, including, without limitation, any

pension plan of the Debtors; (e) the cessation of the Debtors’ operations, dismissal of employees,

or termination of employment or labor agreements or pension, welfare, compensation, or other

employee benefit plans, agreements, practices and programs, or obligations that might otherwise

arise from or pursuant to, among others, (i) ERISA, (ii) the Fair Labor Standards Act, (iii) Title

VII of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973, (v) the National

Labor Relations Act, (vi) the Worker Adjustment and Retraining Notification Act of 1988 (the

“WARN Act”), (vii) the Age Discrimination in Employment Act, as amended, of 1967, (viii) the

Americans with Disabilities Act of 1990, (ix) the Consolidated Omnibus Budget Reconciliation

Act of 1985, (x) the Multiemployer Pension Plan Amendments Act of 1980, (xi) state and local

discrimination laws, (xii) state and local unemployment compensation laws or other similar state


                                                13
RLF1 22040405v.1
              Case 19-11743-JTD        Doc 299-1       Filed 09/18/19    Page 15 of 148




and local laws, (xiii) state workers’ compensation laws, and (xiv) any other state, local, or

federal employee benefit laws, regulations, or rules or other state, local, or federal laws,

regulations, or rules relating to wages, benefits, employment, or termination of employment with

any or all Debtors or any predecessors; (f) any liability to any employee of a Debtor, in

connection with, salaries, wages, benefits, vacation, expenses or other compensation or

remuneration or in connection with any workers’ compensation or other employee health,

accident, disability, or safety claims; (g) any Franchise Agreements (as defined in the Asset

Purchase Agreement) or any applicable franchise law; (h) any mortgages, deeds of trust and

security interests; (i) any bulk sales or similar law; and (j) any acts or omissions of any Debtor in

the conduct of the Business or arising under or related to the Acquired Assets. Neither the Buyer

nor its affiliates, successors or assigns shall be deemed to be holding themselves out as a

continuation of the Debtors based on the Sale, the Asset Purchase Agreement or this Order.

Neither the Buyer nor any of its affiliates, successors or assigns is a successor to any of the

Debtors or their estates, and none of the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, the Sale and the assumption and assignment of the

Assigned Contracts amounts to a consolidation, merger, or de facto merger of the Buyer or any

of its affiliates, successors, or assigns with or into any of the Debtors.

         B.        The Buyer has not merged or consolidated with or into the Debtors and is not a

mere or substantial continuation of the Debtors or the enterprises of the Debtors. Without

limiting the foregoing, the Buyer is not a successor employer (including as described under

ERISA and COBRA and applicable regulations thereunder or any other law) to any Debtor,

including, without limitation, with respect to any Benefit Plan and any collective bargaining

agreements. Neither the Buyer nor any of its affiliates, successors, or assigns are, and none of


                                                  14
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 16 of 148




them shall be deemed or considered to be, liable for any acts or omissions of any Debtor in the

conduct of the Business arising under or related to the Acquired Assets other than as set forth in

the Asset Purchase Agreement, in each case by any law or equity, and the Buyer or its affiliates,

successors or assigns have not assumed nor are they in any way responsible for any liability or

obligation of the Debtors or the Debtors’ estates, except as otherwise set forth in the Asset

Purchase Agreement.

         C.        Without limiting the generality of the foregoing, none of the Buyer, its affiliates,

successors, or assigns and their respective present or contemplated members or shareholders, or

the Acquired Assets will have any liability whatsoever with respect to, or be required to satisfy

in any manner, whether at law or equity, or by payment, setoff, recoupment or otherwise, directly

or indirectly, any Claims relating to any U.S. federal, state, provincial or local income tax

liabilities, that the Debtors may incur in connection with consummation of the transactions

contemplated by the Asset Purchase Agreement, including, without limitation, the Sale and the

assumption and assignment of the Assigned Contracts, or that the Debtors have otherwise

incurred prior to the consummation of the transactions contemplated by the Asset Purchase

Agreement.

         D.        The Buyer would not have entered into the Asset Purchase Agreement and would

not consummate the transactions contemplated thereby (by paying the Purchase Price and

assuming the Assumed Liabilities) if the sale of the Acquired Assets to the Buyer, and the

assumption and assignment of the Assigned Contracts to the Buyer, were not (except and only to

the extent expressly provided in the Asset Purchase Agreement with respect to the Permitted

Encumbrances and the Assumed Liabilities) free and clear of all Liens, Claims, Encumbrances

and Interests of any kind or nature whatsoever, or if the Buyer would, or in the future could


                                                    15
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1     Filed 09/18/19    Page 17 of 148




(except and only to the extent expressly provided in the Asset Purchase Agreement with respect

to the Permitted Encumbrances and the Assumed Liabilities), be liable for any of such Liens,

Claims, Encumbrances and Interests.

IX.      Assumptions and Assignment of Executory Contracts and Unexpired Leases

         A.        The assumption and assignment of the Assigned Contracts pursuant to the terms

of this Order is integral to the Asset Purchase Agreement and is in the best interests of the

Debtors and their estates, creditors and other parties in interest, and represents the reasonable

exercise of sound and prudent business judgment by the Debtors.

         B.        Except as otherwise provided for in this Order or another order of the Bankruptcy

Court or as mutually agreed upon between the Buyer and the relevant counterparty, the amounts

set forth on the Assumption and Assignment Notices are the sole amounts necessary under

Bankruptcy Code sections 365(b)(l)(A) and (B) and 365(f)(2)(A) to cure all monetary defaults

and pay all actual pecuniary losses under the Assigned Contracts (the “Cure Costs”).

         C.        Pursuant and subject to the terms of the Asset Purchase Agreement and this

Order, the Buyer will as of the Closing Date: (i) cure, or provide adequate assurance of cure, of

any default under any of the Assigned Contracts within the meaning of Bankruptcy Code

sections 365(b)(1)(A) and 365(b)(2)(A); and (ii) provide compensation or adequate assurance of

compensation to each counterparty for any actual pecuniary loss to such counterparty resulting

from a default prior to the Closing Date under any of the Assigned Contracts, within the meaning

of Bankruptcy Code section 365(b)(1)(B) and 365(f)(2)(B).

         D.        The Buyer has provided adequate assurance of future performance under the

Assigned Contracts within the meaning of Bankruptcy Code sections 365(b)(1)(C) and

365(f)(2)(B).

X.       Compelling Circumstances for an Immediate Sale
                                           16
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1       Filed 09/18/19   Page 18 of 148




         A.        To enhance the Debtors’ liquidity and to maximize the amount of funding

available to provide for a timely exit from these Chapter 11 Cases, it is essential that the sale of

the Acquired Assets occur within the time constraints set forth in the Asset Purchase Agreement.

Time is of the essence in consummating the Sale.

         B.        Given all of the circumstances of these Chapter 11 Cases and the adequacy and

fair value of the Purchase Price under the Asset Purchase Agreement, the proposed sale of the

Acquired Assets to the Buyer constitutes a reasonable and sound exercise of the Debtors’

business judgment and should be approved.

XI.      Not a Sub Rosa Plan

         A.        The Sale does not constitute a de facto or sub rosa plan of reorganization or

liquidation because it does not propose to (i) impair or restructure existing debt of, or equity

interests in, the Debtors, (ii) impair or circumvent voting rights with respect to any plan proposed

by the Debtors, (iii) circumvent Chapter 11 safeguards, including those set forth in Bankruptcy

Code sections 1125 and 1129, or (iv) classify claims or equity interests.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

I.       General Provisions

         1.        The relief requested in the Motion with respect to the Perkins Business is granted

and approved, and the Sale of the Acquired Assets to the Buyer contemplated by the Asset

Purchase Agreement is approved as set forth in this Order.

         2.        This Court’s findings of fact and conclusions of law, set forth in the Bidding

Procedures Order, are incorporated herein by reference.

         3.        All objections to the Motion with respect to the sale of the Perkins Business and

the related relief requested in the Motion that have not been withdrawn, waived, adjourned, or

settled as announced to the Court at the Sale Hearing or by stipulation filed with the Court, and
                                                   17
RLF1 22040405v.1
              Case 19-11743-JTD        Doc 299-1      Filed 09/18/19      Page 19 of 148




all reservations of rights included therein, are hereby overruled on the merits or have been

otherwise satisfied or adequately provided for.

II.      Approval of the Asset Purchase Agreement

         4.        The Asset Purchase Agreement and all ancillary documents, including, without

limitation, the Bill of Sale, Assignment and Assumption Agreement, the Amended and Restated

Foxtail Agreement, the Transition Services Agreement, the Estate Transition Services

Agreement, and any amendments, supplements and modifications thereto, and all of the terms

and conditions thereof, are hereby approved.

         5.        Pursuant to Bankruptcy Code section 363(b), the Debtors are authorized and

empowered to take any and all actions necessary or appropriate to (i) consummate the Sale of the

Acquired Assets to the Buyer pursuant to and in accordance with the terms and conditions of the

Asset Purchase Agreement, (ii) close the Sale as contemplated by the Asset Purchase Agreement

and this Order, and (iii) execute and deliver, perform under, consummate, implement and close

the Asset Purchase Agreement, together with all other Transaction Documents and any

additional instruments and documents that may be reasonably necessary or desirable to

implement the Asset Purchase Agreement and the Sale, or as may be reasonably necessary or

appropriate to the performance of the obligations as contemplated by the Asset Purchase

Agreement and such ancillary documents.

         6.        The terms and provisions of the Asset Purchase Agreement, the other Transaction

Documents and this Order shall be binding in all respects upon the Debtors and their respective

affiliates, successors and assigns, their estates and their creditors, all holders of equity interests in

any Debtor, all holders of any Claims, Liens, Encumbrances and Interests, whether known or

unknown, all counterparties, the Buyer, all successors and assigns of the Buyer, any other

bidders for the Acquired Assets, including the Stalking Horse Purchaser, trustees, if any,
                                           18
RLF1 22040405v.1
              Case 19-11743-JTD        Doc 299-1     Filed 09/18/19     Page 20 of 148




subsequently appointed in any of the Debtors’ Chapter 11 Cases or upon a conversion to Chapter

7 under the Bankruptcy Code of any of the Debtors’ cases, and any affected third parties

including, but not limited to, all persons asserting any Liens, Claims, Encumbrances or Interests

on the Acquired Assets to be sold to the Buyer pursuant to the Asset Purchase Agreement. This

Order, the Asset Purchase Agreement and the other Transaction Documents shall inure to the

benefit of the Debtors, their estates, their creditors, the Buyer, and their respective successors and

assigns.

III.     Transfer of the Acquired Assets

         7.        Pursuant to Bankruptcy Code sections 105(a), 363(b), 363(f), 365(b) and 365(f),

the Debtors are authorized to transfer the Acquired Assets to the Buyer on the Closing Date and

consummate the Sale in accordance with, and subject to the terms and conditions of, the Asset

Purchase Agreement, and to transfer and assign all right, title and interest (including common

law rights) to all property, licenses and rights to be conveyed in accordance with and subject to

the terms and conditions of the Asset Purchase Agreement. The Acquired Assets (including the

Assigned Contracts) shall be transferred to the Buyer (or any Buyer Designee) upon and as of the

Closing Date and such transfer shall constitute a legal, valid, binding and effective transfer of

such Acquired Assets (including the Assigned Contracts) free and clear of all Liens, Claims,

Encumbrances and Interests, including, for the avoidance of doubt, all Liens, Claims,

Encumbrances and Interests asserted under any theory of successor or transferee liability or any

similar theory under applicable state, provincial or federal law or otherwise (other than the

Permitted Encumbrances and the Assumed Liabilities as and to the extent set forth under the

Asset Purchase Agreement). Upon the Closing, the Buyer (or any Buyer Designee) shall take

title to and possession of the Acquired Assets subject only to the Permitted Encumbrances and

the Assumed Liabilities as expressly and to the extent set forth in the Asset Purchase Agreement;
                                               19
RLF1 22040405v.1
              Case 19-11743-JTD         Doc 299-1      Filed 09/18/19   Page 21 of 148




provided, however, that the Buyer shall not be relieved of liability with respect to such Permitted

Encumbrances and the Assumed Liabilities, including any obligations first arising under the

Assigned Contracts from and after the Closing Date. All such Liens, Claims, Encumbrances and

Interests shall attach solely to the net cash proceeds of the Sale with the same validity, priority,

force and effect that they now have as against the Acquired Assets, subject to the escrow

arrangements contemplated by the Asset Purchase Agreement and hereunder, any claims and

defenses the Debtors, their estates or other parties may possess with respect thereto.

         8.        The sale of the Acquired Assets to the Buyer, and the assumption and assignment

of the Assigned Contracts to the Buyer (or any Buyer Designee), shall be, except as otherwise

provided in the Asset Purchase Agreement with respect to the Permitted Encumbrances and the

Assumed Liabilities, free and clear of all Liens, Claims, Encumbrances and Interests of any kind

or nature whatsoever, including, for the avoidance of doubt, all Liens, Claims, Encumbrances

and Interests asserted under any theory of successor or transferee liability or any similar theory

under applicable state, provincial or federal law or otherwise.

         9.        The Debtors and their respective officers, employees and agents are authorized to

take any and all actions necessary, appropriate or requested by the Buyer to perform,

consummate, implement and close the Sale, including, without limitation, executing,

acknowledging and delivering such deeds, assignments, conveyances and other assurance,

documents and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying and confirming to the Buyer, or reducing to possession, the

Acquired Assets, or as may be necessary or appropriate to the performance of the Debtors’

obligations as contemplated by the Asset Purchase Agreement.              The Debtors are further

authorized to pay, without further order of this Court, whether before, at or after the Closing


                                                  20
RLF1 22040405v.1
               Case 19-11743-JTD     Doc 299-1       Filed 09/18/19   Page 22 of 148




Date, all fees, costs and expenses that are required to be paid in order to consummate the Sale or

perform their obligations under the Asset Purchase Agreement, as the case may be, pursuant to

and in accordance with the terms and conditions of the Asset Purchase Agreement.

         10.       Except only as expressly and to the extent provided by the Asset Purchase

Agreement with respect to the Permitted Encumbrances and the Assumed Liabilities, all persons

and entities (and their respective successors and assigns), including, without limitation, all debt

security holders, equity security holders, foreign, federal, state and local governmental, tax and

regulatory authorities, lenders, customers, vendors, suppliers, franchisees, employees, benefit

plan participants and beneficiaries, trade and other creditors, litigation claimants and other

persons, holding Liens or Encumbrances on, Claims affecting, or Interests in, all or any portion

of the Acquired Assets and/or the Debtors (whether legal or equitable, secured or unsecured,

matured or unmatured, contingent or non-contingent, senior or subordinated), including, without

limitation, the non-debtor party or parties to each Assigned Contract, shall be and hereby are

forever barred, estopped and permanently enjoined from asserting, prosecuting, continuing, or

otherwise pursuing any Liens, Claims, Encumbrances, Interests or seeking to collect, offset, or

recover on account of any such Liens, Claims, Encumbrances or Interests or any other cause of

action or any process or other act against the Buyer or its affiliates, successors, assigns,

employees, professionals, and their respective present or contemplated members or shareholders

and their respective property or the Acquired Assets, arising under or out of, in connection with,

or in any way relating to, the Debtors, the Debtors’ predecessors or insiders, the Acquired

Assets, the ownership, sale or operation of the Acquired Assets prior to Closing or the transfer of

the Debtors’ interests in the Acquired Assets to the Buyer, including, without limitation, Liens,

Claims, Encumbrances or Interests based on any successor or transferee liability under any


                                                21
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1      Filed 09/18/19   Page 23 of 148




theory, whether based in law, equity, or otherwise, under state, provincial, federal, or any other

law, or rights or claims based on setoff, a right of subrogation, or recoupment of any kind for any

obligation of any of the Debtors as against any obligation due to Buyer, or its affiliates,

successors, assigns, employees, professionals, or their respective present or contemplated

members or shareholders or their respective property, including the Acquired Assets.

         11.       On the Closing Date, each holder of a Claim, Lien, Interest or Encumbrance is

authorized and directed to execute such documents and take all other actions as may be deemed

by the Buyer to be necessary or desirable to release its Claims, Liens, Interests or Encumbrances

on the Acquired Assets, as provided for herein, as such Liens, Claims, Interests or Encumbrances

may have been recorded or may otherwise exist. Following the Closing, no holder of any Liens,

Claims, Encumbrances and Interests shall interfere with the Buyer’s title to or use and enjoyment

of the Acquired Assets based on or related to any such Liens, Claims, Encumbrances and

Interests, or based on any action the Debtors may take in the Chapter 11 Cases.

         12.       All persons and entities are hereby forever prohibited and enjoined from taking

any action that would adversely affect or interfere with the ability of the Debtors to sell and

transfer the Acquired Assets to the Buyer in accordance with the terms of the Asset Purchase

Agreement and this Order.

         13.       All persons and entities that are in possession of some or all of the Acquired

Assets on the Closing Date are directed to surrender possession of such Acquired Assets to the

Buyer or its assignee at the Closing.

         14.       If any person or entity which has filed statements or other documents or

agreements evidencing Liens, Claims, Encumbrances or Interests on all or any portion of the

Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form for


                                                  22
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1       Filed 09/18/19   Page 24 of 148




filing and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases of Liens and easements, and any other documents necessary or desirable to the Buyer for

the purpose of documenting the release of all Liens and Encumbrances, which the person or

entity has or may assert with respect to all or any portion of the Acquired Assets, the Debtors are

hereby authorized and directed, and the Buyer is hereby authorized, to execute and file such

statements, instruments, releases and other documents on behalf of such person or entity with

respect to the Acquired Assets.

         15.       The Debtors are hereby authorized to conduct the Sale without the necessity of

complying with any state or local transfer laws or requirements.

         16.       This Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all filing agents, filing officers, title agents, title

companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

agencies, governmental departments, secretaries of state, provincial, federal and local officials,

and all other persons and entities who may be required by operation of law, the duties of their

office, or contract, to accept, file, register or otherwise record or release any documents or

instruments, or who may be required to report or insure any title or state of title in or to any

lease; and each of the foregoing persons and entities is hereby authorized and empowered to

accept for filing any and all of the documents and instruments necessary and appropriate to

consummate the transactions contemplated by the Asset Purchase Agreement.

         17.       Following the Closing, the Debtors or the Buyer are authorized to execute and file

a certified copy of this Order, which, once filed, registered or otherwise recorded, shall constitute

conclusive evidence of the release of all obligations, Liens, Claims, Encumbrances, Interests, and

Excluded Liabilities in the Acquired Assets of any kind or nature whatsoever. On the Closing


                                                   23
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1     Filed 09/18/19     Page 25 of 148




Date, this Order will be construed, and constitute for any and all purposes, a full and complete

general assignment, conveyance and transfer of the Acquired Assets or a bill of sale transferring

good and marketable title in such Acquired Assets to the Buyer. On the Closing Date, this Order

also shall be construed, and constitute for any and all purposes, a complete and general

assignment of all right, title and interest of the Debtors and each bankruptcy estate to the Buyer

(or any Buyer Designee) in the Assigned Contracts.

         18.       To the extent provided by section 525 of the Bankruptcy Code, no governmental

unit may deny, revoke, suspend, or refuse to renew any permit, license or similar grant relating to

the operation of the Acquired Assets on account of the filing or pendency of the Chapter 11

Cases or the consummation of the transactions contemplated by the Asset Purchase Agreement,

including the Sale and the assumption and assignment of the Assigned Contracts.

IV.      Executory Contracts and Unexpired Leases

         19.       Subject to payment of the applicable Cure Cost, if any, the Debtors are authorized

to (a) assume and assign the Assigned Contracts to the Buyer free and clear of all Liens, Claims,

Interests and Encumbrances of any kind or nature whatsoever and (b) execute and deliver to the

Buyer such documents or other instruments as may be necessary to assign and transfer the

Assigned Contracts to the Buyer. With respect to each Assigned Contract, the payment of the

applicable Cure Costs shall (a) effect a cure of all defaults (monetary and non-monetary) existing

thereunder as of the Closing Date with respect to Assigned Contracts, (b) compensate the

applicable counterparty for any actual pecuniary loss resulting from such default, and (c)

together with the assumption of the Assigned Contract by the Buyer, constitute adequate

assurance of future performance thereof. As to any Assigned Contract, the Buyer shall be

deemed to have assumed such Assigned Contract as of the Closing Date and, pursuant to

Bankruptcy Code section 365(f), the assignment by the Debtors of such Assigned Contracts shall
                                             24
RLF1 22040405v.1
               Case 19-11743-JTD       Doc 299-1       Filed 09/18/19   Page 26 of 148




not be a default thereunder. Unless objected to prior to the deadline set forth in the Assumption

and Assignment Notice, for each Assigned Contract listed therein, the Cure Cost set forth in such

notice is hereby fixed and determined to be the dollar amount set forth in such notice as the Cure

Cost and any counterparty shall be prohibited from challenging, objecting to or denying the

validity and finality of the Cure Cost at any time.

         20.       Pursuant to the terms of the Asset Purchase Agreement and this Order, the Buyer

has until the Determination Date to amend the Execution Date Contract Schedule (as defined in

the Asset Purchase Agreement) by adding or removing Contracts or Leases. Any Contract or

Lease that remains on the Execution Date Contract Schedule as of the Closing Date, and that is

not a Disputed Contract, shall be assumed by the Debtors and assigned to the Buyer as part of the

Sale. Other than with respect to Disputed Contracts, all Contracts and Leases that are not on the

Execution Date Contract Schedule as of the Determination Date shall not be considered an

Assigned Contract or Acquired Asset and shall be deemed “Rejected Contracts” under the Asset

Purchase Agreement.

         21.       Upon objection by the non-debtor counterparty to any Assigned Contract to the

Cure Costs asserted by the Debtors with respect thereto or in the event of an other dispute with

the counterparty thereto as to the assumption or assignment of said Assigned Contract that has

not been resolved to the mutual satisfaction of the Buyer, the Debtors, and said counterparty

prior to the Determination Date (such contract, a “Disputed Contract”), unless the Buyer

designates such Disputed Contract as a “Rejected Contract,” then the Debtors and the Buyer

shall use reasonable efforts to settle such objection or litigate such objection under procedures

approved or proscribed by the Bankruptcy Court. In the event that a dispute regarding the Cure

Costs with respect to an Assigned Contract has not been resolved as of the Closing Date, the


                                                  25
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1       Filed 09/18/19   Page 27 of 148




Buyer shall nonetheless remain obligated to consummate the Sale in accordance with the Asset

Purchase Agreement. Upon the written permission of the counterparty to the Disputed Contract

and the Debtors (or as ordered by the Court), the Determination Date may be extended to the

Extended Contract Period at no cost or Liability to Sellers as defined in section 2.5(a) of the

APA during which time the Buyer shall have the option to assume such Contract or to designate

the Disputed Contract as a Rejected Contract. For the avoidance of doubt, if the Buyer does not

assume the Disputed Contract by the end of the Extended Contract Period, such Disputed

Contract shall be deemed a Rejected Contract and Buyer shall not be responsible for the Cure

Costs associated with such Disputed Contract. Any Cure Costs associated with any Disputed

Contract which becomes an Assigned Contract shall be paid in accordance with the terms of the

Asset Purchase Agreement and this Order.

         22.       Within one (1) Business Day of the Closing Date, or as soon as practicable

thereafter, the Debtors shall file with the Bankruptcy Court a notice which shall include (i) the

Closing Date, (ii) a list of Contracts and Leases assumed and assigned as part of the Sale and (iii)

a list of Contracts and Leases that are Disputed Contracts and are subject to the Extended

Contract Period.

         23.       If prior to or following the Closing, (a) it is discovered that a Contract or Lease

should have been listed on the Execution Date Contract Schedule but was not listed thereon (any

such Contract or Lease, a “Previously Omitted Contract”), the Debtors shall use commercially

reasonable efforts to promptly deliver to Buyer, or make available at Buyer’s request, a true,

correct and complete copy of all such Previously Omitted Contracts (including amendments and

modifications thereto). On or after the Closing, but in any event prior to the Extended Contract

Period, Buyer shall have the right (but not the obligation) in its sole and absolute discretion to


                                                   26
RLF1 22040405v.1
               Case 19-11743-JTD       Doc 299-1      Filed 09/18/19   Page 28 of 148




have any Previously Omitted Contract assumed and assigned to Buyer (for no additional

consideration), and upon any assumption and assignment of such Previously Omitted Contract to

Buyer, such Contract shall become an Assigned Contract, effective as of the Closing Date, and

any Cure Costs associated with such Assigned Contract shall be paid in accordance with the

terms of the Asset Purchase Agreement and this Order. The Debtors shall provide not less than

14 days’ notice to any such contract counterparty to provide adequate time to object to any

proposed Cure Amounts. Any Previously Omitted Contract not assumed and assigned to Buyer

pursuant to this paragraph shall be deemed a Rejected Contract.

         24.       With respect to any Assigned Contract subject to a Supplemental Assumption and

Assignment Notice, if no objection is received by the applicable objection deadline set forth on

such Supplemental Assumption and Assignment Notice (which time period shall not be less than

14 days, unless otherwise ordered by the Court or agreed to by the Debtors and the applicable

counterparty), then the Assigned Contract shall be deemed assumed and assigned to the Buyer

pursuant to this Order. To the extent a non-debtor Contract or Lease counterparty objects to the

Cure Costs asserted by the Debtors with regard to any Contract or Lease on such Supplemental

Assumption and Assignment Notice, such objection shall be resolved in accordance with

paragraph 21 above. Unless objected to prior to the deadline set forth in any Supplemental

Assumption and Assignment Notice, for each Assigned Contract listed therein, the Cure Cost set

forth in such notice is hereby fixed and determined to be the dollar amount set forth in such

notice as the Cure Cost and any counterparty shall be prohibited from challenging, objecting or

denying the validity and finality of the Cure Cost at any time.

         25.       Upon the Debtors’ assignment of Assigned Contracts to the Buyer and the

payment of Cure Costs by the Buyer, if applicable, no default (monetary or non-monetary) shall


                                                 27
RLF1 22040405v.1
               Case 19-11743-JTD     Doc 299-1       Filed 09/18/19   Page 29 of 148




exist under any Assigned Contracts, and no counterparty to any Assigned Contracts shall be

permitted to declare or enforce a default by any Debtor or the Buyer or otherwise take action

against the Buyer as a result of any Debtor’s financial condition, change of control, bankruptcy

or failure to perform any of its obligations under the relevant Assigned Contract. Any provisions

in any Assigned Contract that prohibits or conditions the assignment of such Assigned Contract

or allows the party to such Assigned Contract to terminate, recapture, impose any penalty,

condition on renewal or extension or modify any term or condition upon the assignment of such

Assigned Contract, constitute unenforceable anti-assignment provisions that are void and of no

force and effect pursuant to Bankruptcy Code section 365(f).          All other requirements and

conditions under Bankruptcy Code sections 363 and 365 for the assumption by the Debtors and

assignment to the Buyer of the Assigned Contracts have been satisfied, and such assumption and

assignment shall not constitute a default thereunder.       To the extent not inconsistent with

applicable law, the failure of the Debtors or the Buyer to enforce at any time one or more terms

or conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of

the Buyer’s right to enforce every term and condition of the Assigned Contract. Upon the

Closing and the payment of the required Cure Cost, if any, in accordance with Bankruptcy Code

sections 363 and 365, the Buyer shall be fully and irrevocably vested with all right, title and

interest of the Debtors under each Assigned Contract.

         26.       Upon the payment of the Cure Costs payable with respect to any Assigned

Contract, if any, the Buyer shall be deemed to be substituted for the relevant Debtor as a party to

such Assigned Contract as of the Closing Date and the Debtors shall be relieved, pursuant to

Bankruptcy Code section 365(k), from any further liability under such Assigned Contract.




                                                28
RLF1 22040405v.1
               Case 19-11743-JTD       Doc 299-1       Filed 09/18/19   Page 30 of 148




         27.       Upon the assignment of any Assigned Contract to the Buyer as provided herein,

such Assigned Contract shall remain in full force and effect, and no default shall exist thereunder

nor shall there exist any event or condition which, with the passage of time or giving of notice, or

both, would constitute such a default.

         28.       Other than as expressly provided under the Asset Purchase Agreement, there shall

be no rent accelerations, assignment fees, deposits, increases or any other fees charged to the

Buyer, its affiliates, successors, assigns and their respective present or contemplated members or

shareholders or the Debtors as a result of the assumption and assignment of the Assigned

Contracts.

         29.       Pursuant to Bankruptcy Code sections 105(a), 363 and 365 of the Bankruptcy

Code, all counterparties to Assigned Contracts are forever barred, estopped and permanently

enjoined from (i) raising or asserting against the Debtors, their estates, the Buyer, or any of their

respective affiliates, successors, assigns and their respective present or contemplated members or

shareholders, or the property of any of them, any default existing as of Closing or any

counterclaims, defense, setoff, recoupment or any other Liens, Claims, Interests or

Encumbrances asserted or assertable against the Debtors; and (ii) imposing or charging against

the Buyer or its affiliates, successors, assigns and their respective present or contemplated

members or shareholders, any assignment fee, default, breach or claim or pecuniary loss, or

condition to assignment, arising under or related to the Assigned Contracts existing or effective

as of the Closing Date, or arising by reason of the Closing. No counterparty under any Assigned

Contract may terminate any such Assigned Contract, nor shall the Buyer’s rights and obligations

under such Assigned Contracts be adversely affected in any way, by reason of any default under

such Assigned Contract prior to Closing. Any party that may have had the right to consent to the


                                                  29
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1     Filed 09/18/19     Page 31 of 148




assignment of an Assigned Contract is deemed to have consented to such assignment for

purposes of Bankruptcy Code sections 365(c)(l)(B) and 365(e)(2)(A)(ii) and otherwise if such

party failed to file a timely objection to the assumption and assignment of such Assigned

Contract.

         30.       All counterparties to the Assigned Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the Buyer, any instruments, applications,

consents or other documents which may be required or requested by any public or quasi-public

authority or other entity to effectuate the applicable transfers in connection with the Sale of the

Acquired Assets. Subject to the Asset Purchase Agreement, notwithstanding anything to the

contrary in the Motion, the Bidding Procedures Order or any previously filed notices, the

Contract and Lease procedures set forth in these paragraphs 19-30 shall govern.

         31.       No party to a contract that has been rejected by any of the Debtors and that is any

way related to the Acquired Assets shall have a claim against the Buyer, its affiliates, successors,

assigns and their respective present or contemplated members or shareholders in connection with

the Sale, whether under the Bankruptcy Code or any other statutory or non-statutory federal,

state, local law or otherwise.

V.       Application of Sale Proceeds

         32.       Upon the Closing of the Sale, all Cash Consideration paid or payable to any of the

Debtors shall be allocated as set forth on Schedule A attached hereto; provided, that, for the

avoidance of doubt, such Cash Consideration shall first be allocated to the Specified Adjustment

Escrow, established in accordance with the terms of the Asset Purchase Agreement and the

Specified Adjustment Escrow agreement contemplated thereby (the “Specified Adjustment

Escrow Agreement”), in an amount equal to $2,000,000, with any distribution therefrom being

governed by the Asset Purchase Agreement and the Specified Adjustment Escrow Agreement.
                                            30
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1     Filed 09/18/19     Page 32 of 148




VI.      No Successor Liability

         33.       Effective upon the Closing Date and except as otherwise provided by stipulations

filed with or announced to the Court with respect to a specific matter, all persons and entities

(and their successors and assigns) are forever prohibited and permanently enjoined from

commencing or continuing in any manner any action or other proceeding, whether in law or

equity, in any judicial, administrative, arbitral or other proceeding against the Buyer, its

affiliates, successors, assigns, and their respective present or contemplated members or

shareholders or the Acquired Assets, with respect to (a) any Lien or Encumbrance on, or Claim

affecting, or Interest in, the Acquired Assets arising prior to the Closing of the Sale; (b) all

claims for successor liability or similar theories under applicable state, provincial or federal law

or otherwise with respect to the Acquired Assets; or (c) revoking, terminating or failing or

refusing to renew any license, permit or authorization to operate any of the Acquired Assets or

conduct any of the businesses operated with the Acquired Assets.

         34.       Under no circumstances shall the Buyer (or its affiliates, successors and assigns)

be deemed a “successor” of or to the Debtors or their estates by reason of any theory of law or

equity, and effective upon the Closing Date, the Buyer (or its affiliates, successors and assigns)

shall not assume, or be deemed to assume, or in any way be responsible for any Liens, Claims,

Encumbrances or Interests with respect to the Debtors and/or their estates, the Acquired Assets

or otherwise, other than the Assumed Liabilities and Permitted Encumbrances as expressly and

to the extent set forth under the Asset Purchase Agreement. Without limiting the generality of

the foregoing, and except as to the Assumed Liabilities and Permitted Encumbrances as

expressly and to the extent set forth under the Asset Purchase Agreement, the Buyer and its

affiliates, successors and assigns shall not have any successor, transferee, derivative, or vicarious

liabilities of any kind or character for any Liens, Claims, Encumbrances or Interests, including
                                                31
RLF1 22040405v.1
             Case 19-11743-JTD        Doc 299-1        Filed 09/18/19    Page 33 of 148




under any theory of successor or transferee liability, de-facto merger, or continuity, whether

known or unknown as of the Closing, now existing or hereafter arising, whether fixed or

contingent, whether derivatively, vicariously, as transferee or successor or otherwise, asserted or

unasserted, liquidated or unliquidated, of any kind, nature, or character whatsoever, including,

without limitation, with respect to any of the following: (a) any foreign, federal, state or local

revenue, pension, ERISA, tax (including, without limitation, the Internal Revenue Code of 1986,

as amended), labor, employment (including the WARN Act), antitrust, environmental, or other

law, rule, or regulation; (b) any products liability law, rule, regulation, or doctrine with respect to

the Debtors’ liability under such law, rule, regulation, or doctrine, or under any product warranty

liability law or doctrine; (c) any employment or labor agreements, consulting agreements,

severance arrangements, collective bargaining agreements, change-in-control agreements, or

other similar agreement to which any Debtor is a party; (d) any welfare, compensation, or other

employee benefit plans, agreements, practices, and programs, including, without limitation, any

pension plan of the Debtors; (e) the cessation of the Debtors’ operations, dismissal of employees,

or termination of employment or labor agreements or pension, welfare, compensation, or other

employee benefit plans, agreements, practices and programs, or obligations that might otherwise

arise from or pursuant to, among others, (i) ERISA, (ii) the Fair Labor Standards Act, (iii) Title

VII of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973, (v) the National

Labor Relations Act, (vi) the WARN Act, (vii) the Age Discrimination in Employment Act, as

amended, of 1967, (viii) the Americans with Disabilities Act of 1990, (ix) the Consolidated

Omnibus Budget Reconciliation Act of 1985, (x) the Multiemployer Pension Plan Amendments

Act of 1980, (xi) state and local discrimination laws, (xii) state and local unemployment

compensation laws or other similar state and local laws, (xiii) state workers’ compensation laws,


                                                  32
RLF1 22040405v.1
               Case 19-11743-JTD      Doc 299-1       Filed 09/18/19    Page 34 of 148




and (xiv) any other state, local, or federal employee benefit laws, regulations, or rules or other

state, local, or federal laws, regulations, or rules relating to wages, benefits, employment, or

termination of employment with any or all Debtors or any predecessors and (f) any liability to

any employee of a Debtor, in connection with, salaries, wages, benefits, vacation, expenses or

other compensation or remuneration or in connection with any workers’ compensation or other

employee health, accident, disability, or safety claims; (g) any Franchise Agreements or any

applicable franchise law; (h) any mortgages, deeds of trust and security interests; (i) any bulk

sales or similar law; and (j) any acts or omissions of any Debtor in the conduct of the Business or

arising under or related to the Acquired Assets. Neither the Buyer nor any of its affiliates,

successors or assigns is holding itself out to the public as a continuation of any of the Debtors.

Neither the Buyer nor any of its affiliates, successors or assigns is a successor to any of the

Debtors or their estates, and none of the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, the Sale and the assumption and assignment of the

Assigned Contracts amounts to a consolidation, merger, or de facto merger of the Buyer or any

of its affiliates, successors and assigns with or into any of the Debtors.

         35.       The Buyer has not merged with or into the Debtors and is not a mere or

substantial continuation of the Debtors or the enterprises of the Debtors. Without limiting the

foregoing, the Buyer is not a successor employer (including as described under ERISA and

COBRA and applicable regulations thereunder or any other law) to any Debtor, including,

without limitation, with respect to any Benefit Plan or any collective bargaining agreement.

Neither the Buyer nor any of its affiliates, successors, or assigns are, and none of them shall be

deemed or considered to be, liable for any acts or omissions of any Debtor in the conduct of the

Business arising under or related to the Acquired Assets other than as and to the extent set forth


                                                 33
RLF1 22040405v.1
               Case 19-11743-JTD       Doc 299-1      Filed 09/18/19   Page 35 of 148




in the Asset Purchase Agreement, in each case by any law or equity, and the Buyer has not

assumed nor is it in any way responsible for any liability or obligation of the Debtors or the

Debtors’ estates, except as otherwise and to the extent set forth in the Asset Purchase Agreement.

         36.       Except for the Permitted Encumbrances and the Assumed Liabilities as expressly

and to the extent set forth in the Asset Purchase Agreement, the Buyer and its affiliates,

successors and assigns shall not have any liability for any Claim of the Debtors, any obligation

of the Debtors or any Liens, Claims, Encumbrances and Interests arising under or related to any

of the Acquired Assets. Without limiting the generality of the foregoing, and except for the

Permitted Encumbrances and the Assumed Liabilities as expressly and to the extent set forth in

the Asset Purchase Agreement, the Buyer and its affiliates, successors and assigns shall not be

liable for any Claims against the Debtors or any of their predecessors or affiliates solely by virtue

of the acquisition of the Acquired Assets. By virtue of the Sale, the Buyer and its affiliates,

successors and assigns shall not, and shall not be deemed or considered to: (i) be the successor

of, or successor to, any Seller; (ii) be a successor employer (including as described under ERISA

and COBRA and applicable regulations thereunder or any other law) to any Seller, including

with respect to any Benefit Plan or any collective bargaining agreement; (iii) have, de facto or

otherwise, merged with or into any Seller; (iv) be a mere continuation or substantial continuation

of any Seller or the enterprise(s) of any Seller; or (v) be liable for any acts or omissions of any

Seller in the conduct of the Business or arising under or related to the Acquired Assets other than

as expressly and to the extent set forth in the Asset Purchase Agreement, in each case by any law

or equity, and the Buyer and its affiliates, successors and assigns have not assumed nor are they

in any way responsible for any liability or obligation of the Debtors or the Debtors’ estates,

except with respect to the Permitted Encumbrances and the Assumed Liabilities as and to the


                                                 34
RLF1 22040405v.1
               Case 19-11743-JTD      Doc 299-1       Filed 09/18/19   Page 36 of 148




extent set forth in the Asset Purchase Agreement. The Buyer and its affiliates, successors and

assigns shall have no successor or vicarious liabilities of any kind or character, including, but not

limited to, any theory of antitrust, environmental, successor or transferee liability, labor law, de

facto merger or substantial continuity, whether known or unknown as of the Closing Date, now

existing or hereafter arising, whether fixed or contingent, with respect to the Debtors or any

obligations of the Debtors arising prior to the Closing Date, including, but not limited to,

liabilities on account of any taxes arising, accruing or payable under, out of, in connection with,

or in any way relating to the operation of any of the Acquired Assets prior to the Closing.

         37.       The substantial consideration given by the Buyer under the Asset Purchase

Agreement shall constitute valid and valuable consideration for the release of any potential

claims against the Successful Bidder and its affiliates, successors and assigns for successor

liability or similar theories under applicable state, provincial or federal law or otherwise with

respect to the Acquired Assets, which release shall be deemed to have been given in favor of the

Buyer and its affiliates, successors and assigns by all holders of Liens, Claims, Interests or

Encumbrances against the Debtors or with respect to the Acquired Assets.

VII.     Good Faith

         38.       The transactions contemplated by the Asset Purchase Agreement are undertaken

by the Buyer without collusion and in good faith, as that term is defined in Bankruptcy Code

section 363(m), and accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Sale shall not affect the validity of the Sale (including the

assumption and assignment of the Assigned Contracts). The Buyer is a good faith buyer within

the meaning of Bankruptcy Code section 363(m) and, as such, is entitled to the full protections of

Bankruptcy Code section 363(m).


                                                 35
RLF1 22040405v.1
               Case 19-11743-JTD       Doc 299-1       Filed 09/18/19   Page 37 of 148




         39.       As a good faith purchaser of the Acquired Assets, the Buyer has not entered into

an agreement with any other potential bidders at the Auction, and has not colluded with any of

the other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be

entitled to bring an action against the Buyer, and the Sale may not be avoided, pursuant to

Bankruptcy Code section 363(n).

VIII. No Fraudulent Transfer

         40.       The consideration provided by the Buyer for the Acquired Assets pursuant to the

Asset Purchase Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the

Acquired Assets, (iii) will provide a greater recovery for the Debtors’ creditors than would be

provided by any other practical available alternative, and (iv) constitutes reasonably equivalent

value and fair consideration under the Bankruptcy Code and under the laws of the United States,

any state, territory, possession or the District of Columbia (including the Uniform Voidable

Transactions Act, Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer

Act) and any other applicable law, and the Sale may not be avoided under Bankruptcy Code

section 365(n) or under any other law of the United States, any state, territory, possession or the

District of Columbia (including the Uniform Voidable Transactions Act, Uniform Fraudulent

Conveyance Act and the Uniform Fraudulent Transfer Act) or any other applicable law.

IX.      Other Provisions

         41.       Upon the closing of the Sale, the Debtors and their estates, predecessors,

successors and assigns shall be deemed to have waived any and all actions related to, and

released, the Buyer and its affiliates, successors, assigns, employees, professionals, and their

respective present and contemplated members and shareholders and their respective property

(including, without limitation, the Acquired Assets) from any and all Liens, Claims,
                                                  36
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1      Filed 09/18/19   Page 38 of 148




Encumbrances and Interests of the Debtors or their estates and any and all claims or causes of

action of any kind, whether known or unknown, now existing or hereafter arising, asserted or

unasserted, mature or inchoate, contingent or non-contingent, liquidated or unliquidated, material

or nonmaterial, disputed or undisputed, and whether imposed by agreement, understanding, law,

equity, or otherwise, related to or arising out of the Chapter 11 Cases, the Asset Purchase

Agreement, the other Transaction Documents (as defined in the Asset Purchase Agreement), the

formulation, preparation, negotiation, investigation, execution, delivery, implementation or

consummation of the Asset Purchase Agreement and the other Transaction Documents and the

transactions contemplated by the Asset Purchase Agreement and the other Transaction

Documents, the entry into and consummation of the Sale and the assumption and assignment of

the Assigned Contracts, the Cure Costs, or any other contract, instrument, release, agreement,

settlement or document created, modified, amended, terminated or entered into in connection

with the Asset Purchase Agreement, except to the extent expressly assumed or provided under

the Asset Purchase Agreement or this Order, including any rights and remedies thereunder.

         42.       Buyer agrees to comply with the terms of the Debtors’ existing privacy policy (as

disclosed to Buyer) with respect to “personally identifiable information” as that term is defined

in section 101(41A) of the Bankruptcy Code and used in section 363(b)(1)(B) of the Bankruptcy

Code.

         43.       Nothing in the Motion, the Asset Purchase Agreement, this Order, the Bidding

Procedures Order, any Assumption and Assignment Notice, or any other list or schedule of

assumed contracts, assumed and assigned contracts, or cure amounts (including, without

limitation, any other provision that purports to be preemptory or supervening) shall be deemed to

permit or otherwise effect a sale, assignment, or any other transfer at this time of (a) any


                                                  37
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1       Filed 09/18/19   Page 39 of 148




insurance policies that have been issued by ACE American Insurance Company, Federal

Insurance Company, or any of their respective affiliates, predecessors or successors (collectively,

the “Chubb Companies”) that provide insurance coverage, proceeds, or benefits relating thereto

at any time to any of the Debtors (or their predecessors) and all agreements, documents or

instruments relating thereto (collectively, the “Chubb Insurance Contracts”), and/or (b) any

rights, benefits, claims, rights to payments and/or recoveries under such Chubb Insurance

Contracts unless and until a further order is entered by this Court at a subsequent hearing, or is

submitted to the Court by agreement of the Debtors, the Successful Bidder, the Prepetition

Secured Parties, and the Chubb Companies, with the rights of the parties fully preserved pending

entry of such further order.

         44.       Pursuant to Bankruptcy Rules 7062, 9014, 6004(h), and 6006(d), this Order shall

be effective immediately upon entry and the Debtors and the Buyer are authorized to close the

Sale immediately upon entry of this Order.

         45.       As provided in the Asset Purchase Agreement, this Order approved and provides

for the transfer to the Buyer of the Avoidance Actions (as defined in the Asset Purchase

Agreement).

         46.       No bulk sales law or any similar law of any state, provincial or other jurisdiction

applies in any way to the Sale.

         47.       The Asset Purchase Agreement and any related agreements, documents or other

instruments may be modified, amended or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court provided that any such modification,

amendment or supplement does not have a material adverse effect on the Debtors’ estates or on

the interests of the Buyer and its affiliates, successors and assigns.


                                                   38
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1       Filed 09/18/19   Page 40 of 148




         48.       All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         49.       The automatic stay pursuant to Bankruptcy Code section 362 is hereby lifted with

respect to the Debtors to the extent necessary, without further order of this Court, to (i) allow the

Buyer to deliver any notice provided for in the Asset Purchase Agreement or any ancillary

documents and (ii) allow the Buyer to take any and all actions permitted under the Asset

Purchase Agreement and any ancillary documents in accordance with the terms and conditions

thereof.

         50.       Nothing in this Order shall modify or waive any closing conditions or termination

rights in the Asset Purchase Agreement, and all such conditions and rights shall remain in full

force and effect in accordance with their terms.

         51.       To the extent that this Order is inconsistent with any prior order or pleading with

respect to the Motion filed in these Chapter 11 Cases, the terms of this Order shall govern. For

the avoidance of doubt, the terms of any plan of reorganization or liquidation, or any order of

this Court confirming such plans or any other order in these Chapter 11 Cases, including any

order entered upon or after any conversion of these Chapter 11 Cases to a case under chapter 7 of

the Bankruptcy Code, or otherwise, submitted to this Court or any other court for confirmation or

sanction shall not conflict with, supersede, abrogate, nullify, modify or restrict the terms of the

Asset Purchase Agreement or this Order or the rights of Buyer and its affiliates, successors and

assigns thereunder or hereunder, or in any way prevent or interfere with the consummation or

performance of the transactions contemplated by this Asset Purchase Agreement or this Order.

The provisions of this Order and the Asset Purchase Agreement and any actions taken pursuant

hereto or thereto shall survive entry of any order which may be entered confirming or


                                                   39
RLF1 22040405v.1
               Case 19-11743-JTD        Doc 299-1       Filed 09/18/19   Page 41 of 148




consummating any chapter 11 plan of the Debtors, or which may be entered converting these

Chapter 11 Cases from chapter 11 to chapter 7 of the Bankruptcy Code, and the terms and

provisions of the Asset Purchase Agreement as well as the rights and interests granted pursuant

to this Order and the Asset Purchase Agreement shall continue in these Chapter 11 Cases or any

superseding case and shall be specifically performable and enforceable against and binding upon

the Debtors, their estates and the Buyer and their respective successors and permitted assigns,

including any trustee, responsible officer or other fiduciary hereafter appointed as a legal

representative of the Debtors under chapter 7 or chapter 11 of the Bankruptcy Code, and the

Asset Purchase Agreement shall not be subject to rejection or avoidance under any

circumstances.

         52.       The failure specifically to include any particular provisions of the Asset Purchase

Agreement in this Order shall not diminish or impair the effectiveness of such provision, it being

the intent of the Court that the Asset Purchase Agreement is authorized and approved in its

entirety.

         53.       The Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Order and the Asset Purchase Agreement, all

amendments thereto and any releases, waivers and consents hereunder and thereunder, and each

of the agreements executed in connection therewith to which any of the Debtors are a party or

which has been assigned by the Debtors to the Buyer, and to adjudicate, if necessary, any and all

disputes concerning or relating in any way to any of the foregoing.

         54.       This Order constitutes a final and appealable order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,


                                                   40
RLF1 22040405v.1
             Case 19-11743-JTD       Doc 299-1       Filed 09/18/19   Page 42 of 148




as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

reason for delay in the implementation of this Order and the prompt consummation of the

transactions and transfers contemplated under the Asset Purchase Agreement, and accordingly:

(i) the terms of this Order shall be immediately effective and enforceable upon its entry; (ii) the

Debtors are not subject to any stay of this Order or in the implementation, enforcement or

realization of the relief granted in this Order; and (iii) the Debtors may, in their discretion and

without further delay, take any action and perform any act authorized under this Order.



 Dated: September __, 2019
        Wilmington, Delaware


                                      THE HONORABLE KEVIN GROSS
                                      UNITED STATES BANKRUPTCY JUDGE




                                                41
RLF1 22040405v.1
             Case 19-11743-JTD    Doc 299-1   Filed 09/18/19   Page 43 of 148




                                       EXHIBIT A

                                 Asset Purchase Agreement




RLF1 22040405v.1
 Case 19-11743-JTD    Doc 299-1   Filed 09/18/19   Page 44 of 148

                                                          Execution Version




                   ASSET PURCHASE AGREEMENT

                 DATED AS OF SEPTEMBER 10, 2019

                         BY AND AMONG

                      HUDDLE HOUSE, INC.,

           PERKINS & MARIE CALLENDER’S HOLDING, LLC

                              AND

CERTAIN SUBSIDIARIES OF PERKINS & MARIE CALLENDER’S HOLDING, LLC
           Case 19-11743-JTD                     Doc 299-1             Filed 09/18/19              Page 45 of 148




                                               TABLE OF CONTENTS

                                                          ARTICLE 1

                                                          DEFINITIONS

1.1   Definitions........................................................................................................................... 2
1.2   Cross Reference of Other Definitions ............................................................................... 19
1.3   Other Definitions and Interpretive Matters ....................................................................... 21

                                                          ARTICLE 2

                                                   PURCHASE AND SALE

2.1   Purchase and Sale ............................................................................................................. 23
2.2   Excluded Assets ................................................................................................................ 25
2.3   Assumed Liabilities .......................................................................................................... 27
2.4   Excluded Liabilities .......................................................................................................... 28
2.5   Assignment and Assumption of Contracts........................................................................ 29
2.6   Foxtail Sale ....................................................................................................................... 33
2.7   Estate Transition ............................................................................................................... 33
2.8   Further Assurances............................................................................................................ 33

                                                          ARTICLE 3

                                                      PURCHASE PRICE

3.1   Consideration .................................................................................................................... 34
3.2   Specified Liabilities Adjustment....................................................................................... 34
3.3   Post-Closing Adjustment .................................................................................................. 36
3.4   Allocation of Purchase Price ............................................................................................. 37
3.5   Pre-Closing Accounts Receivable..................................................................................... 38
3.6   Withholding ...................................................................................................................... 38

                                                          ARTICLE 4

                                               CLOSING AND DELIVERIES

4.1   Closing Date...................................................................................................................... 38
4.2   Buyer’s Deliveries ............................................................................................................ 39
4.3   Sellers’ Deliveries ............................................................................................................. 40

                                                                   i
            Case 19-11743-JTD                      Doc 299-1              Filed 09/18/19             Page 46 of 148




                                                            ARTICLE 5

                              REPRESENTATIONS AND WARRANTIES OF SELLERS

5.1    Organization and Good Standing ...................................................................................... 41
5.2    Authority; Validity; Consents ........................................................................................... 41
5.3    Subsidiaries ....................................................................................................................... 42
5.4    No Conflict........................................................................................................................ 42
5.5    Real Property .................................................................................................................... 42
5.6    Environmental Matters...................................................................................................... 43
5.7    Title to Acquired Assets.................................................................................................... 44
5.8    Taxes ................................................................................................................................. 45
5.9    Legal Proceedings ............................................................................................................. 45
5.10   Compliance with Legal Requirements; Permits ............................................................... 45
5.11   Labor Matters .................................................................................................................... 46
5.12   Employee Benefits ............................................................................................................ 47
5.13   Sellers’ Intellectual Property............................................................................................. 49
5.14   Contracts ........................................................................................................................... 50
5.15   Sufficiency of Assets ........................................................................................................ 50
5.16   Insurance ........................................................................................................................... 51
5.17   Brokers or Finders............................................................................................................. 51
5.18   Undue Influence ................................................................................................................ 51
5.19   Financial Statements ......................................................................................................... 51
5.20   Undisclosed Liabilities...................................................................................................... 52
5.21   Absence of Certain Changes ............................................................................................. 52
5.22   Suppliers and Franchisees ................................................................................................. 54
5.23   Products; Warranties; Food Laws; Regulatory Matters .................................................... 54
5.24   Interests of Affiliates......................................................................................................... 55
5.25   Credit Support ................................................................................................................... 55
5.26   Franchise Matters .............................................................................................................. 56
5.27   Powers of Attorney ........................................................................................................... 57




                                                                     ii
           Case 19-11743-JTD                      Doc 299-1              Filed 09/18/19             Page 47 of 148




                                                           ARTICLE 6

                              REPRESENTATIONS AND WARRANTIES OF BUYER

6.1   Organization and Good Standing ...................................................................................... 57
6.2   Authority; Validity; Consents ........................................................................................... 57
6.3   No Conflict........................................................................................................................ 58
6.4   Availability of Funds ........................................................................................................ 58
6.5   Litigation ........................................................................................................................... 58
6.6   Brokers or Finders............................................................................................................. 58
6.7   Qualification ..................................................................................................................... 58
6.8   Information ....................................................................................................................... 58

                                                           ARTICLE 7

                                     ACTIONS PRIOR TO THE CLOSING DATE

7.1   Access and Reports ........................................................................................................... 59
7.2   Operations Prior to the Closing Date ................................................................................ 60
7.3   Cooperation ....................................................................................................................... 62
7.4   Bankruptcy Court Matters................................................................................................. 63
7.5   Sellers Update of Disclosure Schedules; Notice of Developments; Buyer Update
        of Disclosure Schedules ................................................................................................. 63
7.6   Limitations ........................................................................................................................ 64
7.7   Inventory ........................................................................................................................... 64

                                                           ARTICLE 8

                                               ADDITIONAL AGREEMENTS

8.1   Taxes ................................................................................................................................. 64
8.2   Payments Received; Mail and Other Communications .................................................... 65
8.3   Assigned Contracts: Adequate Assurance and Performance ............................................ 66
8.4   Employee Matters ............................................................................................................. 66
8.5   Post-Closing Books and Records and Personnel .............................................................. 69
8.6   Representations and Warranties Exclusive ....................................................................... 70
8.7   Casualty Loss .................................................................................................................... 70
8.8   Covenant to Change Names .............................................................................................. 70


                                                                   iii
            Case 19-11743-JTD                      Doc 299-1             Filed 09/18/19              Page 48 of 148




                                                           ARTICLE 9

                   CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

9.1    Accuracy of Representations ............................................................................................ 71
9.2    Sellers’ Performance ......................................................................................................... 71
9.3    No Order ........................................................................................................................... 71
9.4    Consents ............................................................................................................................ 71
9.5    Sellers’ Deliveries ............................................................................................................. 71
9.6    Sale Order ......................................................................................................................... 71
9.7    Assigned Contracts ........................................................................................................... 72
9.8    Material Adverse Effect .................................................................................................... 72
9.9    Releases and Termination Statements .............................................................................. 72

                                                          ARTICLE 10

               CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

10.1   Accuracy of Representations ............................................................................................ 72
10.2   Buyer’s Performance ........................................................................................................ 72
10.3   No Order ........................................................................................................................... 72
10.4   Buyer’s Deliveries ............................................................................................................ 72
10.5   Sale Order ......................................................................................................................... 72

                                                          ARTICLE 11

                                                          TERMINATION

11.1   Termination Events ........................................................................................................... 73
11.2   Effects of Termination ...................................................................................................... 74

                                                          ARTICLE 12

                                                    GENERAL PROVISIONS

12.1   Survival ............................................................................................................................. 75
12.2   Confidentiality .................................................................................................................. 75
12.3   Public Announcements ..................................................................................................... 75
12.4   Notices .............................................................................................................................. 75
12.5   Waiver ............................................................................................................................... 76

                                                                    iv
                Case 19-11743-JTD                     Doc 299-1             Filed 09/18/19             Page 49 of 148




12.6       Entire Agreement; Amendment ........................................................................................ 77
12.7       Assignment ....................................................................................................................... 77
12.8       Severability ....................................................................................................................... 77
12.9       Expenses ........................................................................................................................... 77
12.10 Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.......................... 77
12.11 Counterparts ...................................................................................................................... 78
12.12 Parties in Interest; No Third Party Beneficiaries; No Amendment .................................. 78
12.13 Remedies ........................................................................................................................... 78
12.14 Specific Performance for Post-Closing Covenants ........................................................... 79
12.15 Debt Financing Party Arrangements ................................................................................. 79
12.16 Sellers’ Representative; Reliance ..................................................................................... 80
12.17 Limitations on Damages ................................................................................................... 82
12.18 Non-Recourse ................................................................................................................... 82
12.19 Joinder ............................................................................................................................... 82




                                                                        v
          Case 19-11743-JTD   Doc 299-1     Filed 09/18/19   Page 50 of 148




SCHEDULES

Schedule 1.1(a)    Corporate Assets
Schedule 1.1(b)    Sellers’ Knowledge Parties
Schedule 1.1(c)    Foxtail Inventory
Schedule 1.1(d)    Foxtail Equipment
Schedule 1.1(e)    Foxtail Assigned Contracts
Schedule 1.1(f)    Foxtail Permits
Schedule 1.1(g)    Foxtail Intellectual Property
Schedule 1.1(h)    Foxtail Telecommunications
Schedule 1.1(i)    Other Foxtail Assets
Schedule 1.1(j)    Permitted Encumbrances
Schedule 2.1(e)    Permits
Schedule 2.1(l)    Telecommunications
Schedule 2.1(n)    Other Acquired Assets
Schedule 2.2(o)    Other Excluded Assets
Schedule 2.2(p)    Bank Accounts
Schedule 2.3(d)    Assumed Liabilities
Schedule 2.3(i)    Assumed Benefits
Schedule 2.4(b)    Credit Liabilities
Schedule 2.5(a)    Assigned Contracts
Schedule 2.5(c)    Shared Contracts
Schedule 5.1       Jurisdictions
Schedule 5.2       Required Consents
Schedule 5.3       Subsidiaries
Schedule 5.4       No Conflict
Schedule 5.5(a)    Owned Real Property
Schedule 5.5(b)    Leased Real Property
Schedule 5.6       Environmental Matters
Schedule 5.8       Taxes
Schedule 5.9       Legal Proceedings
Schedule 5.10(b)   Compliance with Legal Requirements
Schedule 5.10(c)   Permits
Schedule 5.11(b)   Labor Matters
Schedule 5.11(d)   Terminated Employees
Schedule 5.11(e)   Labor Matters
Schedule 5.11(f)   Employees
Schedule 5.11(g)   Employee Settlements; Actions
Schedule 5.12(a)   Benefit Plans
Schedule 5.12(b)   Benefit Plans
Schedule 5.12(f)   Benefit Plans
Schedule 5.13(a)   Intellectual Property
Schedule 5.13(b)   Unregistered Trademarks
Schedule 5.13(c)   Business Software
Schedule 5.13(d)   Intellectual Property
Schedule 5.13(f)   Third-Party Licenses
Schedule 5.14      Material Contracts

                                       vi
            Case 19-11743-JTD   Doc 299-1       Filed 09/18/19   Page 51 of 148




Schedule 5.15        Sufficiency of Assets
Schedule 5.16        Insurance
Schedule 5.20        Undisclosed Liabilities
Schedule 5.21        Absence of Changes
Schedule 5.22(a)     Suppliers
Schedule 5.22(b)     Franchisees
Schedule 5.23(a)     Products; Warranties; Food Laws; Regulatory Matters
Schedule 5.23(d)     Products; Warranties; Food Laws; Regulatory Matters
Schedule 5.24        Interests of Affiliates
Schedule 5.26(a)     Franchise Matters
Schedule 5.26(b)     Franchise Disputes
Schedule 7.2         Operations Prior to the Closing Date
Schedule 8.4(a)      Listed Employees
Schedule 8.4(e)      Buyer Benefit Plans
Schedule 9.4         Consents

EXHIBITS

Exhibit A            Form of Assignment and Assumption Agreement
Exhibit B            Form of Bill of Sale
Exhibit C            Final Arbiter Procedures
Exhibit D            Sample Specified Adjustment Calculation
Exhibit E            Form of Sale Order
Exhibit F            Specified Adjustment Escrow Agreement
Exhibit G            Form of Amended and Restated Foxtail Supply Agreement
Exhibit H            Form of Transition Services Agreement
Exhibit I            Form of Estate Transition Services Agreement
Exhibit J            Form of Joinder




                                          vii
           Case 19-11743-JTD         Doc 299-1      Filed 09/18/19     Page 52 of 148




                                 ASSET PURCHASE AGREEMENT

              THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of
September 10, 2019 (the “Execution Date”), is made and entered into by and among Huddle
House, Inc., a Georgia corporation (“Buyer”), Perkins & Marie Callender’s Holding, LLC, a
Delaware limited liability company (the “Company”), and the Additional Sellers (together with
the Company, “Sellers” and each entity individually a “Seller”). Capitalized terms used herein
and not otherwise defined herein have the meanings set forth in Article 1.

                                             RECITALS

               WHEREAS, Sellers are engaged (i) in the franchise, ownership and operation of
“Perkins” branded family dining restaurants and bakeries (the “Perkins Business”), (ii) the
franchise, ownership and operation of “Marie Callender’s” branded family dining restaurants and
bakeries (the “MC Business”), and (iii) the business of manufacturing and supplying to
restaurants, supermarket in-store bakeries, and branded food companies premium baked goods,
mixes, and syrups, including pies, muffin batters, cookies, brownies, pancake mixes and syrups,
from (a) the facility located at 6880 Fairfield Business Drive, Fairfield, Ohio 45014 (the “Ohio
Facility”) and (b) the facility located at 170 East Rincon Street, Corona, California 92879 (the
“California Facility”, and together with the Ohio Facility, the “Foxtail Facilities” and, such
business, together with the warehousing and related services provided to such business at the
Corona Storage Facilities and the Fairfield Storage Facility, the “Foxtail Business”);

                 WHEREAS, on August 5, 2019 (the “Petition Date”), Sellers and the MC Sellers
(collectively, the “Debtors”) filed a voluntary petition for relief (the “Bankruptcy Case”) pursuant
to Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”);

               WHEREAS, in accordance with the Bidding Procedures and subject to the terms and
conditions set forth in this Agreement and the entry of the Sale Order, Sellers desire to sell to
Buyer all of the Acquired Assets, and Buyer desires to purchase from Sellers all of the Acquired
Assets, and Sellers desire to assign, and Buyer desires to assume, all of the Assumed Liabilities,
in each case upon the terms and conditions hereinafter set forth;

                WHEREAS, Buyer is not acquiring, and Sellers and the MC Sellers are retaining or
selling to a third party, the MC Business and the Foxtail Business (collectively, the “Excluded
Business”) and assets and liabilities associated therewith, which assets and liabilities are, subject
to the terms and conditions herein, Excluded Assets and Excluded Liabilities under this
Agreement;

              WHEREAS, the Acquired Assets and Assumed Liabilities shall be purchased and
assumed by Buyer pursuant to the Sale Order, free and clear of any and all Encumbrances (other
than Permitted Encumbrances), pursuant to Sections 105, 363 and 365 of the Bankruptcy Code,
and Rules 6004 and 6006 of the Federal Rules of Bankruptcy Procedure;

              WHEREAS, Sellers’ ability to consummate the transactions contemplated by this
Agreement is subject to, among other things, the entry of the Sale Order by the Bankruptcy Court;
and
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 53 of 148




               WHEREAS, the applicable board of managers, managing member, or similar
governing body of each Seller has determined that it is advisable and in the best interests of such
Seller and its constituencies to enter into this Agreement and to consummate the transactions
provided for herein, subject to entry of the Sale Order, and each has approved the same.

              NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the foregoing and of the representations, warranties,
covenants, agreements and conditions herein contained, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound hereby, agree as follows:

                                            ARTICLE 1

                                           DEFINITIONS

              1.1     Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referenced below.

               “Accounting Principles” means, collectively, GAAP applied in a manner
consistent with (a) the Financial Statements and (b) the accounting methods, policies, practices,
principles and procedures, with consistent classifications, judgments and methodologies, used for
purposes of determining the respective amounts in the Sample Specified Adjustment Calculation.

               “Accounts Receivable” means, with respect to each Seller, (a) all accounts
receivable, notes receivable, purchase orders, negotiable instruments, completed work or services
that have not been billed, chattel paper, notes and other rights to payment, in each case with respect
of services rendered or products delivered to customers of the Business by such Seller prior to the
Closing, and (b) any other miscellaneous accounts receivable of such Seller relating to the
Business and attributable to products or services sold prior to the Closing by the Business, in each
case, calculated, in the case of clauses (a) and (b), in accordance with the Accounting Principles.

               “Action” means any legal action, suit, petition, plea, charge, claim, demand,
arbitration, audit, complaint, grievance, summons, litigation, mediation, suit, proceeding
(including any civil, criminal, or administrative proceeding), prosecution, contest, hearing, audit,
examination or investigation commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority.

               “Additional Sellers” means:

                       (i)     Perkins & Marie Callender’s, LLC, a Delaware limited liability
       company;

                       (ii)    Marie Callender Pie Shops, LLC, a California limited liability
       company;

                       (iii)   MC Wholesalers, LLC, a California limited liability company;

                       (iv)    PMCI Promotions, LLC, a Colorado limited liability company;


                                                  2
             Case 19-11743-JTD       Doc 299-1       Filed 09/18/19   Page 54 of 148




                      (v)      MCID, Inc., an Idaho corporation;

                      (vi)     Wilshire Beverage, Inc., a Texas corporation;

                      (vii)    FIV, LLC, a Delaware limited liability company; and

                      (viii)   P&MC’s Holding Corp., a Delaware corporation.

              “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations promulgated
under the Securities Exchange Act of 1934.

            “Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement in substantially the form attached hereto as Exhibit A.

             “Avoidance Action” means any claim, right or cause of action of any Seller arising
under Chapter 5 of the Bankruptcy Code and any analogous state law claims relating to the
Acquired Assets or the Business.

               “Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.

               “Bid Deadline” has the meaning set forth in the Bidding Procedures.

               “Bidding Procedures” means bid procedures approved by the Bankruptcy Court
pursuant to the Bidding Procedures Order.

              “Bidding Procedures and Sale Motion” Sellers’ motion seeking entry of the
Bidding Procedures Order and the Sale Order filed with the Bankruptcy Court on August 5, 2019
[Docket No. 33].

              “Bidding Procedures Order” means the Order of the Bankruptcy Court approving
the Bidding Procedures.

               “Bill of Sale” means the Bill of Sale in substantially the form attached hereto as
Exhibit B.

               “Business” means the Perkins Business; provided, that in no event shall the Foxtail
Business or the MC Business be deemed part of the “Business”.

               “Business Day” means any day of the year on which national banking institutions
in New York, New York and Wilmington, Delaware are open to the public for conducting business
and are not required or authorized to close.

              “Buyer” has the meaning set forth in the introductory paragraph and shall also
include any Buyer Designee designated by Buyer pursuant to the terms of this Agreement.

              “Buyer Designee” means Buyer or any other Persons designated by Buyer to
purchase any of the Acquired Assets pursuant to the terms of this Agreement.



                                                 3
           Case 19-11743-JTD           Doc 299-1       Filed 09/18/19   Page 55 of 148




             “Carve Out Escrow” means the escrow account established pursuant to the Carve
Out Escrow Agreement.

            “Carve Out Escrow Agreement” means an escrow agreement by and among Sellers
and Escrow Agent for the disbursement of the amounts paid by Buyer pursuant to Section
4.2(a)(v).

               “Claim” means a “claim” as defined in Section 101(5) of the Bankruptcy Code,
against any Seller.

                  “Closing Date” means the date and time as of which the Closing occurs as set forth
in Section 4.1.

                  “Code” means the Internal Revenue Code of 1986, as amended.

               “Contract” means any agreement, contract, obligation, promise, undertaking, lease
(including any Franchise Agreements and Leases), sublease, purchase order, arrangement, license,
commitment, insurance policy or other binding arrangement or understanding (in each case,
whether written or oral), and any amendments, modifications or supplements thereto.

              “Copyrights” means all United States and foreign copyright rights in any original
works of authorship, whether registered or unregistered, including all copyright registrations and
applications.

                 “Corona Storage Facilities” means each of (a) that certain warehouse facility
located at 2324 Fleetwood Drive, Riverside, California, 92509, where Lineage Logistics, LLC
(“Lineage”) provides warehousing and related services to the Foxtail Business, as described in
that certain letter agreement between Lineage and Perkins & Marie Callender’s, LLC, d/b/a Foxtail
Foods, dated July 31, 2018 and (b) that certain warehousing arrangement pursuant to which AWC
Packaging provides warehousing and related services to the California Facility.

              “Corporate Assets” means (a) the Corporate Headquarters, (b) any Equipment,
Inventory or other tangible assets located at the Corporate Headquarters, and (c) any assets set
forth on Schedule 1.1(a).

               “Corporate Headquarters” means Sellers’ corporate campus located at 6075
Poplar Ave., in Memphis, Tennessee.

                 “Cure Cap” means, as of the Closing, an amount equal to (a) $4,400,000, less
(b) the estimated Cure Costs set forth on the Execution Date Contract Schedule for any Contract
that is deleted from Schedule 2.5(a) pursuant to the provisions of Section 2.5(a) or Section 2.5(d).

               “Credit Support” means all guaranties, letters of credit, reimbursement agreements,
bonds, deposits, prepayments amounts and other credit or contractual assurances of a comparable
nature made or issued by or for the account of any Seller for the benefit of a counterparty under
the Assigned Contracts or otherwise in connection with the Business.




                                                   4
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 56 of 148




                 “Cure Costs” means all monetary liabilities, including pre-petition monetary
liabilities, of Sellers that must be paid or otherwise satisfied to cure all of Sellers’ monetary
defaults under the Assigned Contracts pursuant to Section 365 of the Bankruptcy Code at the time
of the assumption thereof and assignment to Buyer as provided hereunder as such amounts are
determined by the Bankruptcy Court.

                “Cure Notice” means, with respect to each Assigned Contract, the notice submitted
by Sellers to the counterparty or counterparties thereto pursuant to the Bidding Procedures Order
setting forth the Cure Cost amount with respect thereto as calculated by Sellers.

               “Deeds” means the deeds transferring title to the Owned Real Property, each of
which shall be a quitclaim deed or the equivalent in the applicable jurisdictions.

                “DIP Credit Agreement” means that certain superpriority secured debtor-in-
possession credit agreement to be entered into on or shortly after the Petition Date, in substantially
the form filed with the Bankruptcy Court on the Petition Date, by and among Sellers and certain
other affiliates of Sellers party thereto, Bank of America, N.A., in its capacity as administrative
agent, and the lenders from time to time party thereto, as the same may be amended, restated,
supplemented or otherwise modified, together with all annexes, exhibits and schedules thereto.

              “Disclosure Schedules” means the Disclosure Schedules attached hereto, dated as
of the Execution Date, delivered by Sellers to Buyer in connection with the execution of this
Agreement and as may be amended, restated, modified or updated in accordance with the terms
hereof.

               “Documents” means all of the documents of, generated by, used in, held for use in,
or necessary for the operation of the Business.

               “Employees” means all employees of Sellers and their Affiliates who primarily
provide services to the Business as of the Execution Date as well as any additional persons who
provide services to the Business as permitted by Section 7.2 during the period from the Execution
Date through and including the Closing Date.

              “Encumbrance” means (a) to the extent permitted by applicable Legal
Requirements, any “interest” under Section 363(f) of the Bankruptcy Code and, without limiting
this section (a), (b) any mortgage, deed of trust, pledge, security interest, lien, charge,
hypothecation, option, right of first offer or first refusal, restrictive covenant, right of way,
easement, encroachment, title defect, preemptive right, conditional sale or other title retention
agreement or any other encumbrance.

                 “Environmental Laws” means any and all current Legal Requirements concerning
or relating to the protection of worker/occupational health from exposure to Hazardous Substances
or pollution or protection of the environment, including those relating to the presence, use,
manufacturing, refining, production, generation, handling, transportation, treatment, recycling,
storage, disposal, discharge, Release, control, or cleanup of, or exposure to, Hazardous Substances.

              “Equipment” means all furniture, fixtures, equipment, computers, machinery,
tools, molds, vehicles, apparatus, appliances, implements, telephone systems, management

                                                  5
             Case 19-11743-JTD       Doc 299-1       Filed 09/18/19   Page 57 of 148




information systems (including all proprietary software and hardware related thereto), signage,
supplies and all other tangible personal property of every kind and description, and improvements
and tooling with respect thereto, in each case, that are primarily used in, held for use in, or
necessary for the operation of the Business and located at the Leased Real Property (including the
Corporate Headquarters), including communications equipment, information technology assets,
and any attached and associated hardware, routers, devices, panels, cables, manuals, cords,
connectors, cards, and vendor documents with respect thereto, and including all warranties of the
vendor applicable thereto.

               “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

              “ERISA Affiliate” means any trade or business, whether or not incorporated, that,
together with Sellers, is or would be considered a “single employer” within the meaning of
Section 414(b) or (c) of the Code.

              “Escrow Agent” means U.S. Bank National Association or such other escrow agent
mutually acceptable to Sellers and Buyer.

                “Estimated Wind Down Expenses” means any and all administrative costs and
expenses of Sellers, including any sales tax, payroll costs and expenses (including payroll taxes
with respect thereto), accrued vacation expenses, and any other employee Liabilities, in each case,
that Sellers have incurred or incur during the Bankruptcy Cases (whether before, on, or after the
Closing) or otherwise expect to incur in connection with winding down their respective bankruptcy
estates, excluding any such costs and expenses that are assumed or included as Assumed
Liabilities.

               “Excluded Accounts Receivable” means (a) any Accounts Receivable of the
Excluded Business and (b) any Accounts Receivable of the Business to the extent not included in
the Final Specified Net Adjustment.

              “Fairfield Storage Facility” means that certain warehouse facility where
Merchants Cold Storage (“MCS”) provides warehousing and related services to the Foxtail
Business, as described in that certain letter arrangement between MCS and Perkins & Marie
Callender’s, LLC d/b/a Foxtail Foods, dated June 27, 2017.

                “FDD” means the franchise disclosure documents (including documents prepared
as “Franchise Disclosure Documents,” “FDDs,” or other pre-contractual information statements)
prepared in accordance with the FTC Rule (or its predecessor), or any applicable franchise law,
and all variations of such forms which have been approved for use or used by Sellers in any
jurisdiction requiring the filing and/or approval of the Franchise Agreement, franchise offering,
and/or such franchise disclosure documents.

               “Final Arbiter Procedures” means those guidelines and procedures set forth in
Exhibit C.

              “Final Specified Net Adjustment” means the Specified Net Adjustment as finally
determined pursuant to the terms hereof.

                                                 6
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19     Page 58 of 148




                “Final Order” means an Action taken or Order issued by the applicable
Governmental Authority as to which: (a) no request for stay of the Action or Order is pending, no
such stay is in effect, and, if any deadline for filing any such request is designated by statute or
regulation, it is passed, including any extensions thereof; (b) no petition for rehearing or
reconsideration of the Action or Order, or protest of any kind, is pending before the Governmental
Authority, and the time for filing any such petition or protest is passed; (c) the Governmental
Authority does not have the Action or Order under reconsideration or review on its own motion,
and the time for such reconsideration or review has passed; and (d) the Action or Order is not then
under judicial review, there is no notice of appeal or other application for judicial review pending,
and the deadline for filing such notice of appeal or other application for judicial review has passed,
including any extensions thereof; provided, however, that the possibility that a motion under Rule
60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Code, may
be filed relating to such order, shall not cause such order not to be a Final Order.

               “FLSA” means Fair Labor Standards Act of the United States Department of Labor,
and any state or local laws governing wages, hours, and/or overtime pay.

               “Food Laws” means the Federal Food, Drug, and Cosmetic Act, the FDA Food
Safety Modernization Act, the Federal Meat Inspection Act and Poultry Product Inspection Act,
all acts and/or rules and regulations amending or supplementing the foregoing, as well as any
applicable Legal Requirements regulating or related to food or alcohol.

                “Foxtail Assets” means all of Sellers’ direct or indirect right, title and interest in,
to or under the following properties, rights, Claims and assets of the Foxtail Business (but
excluding, for the avoidance of doubt, any Corporate Assets):

                       (a)     all inventory of any kind or nature, merchandise and goods whether
       or not prepaid, and any prepaid deposits for any of the same, including raw materials,
       produce, dairy, work-in-process, finished goods or products, packaging materials and
       labels, and other stores, supplies, disposables and consumables, in each case, (i) to the
       extent exclusively used in or exclusively held for use in the operation of the Foxtail
       Business, (ii) located at the California Facility or the Ohio Facility, (iii) stored or otherwise
       maintained at the Corona Storage Facility or the Fairfield Storage Facility or (iv) otherwise
       set forth on Schedule 1.1(c);

                      (b)     all furniture, fixtures, equipment, computers, machinery, tools,
       molds, vehicles, apparatus, appliances, implements, telephone systems, management
       information systems (including all proprietary software and hardware related thereto),
       signage, supplies and all other tangible personal property of every kind and description,
       and improvements and tooling with respect thereto, including communications equipment,
       information technology assets, and any attached and associated hardware, routers, devices,
       panels, cables, manuals, cords, connectors, cards, and vendor documents with respect
       thereto, and including all warranties of the vendor applicable thereto, in each case, to the
       extent, and solely to the extent, (i) exclusively used in or exclusively held for use in the
       operation of the Foxtail Business, (ii) located at the Foxtail Facilities, or (iii) otherwise set
       forth on Schedule 1.1(d);



                                                  7
   Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 59 of 148




               (c)     subject to Section 2.5(c), all of Sellers’ respective rights under
Contracts exclusively related to the Foxtail Business or set forth on Schedule 1.1(e), in
each case, including all Claims or Actions with respect thereto;

               (d)      the real property leases for the Foxtail Facilities, the Corona Storage
Facility and the Fairfield Storage Facility, in each case, together with all interests (if any)
of Sellers in and to all Improvements located thereon or attached thereto, and other
appurtenances thereto, and rights in respect thereof;

                (e)    subject to Section 2.5(c), all approvals, permits, licenses, franchises,
waivers, filings, consents, certificates, notices, qualifications, authorizations, registrations
and clearances and pending applications therefor of Sellers exclusively used in or
exclusively held for use in the operation of the Foxtail Business or set forth on
Schedule 1.1(f);

                 (f)    all Copyrights, Patents, Trademarks and Trade Secrets, in each case,
that are identified on Schedule 1.1(g);

                (g)     all accounts receivable exclusively arising under or exclusively
related to the Foxtail Business;

              (h)       all Pre-Paid Expenses exclusively arising under or related to the
Foxtail Business;

               (i)    all goodwill, customer and referral relationships, other intangible
property and all privileges, set-offs, indemnification rights, causes of action, actions,
Claims and demands and rights of any kind as against others (whether by contract or
otherwise), in each case, to the extent exclusively relating to, arising from or associated
with the Foxtail Business;

               (j)    all documents and other books and records (financial, accounting,
personnel files and other), and correspondence, and all customer sales, marketing,
advertising, packaging and promotional materials, files, data, proprietary software
(whether written, recorded or stored on disk, film, tape or other media, and including all
computerized data), drawings, engineering and manufacturing data and other technical
information and data, and all other business and other records, in each case, to the extent
exclusively arising under or exclusively relating to the Foxtail Business;

                (k)     all rights, remedies and benefits of Sellers exclusively arising under
or exclusively relating to the Foxtail Business, including rights, remedies and benefits
arising out of express or implied warranties, representations and guarantees from suppliers,
manufacturers, contractors or others to the extent exclusively relating to the operation of
the Foxtail Business or other tangible Foxtail Assets described in this definition (and in
any case, any component thereof), and all claims and causes of action arising or existing
therefrom;

               (l)    all Claims, rights, causes of action of any Seller arising under
Chapter 5 of the Bankruptcy Code and any underlying state law claims exclusively relating

                                           8
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19     Page 60 of 148




       to the other Foxtail Assets or the Foxtail Business against any person or entity (including
       trade vendors, suppliers, employees or customers) who is a party to a Contract set forth on
       Schedule 1.1(e);

                       (m)    all telephone, telex and telephone facsimile numbers and other
       directory listings, in each case, to the extent (i) exclusively related to or exclusively
       associated with the Foxtail Facility or the Foxtail Business or (ii) listed on Schedule 1.1(h);

                      (n)      all rights and interests of any Seller in the names “Foxtail” or
       “Foxtail Foods,” including any derivatives thereof, together with all goodwill associated
       therewith and all rights to sue for and receive damages or other relief in respect of any past
       infringement or other violation of any rights thereto;

                      (o)    all assets, if any, listed on Schedule 1.1(i) (regardless of whether
       such assets are covered by any of the foregoing); and

                        (p)     with respect to any Buyer Benefit Plan exclusively relating to the
       Foxtail Business (i) that is funded by a trust (other than a so-called “rabbi trust”), the assets
       of such related trust; (ii) that is funded by an insurance policy, the related insurance policy
       (to the extent transferable); and (iii) to the extent applicable and subject to conformity with
       Legal Requirements, the administrative service agreements and other contracts, files and
       records in respect thereof.

                “Franchise Agreement” means any franchise, master franchise, license,
development, master developer and similar agreement or contract, and all amendments,
addendums and supplements thereto, pursuant to which the Company or any Seller indirectly or
directly grant to any Franchisee the right or license (or option) to develop, establish, or operate (or
solicit and support others who develop, establish or operate) any of the Business’s establishments.

               “Franchisee” means a Person who is a party to a Franchise Agreement with respect
to the Business.

              “FTC Rule” means the Federal Trade Commission trade regulation rule entitled
“Disclosure Requirements and Prohibitions Concerning Franchising,” 16 C.F.R. Section 436.1 et
seq.

               “GAAP” means generally accepted accounting principles in the United States
applied in a manner consistent with the Financial Statements.

                “Governmental Authority” means any United States federal, state or local,
municipal, or any foreign government, governmental authority or regulatory or administrative
authority, agency or commission or any court, tribunal or judicial body having jurisdiction,
including, for the avoidance of doubt, the Bankruptcy Court.

               “Governmental Authorization” means any approval, consent, license, Permit,
Order, waiver or other authorization issued, granted or otherwise made available by or under the
authority of any Governmental Authority.


                                                  9
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 61 of 148




                 “Hazardous Substance” means any substance, material or waste (including
chemicals, compounds, mixtures, pollutants and contaminants) (a) to the extent such materials are
prohibited, limited or regulated by the Environmental Laws as “hazardous”, “acutely hazardous”,
“toxic” or “dangerous”; (b) petroleum or any fraction thereof, or petroleum products, (c) natural
gas, (d) asbestos and asbestos-containing materials, (e) radioactive material, (f) urea
formaldehyde, g) polychlorinated biphenyls, (h) hazardous or toxic fungus, mold or mycotoxins
or (i) lead or lead-containing paint or plumbing.

               “Improvements” means the buildings, structures, systems, facilities, easements,
rights-of-way, privileges, improvements, licenses, hereditaments, appurtenances and all other
rights and benefits appurtenant or in any way related to and/or demised under any lease of, or other
contract or agreement for the use of, the Real Property.

                 “Indebtedness” means, at any time and with respect to any Person, without
duplication: (a) all indebtedness of such Person for borrowed money or indebtedness issued or
incurred in substitution or exchange for indebtedness for borrowed money; (b) all indebtedness of
such Person for the deferred purchase price of property, assets, business, securities or services,
including all Seller notes and “earn-out” payments (other than, in the case of Sellers, Trade
Payables); (c) all obligations of such Person evidenced by notes, bonds, debentures or other similar
instruments; (d) all indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person (even though the
rights and remedies of any Seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (e) all obligations of such Person under leases which
have been recorded as capital leases in accordance with GAAP on the Financial Statements; (f) all
reimbursement, payment or similar obligations of such Person, contingent or otherwise, under
acceptance, letter of credit or similar facilities; (g) all vendor financing arrangements; (h) all
obligations of such Person under interest rate or currency swap transactions or commodity hedges
(valued at the termination value thereof); (i) all Indebtedness of others referred to in clauses (a)
through (h) above guaranteed directly or indirectly by such Person, or in effect guaranteed directly
or indirectly by such Person, through an agreement (i) to pay or purchase such Indebtedness or to
advance or supply funds for the payment or purchase of such Indebtedness, (ii) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered) or (iii) otherwise
to assure a creditor against loss in respect of such Indebtedness; (j) all Indebtedness referred to in
clauses (a) through (i) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in property (including
accounts and contract rights) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness and (k) for clauses (a) through (j) above, all
accrued interest thereon, if any, and any termination fees, prepayment penalties, “breakage” cost
or similar payments associated with the repayments of such Indebtedness on the Closing Date to
the extent paid on the Closing Date.

                “Intellectual Property” means all Copyrights, Patents, Trademarks and Trade
Secrets, in each case, that are owned by Sellers and primarily used in, held for use in, or necessary
for the operation of the Business, including, for the avoidance of doubt, the Intellectual Property
set forth on Schedules 5.13(a) and (b), and all of the foregoing relating to any recipes,


                                                 10
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 62 of 148




specifications, formulas, manufacturing processes or delivery processes relating to the products of
the Business (including products produced by the Foxtail Business).

              “Inventory Value” means the value of the Inventory for the Business as of the
Closing and determined in accordance with the Accounting Principles.

               “IRS” means the United States Internal Revenue Service.

               “KEIP” means the Key Employee Incentive Program approved by the Bankruptcy
Court.

               “Knowledge” means, with respect to any matter in question, in the case of Sellers,
the actual knowledge of any of the individuals listed on Schedule 1.1(b), as of the Execution Date
following inquiry to such individuals’ direct reports.

                “Leased Real Property” means the real property leased, subleased or licensed by
Sellers, as tenant, subtenant or licensee (including the Corporate Headquarters), which is used in,
held for use in, or necessary for the operation of the Business or on which any buildings, other
structures, facilities or Improvements that constitute Acquired Assets are located, in each case,
excluding the California Facility and the Corona Storage Facility (each such real property lease,
sublease or license, a “Lease,” and, collectively, the “Leases”).

               “Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative Order, constitution, law, ordinance,
principle of common law, regulation, statute or treaty.

                “Liability” means any indebtedness, liabilities or obligations of any kind or nature
whatsoever (whether direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, matured or unmatured, determined or determinable, disputed or
undisputed, liquidated or unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), including all fines, costs and expenses relating thereto (including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants and costs of
investigation).

               “Liquor Consent” means all filings, consents authorizations or approvals that are
required to be submitted to or obtained from any Governmental Authority relating to the sale of
alcohol by the Business.

                “Material Adverse Effect” means any change, event, state of facts or occurrence
that individually or in the aggregate (taking into account all other such changes, events, state of
facts or occurrences) (a) has had, or would be reasonably expected to have, a material adverse
change in or material adverse effect on the Business, its condition (financial or otherwise), the
results of operations of the Business, the Acquired Assets or the Assumed Liabilities, taken as a
whole, or (b) that does or would reasonably be expected to materially prevent, impair or delay the
ability of any Seller to consummate the transactions contemplated by this Agreement or to perform
any of their obligations under this Agreement; provided, however, that, in the case of clause (a)
above, the following (or the effect of any of the following) shall not be deemed in themselves,
either alone or in combination, to constitute, and none of the following shall be taken into account

                                                 11
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 63 of 148




in determining whether there has been or would be, a Material Adverse Effect: (i) the fact of the
commencement of the Bankruptcy Cases, any events of default under any Indebtedness
necessitating the commencement of such cases (including any events of default under the
Prepetition Bank of America Credit Agreement) or any actions taken in the Bankruptcy Cases in
furtherance of the transactions contemplated herein, (ii) any national, international or any foreign
or domestic regional economic, financial, military or political conditions (including changes
therein) or events in general, including the results of any primary or general elections and
acceptance or rejection thereof, (iii) any congressional, regulatory or administrative hearings or
testimony, (iv) any change in any financial, debt, credit, capital or banking markets or conditions
(including any disruption thereof), (v) any change in interest, currency or exchange rates or the
price of any commodity, security or market index, (vi) any change in Legal Requirements, Orders,
or other accounting regulations, principles, or standards, including changes or proposed changes
in Legal Requirements, Orders, GAAP or other accounting regulations, principles, or standards,
or any changes or proposed changes in interpretations or enforcement thereof, (vii) any change in
the industries in which Sellers operate, (viii) any change in the price or trading volume of any
securities or indebtedness of Sellers, (ix) any change in, or failure of Sellers to meet, or the
publication of any report regarding, any internal or public projections, forecasts, budgets or
estimates of or relating to Business or the Acquired Assets for any period, including with respect
to revenue, earnings, cash flow or cash position (it being agreed that the facts and circumstances
giving rise to such failure that are not otherwise described in this clause (ix) may be taken into
account in determining whether there has been a Material Adverse Effect), (x) any threatened or
pending strikes, slowdowns, lockouts or work stoppages, (xii) the general public awareness of
Sellers’ intention or desire to enter into this Agreement or a similar agreement and the process
leading to the execution or announcement of this Agreement, (xiii) any Action arising from or
relating to this Agreement or the transactions contemplated by this Agreement, including the
execution, announcement, performance or existence of this Agreement, the identity of the parties
hereto or any of their respective Affiliates, representatives or financing sources, the taking or not
taking of any action to the extent required by this Agreement or the pendency or contemplated
consummation of the transactions contemplated by this Agreement, the compliance by Sellers with
the terms of this Agreement, including the taking of any action required by this Agreement or the
failure to take any action restricted by this Agreement, (xiv) any the occurrence, escalation,
outbreak or worsening of any hostilities, war, police action, acts of terrorism or military conflicts,
whether or not pursuant to the declaration of an emergency or war, (xv) the existence, occurrence
or continuation of any force majeure events, including any earthquakes, floods, hurricanes, tropical
storms, fires or other natural disasters or any national, international or regional calamity or any
man-made disaster, (xvi) any actions taken, or not taken, with the consent, waiver or at the request
of Buyer or the Buyer Designees or any action taken to the extent expressly permitted by this
Agreement, (xvii) any actions taken by Buyer, the Buyer Designees or its or their representatives
or financing sources after the Execution Date, (xviii) any exceptions to the representations and
warranties expressly disclosed in the Schedules or (xix) any effect that is cured by Sellers prior to
the termination of this Agreement; provided, that any change, event, state of facts or occurrence
referred to in clauses (ii), (iv), (v), (vi), (vii), (xi), or (xii) above may be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably be expected to
occur to the extent that such change, event, state of facts or occurrence has a disproportionate effect
on the Business as compared to other similar participants in the restaurant industry in which the



                                                  12
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 64 of 148




Business is operated (in which case solely the incremental disproportionate impact or impacts may
be taken into account in determining whether there has been a Material Adverse Effect).

               “MC Sellers” means:

                      (i)       Perkins & Marie Callender’s Holding, LLC, a Delaware limited
       liability company;

                       (ii)     Perkins & Marie Callender’s, LLC, a Delaware limited liability
       company;

                       (iii)    Marie Callender Pie Shops, LLC, a California limited liability
       company;

                       (iv)     MC Wholesalers, LLC, a California limited liability company;

                       (v)      PMCI Promotions, LLC, a Colorado limited liability company;

                       (vi)     MCID, Inc., an Idaho corporation;

                       (vii)    Wilshire Beverage, Inc., a Texas corporation;

                       (viii)   FIV, LLC, a Delaware limited liability company;

                       (ix)     P&MC’s Real Estate Holding LLC; and

                       (x)      P&MC’s Holding Corp., a Delaware corporation.

               “Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 3(37) or Section 4001(a)(3) of ERISA.

               “Order” means any award, writ, injunction, judgment, order, ruling, decision,
subpoena, mandate, precept, command, directive, decree or binding determination or finding
entered, issued, made or rendered by any Governmental Authority, or any arbitrator, mediator, or
other quasi-judicial or judicially sanctioned Person or body.

                “Ordinary Course of Business” means, with respect to any Person, the ordinary
and usual course of normal day to day operations of such Person and its business, consistent with
its past practice during the twelve (12) month period preceding the date of this Agreement;
provided, however, that in the case of Sellers, “Ordinary Course of Business” shall include any
and all actions taken by Sellers in preparation of or as required by the Bankruptcy Cases.

                “Owned Real Property” means the real property in which Sellers have fee title (or
equivalent) interest, in each case, which is used in, held for use in, or necessary for the operation
of the Business, as set forth on Schedule 5.5(a), together with all buildings and other structures,
facilities or Improvements currently or hereafter located thereon, all fixtures, systems, equipment
and items of personal property of Sellers attached or appurtenant thereto and all easements, licenses,
rights and appurtenances relating to the foregoing.


                                                 13
            Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 65 of 148




                “Party” or “Parties” means, individually or collectively, Buyer and Sellers.

                “Patents” means United States and foreign issued patents and pending applications,
as well as any continuations, continuations-in-part, divisions, extensions, reexaminations, reissues,
renewals and patent disclosures related thereto.

                 “Perkins Specified Net Adjustment” means (without duplication) an amount equal
to: (a) the sum of (i) the Inventory Value, (ii) the value of the Accounts Receivable of the Perkins
Business included in the Acquired Assets, (iii) ten percent (10%) of the Post-Closing Lease
Savings with respect to the Perkins Business, if any, and (iv) the amount of Pre-Paid Expenses of
the Perkins Business included in the Acquired Assets, including with respect to (A) Leases
constituting Assigned Contracts or (B) insurance policies to the extent constituting Acquired
Assets, minus (b) the sum of (i) Pre-Closing Gift Card Liabilities, (ii) any Liabilities for
advertising obligations owed to Franchisees pursuant to the terms of the Franchise Agreements but
excluding any Liabilities for contributions required to be paid by Franchisees not owned by Sellers
but which contributions have not been paid by such Franchisees (the “Marketing Fund
Liabilities”), (iii) any Trade Payables of the Perkins Business, (iv) any accrued expenses of the
Perkins Business, including utilities, in each case, determined in accordance with the Accounting
Principles and expressly excluding such expenses with respect to the following entries on the
Company’s Financial Statements: major medical plan, accrued short-term disability, use tax
payable-AL, accrued insurance property and liability, accr 13-pd auto leasing, intercompany
franchise fees, LSTC Unimp lease rejection, and intercompany-marketing fund, (v) any Property
Taxes with respect to the Perkins Business allocable to Sellers pursuant to Section 8.1, (vi) the
lesser of (A) 90% of any Cure Costs and (B) the Cure Cap, in each case, excluding from this
clause (vi) any such Cure Cap any Cure Costs relating to Leases, and (vii) any Cure Costs relating
to the Leases that constitute Assigned Contracts as of the Closing or the Adjustment Statement
Date, as applicable, if any, plus (c) $81,998, in the case of each item listed in (a) and (b), (1) solely
to the extent included as Assumed Liabilities or Acquired Assets, as applicable, (2) solely to the
extent incurred prior to the Closing with respect to the Perkins Business, (3) calculated as of the
Closing but, with respect to Post-Closing Lease Savings including any such Post-Closing Lease
Savings or Cure Costs with respect to clause (a)(iii) or clause (b)(vii) achieved or payable on or
prior to the Adjustment Statement Date; (4) excluding from the calculations thereof any Excluded
Liabilities or Excluded Assets; and (5) excluding any contingent liabilities or contingent reserves,
intercompany assets or liabilities, or assets or liabilities eliminated in consolidation to the extent
such liabilities, reserves, assets and liabilities are not included in Assumed Liabilities or Acquired
Assets.

                “Permits” means all approvals, permits, licenses, franchises, waivers, filings,
consents, certificates, notices, qualifications, authorizations, registrations and clearances, together
with all modifications, amendments, supplements and extensions thereof, of or from any
Governmental Authority or any other Person that are necessary for Sellers to own the Acquired
Assets or operate the Business, including, for the avoidance of doubt, all of the foregoing relating
to the sale and serving of alcohol at the Leased Real Property.

               “Permitted Encumbrances” means (a) applicable zoning Legal Requirements,
building codes and other similar restrictions imposed by Legal Requirements (but excluding any
violations of any such Legal Requirements); (b) materialmans’, mechanics’, artisans’, shippers’,

                                                   14
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 66 of 148




warehousemans’ or other similar common law, contractual or statutory liens incurred in the
Ordinary Course of Business for sums not yet due and payable or that are due but may not be paid
as a result of the commencement of the Bankruptcy Cases or which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been established on the
Financial Statements in accordance with GAAP (it being understood that all such Encumbrances
described in this clause (b) shall be discharged or released at the Closing); (c) statutory liens for
current Taxes, assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings or the making of
appropriate demands, notices or filings and, in each case, for which appropriate reserves have been
established on the Financial Statements in accordance with GAAP (it being understood that all
such Encumbrances described in this clause (c) shall be discharged or released at the Closing);
(d) easements, covenants, conditions, restrictions, declarations and other similar non-monetary
matters affecting title to real property and encroachments and other non-monetary title and survey
defects with respect to any Owned Real Property that, in the case of each of the foregoing, do not
and would not reasonably be expected to adversely affect the current occupancy or use of such real
property in any material respect; (e) matters that would be disclosed on an accurate survey of the
real property that do not and would not reasonably be expected to adversely affect the current
occupancy or use of such real property in any material respect; (f) Encumbrances on equipment
registered under the Uniform Commercial Code as adopted in any applicable state or similar
legislation in other jurisdictions by any lessor or licensor of assets to Sellers (in respect of the
Business) or in respect of the purchase price therefor (it being understood that all such
Encumbrances described in this clause (f) shall be discharged or released at the Closing); (g) with
respect to Leased Real Property, (1) the terms, conditions and provisions of the Leases pursuant to
which such Leased Real Property is leased, and (2) any lien, Encumbrance, or other matter
affecting title to the fee estate underlying such Leased Real Property; (h) any statutory or common
law liens in favor of landlords or lessors under leases or rental agreements to secure amounts that
are not yet due or payable thereunder; (i) non-exclusive rights granted to any licensee of any
Intellectual Property in the Ordinary Course of Business; (j) Encumbrances that will be and are
discharged or released either prior to, or simultaneously with the Closing; (k) such other
Encumbrances, title exceptions or imperfections of title set forth on Schedule 1.1(j) or as Buyer
may approve in writing in its sole discretion; (l) any Encumbrances permitted by the Sale Order;
and (m) any Liabilities created by this Agreement or any of the other Transaction Documents.

               “Person” means any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, unincorporated organization, estate, trust,
association, organization or other legal entity or Governmental Authority.

               “Petty Cash” means all cash and cash equivalents held at any restaurant and bakery
of the Business owned by Sellers on the Closing Date.

                “Post-Closing Lease Amendments” means any amendment, amendment and
restatement, modification or replacement executed after the Closing and related to an existing
Lease that is an Assigned Contract as of the Closing or the Adjustment Statement Date.

               “Post-Closing Lease Savings” means the aggregate amount by which rent required
to be paid by Buyer or its Affiliates under the Leases that are Assigned Contracts as of the Closing
or the Adjustment Statement Date, after giving effect to any Post-Closing Lease Amendments,

                                                 15
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 67 of 148




during the twelve (12) month period following the Closing is reduced (whether as a result of
reduction of rent, offsets, or credits pursuant to the applicable Post-Closing Lease Amendments).

               “Post-Closing Tax Period” means any Tax period or year, or portion of any
Straddle Period, that begins after the Closing Date.

               “Pre-Closing Tax Period” means any Tax period or year, or portion of any Straddle
Period, that ends on or before the Closing Date.

                “Pre-Paid Expenses” means all deposits (including customer deposits and security
deposits (whether maintained in escrow or otherwise, but excluding those utility deposits approved
pursuant to the “First Day Orders” by the Bankruptcy Court) for rent, electricity, telephone or
otherwise), pre-paid expenses, prepayments, vendor rebates, other refunds, claims, causes of
action, rights of recovery, rights under warranties and guaranties, rights of set off and rights of
recoupment of every kind and nature (whether or not known or unknown or contingent or non
contingent), and other current assets included in the Sample Specified Adjustment Calculation, in
each case, of the Business and calculated in accordance with the Accounting Principles.

                “Prepetition Bank of America Credit Agreement” means that certain Credit
Agreement, dated as of June 26, 2015, by and among Perkins & Marie Callender’s, LLC and Marie
Callender Pie Shops, LLC, as borrowers, the guarantors party thereto, Bank of America, N.A., in
its capacity as administrative agent, and the lenders party thereto, as the same may be amended,
restated, supplemented or otherwise modified, together with all annexes, exhibits and schedules
thereto.

               “Products” means any and all products of the Business that Sellers package,
market, distribute or sell as of the Execution Date.

               “Professional” means any Person retained by Sellers in the Bankruptcy Case
pursuant to an Order of the Bankruptcy Court under Section 327, 363 or 1103 of the Bankruptcy
Code.

               “Real Property” means the Owned Real Property and the Leased Real Property;
provided, however, that, the Foxtail Facilities, the Fairfield Storage Facility and the Corona
Storage Facility shall each be excluded from and not be deemed Real Property hereunder.

              “Release” means any releasing, spilling, dumping, discharging, disposing, leaking,
pumping, injecting, pouring, emitting, leaching or migrating into the indoor or outdoor
environment, including ambient air, surface water, groundwater and surface or subsurface strata.

               “Representative” means, with respect to a particular Person, any director, manager,
officer, employee, agent, consultant, advisor or other representative of such Person, including legal
counsel, accountants and financial advisors.

              “Retention Expenses” means, with respect to a particular Person, including any
director, manager, officer or employee, the amount of stay bonuses, sales bonuses, change of
control payments, severance payments, retention payments or other payments (whether pursuant
to the KEIP or otherwise) and the amount of the employer’s share of any employment, payroll,

                                                 16
           Case 19-11743-JTD        Doc 299-1       Filed 09/18/19   Page 68 of 148




social security, unemployment or similar Taxes with respect to the amounts described in this
definition.

               “Sale Hearing” means the hearing to consider the entry of the Sale Order.

              “Sale Motion” means the motion filed by Sellers pursuant to, inter alia,
Sections 363 and 365 of the Bankruptcy Code to obtain the Bidding Procedures Order and the Sale
Order and approve the transactions contemplated by this Agreement.

                “Sale Order” means an Order of the Bankruptcy Court, substantially in the form
attached as Exhibit E, or otherwise acceptable to Buyer in its sole discretion, pursuant to, inter
alia, Sections 105, 363 and 365 of the Bankruptcy Code authorizing and approving, inter alia, the
sale of the Acquired Assets to Buyer or the Buyer Designees, as applicable, on the terms and
conditions set forth herein, free and clear of any and all Encumbrances (other than Permitted
Encumbrances), and the assumption and assignment of the Assigned Contracts to Buyer or the
Buyer Designees, as applicable, and containing findings of fact and conclusions of law that Buyer
and/or the Buyer Designees, as applicable, has acted in “good faith” within the meaning of
Section 363(m) of the Bankruptcy Code.

                “Sales Proceeds” means an amount equal to the sum of: the Cash Consideration,
less the Seller Retained Professional Fees paid under Section 4.2(a)(i), less the Estimated Wind
Down Expenses paid under Section 4.2(a)(ii), less the Specified Adjustment Escrow Amount paid
under Section 4.2(a)(iii), plus any amounts released to Sellers pursuant to the Specified
Adjustment Escrow Agreement, less the Carve Out (as such term is defined in that certain Interim
Order Approving Post-Petition Financing, filed with the Bankruptcy Court on the Petition Date
and as may be further amended or modified by an Order of the Bankruptcy Court approving the
DIP Credit Agreement) paid under Section 4.2(a)(v) and solely to the extent such amounts are not
otherwise included in the Seller Retained Professional Fees paid under Section 4.2(a)(i), or the
Estimated Wind Down Expenses paid under Section 4.2(a)(ii), if any (such amount, if any, and,
for the avoidance of doubt, without duplication to the Estimated Wind Down Expenses, the “Carve
Out Amount”).

              “Sales Proceeds Escrow” means the escrow account established pursuant to the
Sales Proceeds Escrow Agreement.

               “Sales Proceeds Escrow Agreement” means an escrow agreement by and among
Sellers and Escrow Agent for the disbursement of the amounts paid by Buyer pursuant to
Section 4.2(a)(iv).

               “Seller Retained Professional Fees” means (a) an aggregate amount equal to the
reasonable and documented out-of-pocket fees and expenses of, or incurred by, Professionals
retained by Sellers pursuant to Section 327 of the Bankruptcy Code, in each case, to the extent
such out-of-pocket fees and expenses (x) are accrued and unpaid as of the Closing Date, and
(y) with respect to any transaction-based fees, have been authorized to be paid by the Bankruptcy
Court, and (b) an aggregate amount equal to the Sellers’ good faith estimate of the reasonable and
documented out-of-pocket fees and expenses to be incurred by Professionals retained by Sellers to



                                               17
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 69 of 148




close the Bankruptcy Cases and/or to perform any other covenants and other obligations
contemplated under this Agreement and the transactions contemplated hereby.

               “Specified Adjustment Escrow” means the escrow account established pursuant to
the Specified Adjustment Escrow Agreement.

               “Specified Adjustment Escrow Agreement” means an escrow agreement by and
among Buyer, Sellers and Escrow Agent for the disbursement of the amounts payable by Buyer
pursuant to Section 4.2(a)(iii), in substantially the form attached hereto as Exhibit F.

               “Specified Adjustment Escrow Amount” means $2,000,000.

               “Specified Net Adjustment” means the Perkins Specified Net Adjustment. A
sample calculation of Specified Net Adjustment (the “Sample Specified Adjustment Calculation”)
is attached hereto as Exhibit D.

                “Straddle Period” means any Tax period or year commencing on or before, and
ending after, the Closing Date.

               “Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) has the power, through the ownership of securities or otherwise, to elect a
majority of the managers, directors or similar managing body.

               “Successful Bidder” has the meaning set forth in the Bidding Procedures.

                “Tax” or “Taxes” (and with correlative meaning, “Taxable” and “Taxing”) means
any federal, state, provincial, local, foreign or other income, alternative minimum, add-on
minimum, accumulated earnings, personal holding company, franchise, capital stock, net worth,
capital, profits, intangibles, windfall profits, gross receipts, value added, sales, use, goods and
services, excise, escheat, customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental (including taxes under Section 59A
of the Code), natural resources, real property, personal property, ad valorem, intangibles, rent,
occupancy, license, occupational, employment, unemployment insurance, social security,
disability, workers’ compensation, payroll, health care, withholding, estimated or other similar tax,
duty, levy or other governmental charge or assessment or deficiency thereof (including all interest
and penalties thereon and additions thereto whether disputed or not).

               “Tax Return” means any return, declaration, report, claim for refund, information
return or other document (including any related or supporting estimates, elections, schedules,
statements, or information) filed or required to be filed in connection with the determination,
assessment or collection of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

               “Trade Payables” means accounts payable obligations of Sellers incurred at any
time following the Petition Date but prior to the Closing, solely to the extent that such obligations
(a) are outstanding at Closing, (b) relate to the Acquired Assets, (c) are calculated in accordance
with the Accounting Principles and (d) do not constitute Cure Costs.


                                                 18
           Case 19-11743-JTD                    Doc 299-1            Filed 09/18/19             Page 70 of 148




               “Trade Secrets” means confidential and proprietary business information, trade
secrets, business methods, and know-how, including recipes, in each case to the extent protectable
under applicable Legal Requirements.

               “Trademarks” means United States, state and foreign trademarks, service marks,
logos, slogans, trade dress and trade names, Internet domain names, social media identifiers, and
any other similar designations of source of goods or services, whether registered or unregistered,
and registrations and pending applications to register the foregoing, and all goodwill related to or
symbolized by the foregoing.

               “Transaction Documents” means this Agreement, the Assignment and
Assumption Agreement, the Deeds, the Bill of Sale, the Wind Down and Professional Expense
Escrow Agreement, the Sales Proceeds Escrow Agreement, the Carve Out Escrow Agreement, the
Specified Adjustment Escrow Agreement, the Amended and Restated Foxtail Supply Agreement,
the Transition Services Agreement, the Estate Transition Services Agreement, and any other
agreements, instruments, certification, or documents entered into pursuant to this Agreement.

               “Transfer Tax” all transfer, documentary, sales, use, stamp, registration and other
similar Taxes, and all conveyance fees, recording charges and other similar fees and charges
(including any penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement.

                “Transfer Time” means 12:01 a.m. on the applicable Hire Date.

             “WARN Act” means the Worker Adjustment and Retraining Notification Act of
1988, as amended, any similar state or local Legal Requirement and the rules and regulations
thereunder.

               “Wind Down and Professional Expenses Escrow” means the escrow account
established pursuant to the Estimated Wind Down Expenses and Seller Retained Professional Fees
Escrow Agreement with subaccounts for the Estimated Wind Down Expenses and each
Professional.

              “Wind Down and Professional Expenses Escrow Agreement” means an escrow
agreement by and among Sellers and Escrow Agent for the receipt and disbursement of the
amounts payable pursuant to Section 4.2(a)(i) and Section 4.2(a)(ii), respectively, in connection
with the Estimated Wind Down Expenses and the Seller Retained Professional Fees.

                1.2    Cross Reference of Other Definitions. Each capitalized term listed below
is defined on the corresponding Section of this Agreement:

         Term                                                                                                  Section
         Acquired Assets .................................................................................     2.1
         Adjustment Statement .......................................................................          3.2(b)
         Adjustment Statement Date ..............................................................              3.2(b)
         Affiliate Transactions .......................................................................        5.24
         Agreement .........................................................................................   Preamble
         Allocation Statement .........................................................................        3.4(a)(i)

                                                                19
  Case 19-11743-JTD                      Doc 299-1             Filed 09/18/19              Page 71 of 148




Term                                                                                                      Section
Amended and Restated Foxtail Supply Agreement .........................                                   2.6
Assigned Contracts ...........................................................................            2.5(a)(i)
Assumed Benefits ..............................................................................           2.3(i)
Assumed Liabilities ...........................................................................           2.3
Audited Financial Statements ..........................................................                   5.19(a)
Bankruptcy Case ...............................................................................           Recitals
Bankruptcy Court .............................................................................            Recitals
Benefit Plan ......................................................................................       5.12(a)
Bidding Procedures and Sale Motion ..............................................                         1.1
Business Software .............................................................................           5.13(c)
Buyer .................................................................................................   Preamble
Buyer Benefit Plans ..........................................................................            8.4(e)
Buyer Employees ..............................................................................            8.4(b)
Buyer Lenders ...................................................................................         12.15
California Facility ............................................................................          Recitals
Carve Out Amount ............................................................................             1.1
Cash Consideration ..........................................................................             3.1(a)
Closing...............................................................................................    4.1
Closing Date ......................................................................................       4.1
COBRA ..............................................................................................      5.12(e)
Collective Bargaining Agreement ....................................................                      5.11(a)
Company ...........................................................................................       Preamble
Confidentiality Agreements ..............................................................                 12.2
Debt Commitment Letter ..................................................................                 12.15
Debtors ..............................................................................................    Recitals
Determination Date ..........................................................................             2.5(a)(i)
Disputed Amounts .............................................................................            3.2(c)
Disputed Contract .............................................................................           2.5(a)(i)
DOL ...................................................................................................   5.12(c)
Estate Transition Services Agreement .............................................                        2.7
Estimated Cash Consideration .........................................................                    3.2(a)
Estimated Lease Cure Costs .............................................................                  3.2(a)
Estimated Specified Net Adjustment ................................................                       3.2(a)
Excluded Assets ................................................................................          2.2
Excluded Business ............................................................................            Recitals
Excluded Business Assets .................................................................                2.2(h)
Excluded Liabilities ..........................................................................           2.4
Execution Date..................................................................................          Preamble
Execution Date Contract Schedule ..................................................                       2.5(a)(i)
Extended Contract Period ................................................................                 2.5(a)(i)
Final Adjustment Amount ................................................................                  3.3(c)
Final Arbiter .....................................................................................       3.2(f)
Final Determination Date ................................................................                 2.1(k)
Financial Statements ........................................................................             5.19(a)
Financing Sources ............................................................................            12.15


                                                          20
          Case 19-11743-JTD                      Doc 299-1             Filed 09/18/19               Page 72 of 148




        Term                                                                                                       Section
        Foxtail Business................................................................................           Recitals
        Foxtail Facilities ...............................................................................         Recitals
        Foxtail Purchaser .............................................................................            2.6
        Foxtail Sale .......................................................................................       2.6
        Franchise Documents.......................................................................                 5.26(b)
        Hire Date ...........................................................................................      8.4(b)
        Initial Purchase Price .......................................................................             3.1(a)
        Inventory ...........................................................................................      2.1(a)
        Labor Claim ......................................................................................         5.11(e)
        Listed Employees ..............................................................................            8.4(a)
        Material Franchisees ........................................................................              5.22(b)
        Material Suppliers ............................................................................            5.22(a)
        MC Business .....................................................................................          Recitals
        Negotiation Period ............................................................................            3.2(d)
        Objection Notice................................................................................           3.2(c)
        Offered Employees ............................................................................             8.4(b)
        Ohio Facility .....................................................................................        Recitals
        Outside Date ......................................................................................        11.1(b)(i)
        Perkins Business ...............................................................................           Recitals
        Petition Date......................................................................................        Recitals
        Pre-Closing Gift Card Liabilities .....................................................                    2.3(f)
        Preliminary Statement ......................................................................               3.2(a)
        Previously Omitted Contract ............................................................                   2.5(b)
        Property Taxes ..................................................................................          8.1(b)
        Purchase Price ..................................................................................          3.1
        Rejected Contracts ............................................................................            2.5(a)(i)
        Schedule Supplement........................................................................                7.5(a)
        Section 505 Determination ...............................................................                  8.1(c)
        Sellers ................................................................................................   Preamble
        Specified Leases ................................................................................          3.2(a)
        Third-Party Licenses ........................................................................              5.13(f)
        Transferred Permits ..........................................................................             2.1(e)
        Transition Services Agreement ........................................................                     2.6
        Unaudited Balance Sheet .................................................................                  5.19(a)
        Unaudited Balance Sheet Date ........................................................                      5.19(a)
        Unaudited Financial Statements......................................................                       5.19(a)
        Union .................................................................................................    5.11(a)
        Unregistered Trademarks .................................................................                  5.13(b)

                1.3        Other Definitions and Interpretive Matters.

                     (a)     Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:

                    Calculation of Time Period. When calculating the period of time before
      which, within which or following which any act is to be done or step taken pursuant to this

                                                                  21
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 73 of 148




       Agreement, the date that is the reference date in calculating such period shall be excluded.
       If the last day of such period is a day other than a Business Day, the period in question
       shall end on the next succeeding Business Day.

                     Day. Any reference in this Agreement to days (but not Business Days)
       means to calendar days.

                       Dollars. Any reference in this Agreement to $ means United States dollars.

                       Exhibits/Schedules. All Exhibits and Schedules attached or annexed hereto
       or referred to herein are hereby incorporated in and made a part of this Agreement as if set
       forth in full herein. Any capitalized terms used in any Schedule or Exhibit but not
       otherwise defined therein shall be defined as set forth in this Agreement.

                      Gender and Number. Any reference in this Agreement to gender includes
       all genders, and words imparting the singular number only include the plural and vice
       versa.

                       Headings. The provision of a table of contents, the division of this
       Agreement into Articles, Sections and other subdivisions and the insertion of headings are
       for convenience of reference only and shall not affect or be utilized in the construction or
       interpretation of this Agreement. All references in this Agreement to any “Section” or
       “Article” are to the corresponding Section or Article of this Agreement unless otherwise
       specified.

                      Herein. Words such as “herein,” “hereof” and “hereunder” refer to this
       Agreement as a whole and not merely to a subdivision in which such words appear, unless
       the context otherwise requires.

                        Including. The word “including” or any variation thereof means
       “including, without limitation,” and shall not be construed to limit any general statement
       that it follows to the specific or similar items or matters immediately following it.

                       Or. The word “or” shall be disjunctive but not exclusive.

                      Made Available. Any reference in this Agreement to “made available”
       shall mean that such documents or information referenced shall have been provided in that
       certain electronic dataroom titled “Project Pie” located at https://services.intralinks.com/
       web/index.html#workspace/6765745/documents for Buyer and its Representatives at least
       two (2) days prior to the Execution Date.

                       (b)     No Strict Construction. Buyer, on the one hand, and Sellers, on the
other hand, participated jointly in the negotiation and drafting of this Agreement, and, in the event
an ambiguity or question of intent or interpretation arises, this Agreement shall be construed as
jointly drafted by Buyer, on the one hand, and Sellers, on the other hand, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement. Without limiting the foregoing, no rule of strict construction


                                                 22
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 74 of 148




construing ambiguities against the draftsperson shall be applied against any Person with respect to
this Agreement.

                       (c)     Disclosure Schedules.        The disclosures in the Disclosure
Schedules modify and relate to the representations and warranties in the corresponding section or
subsection of such Article to which they refer and are intended to qualify and provide certain
information elicited by, such representations and warranties. The information set forth in one
section or subsection of the Disclosure Schedules that is specifically referred to in another section
or subsection of the Disclosure Schedules by appropriate cross-reference shall also be deemed to
qualify such other section or subsection of such Article, and the information set forth in one section
or subsection of the Disclosure Schedules shall also be deemed to qualify each other section or
subsection of such Article to the extent that the relevance of a disclosure in one section or
subsection of the Disclosure Schedules to another section or subsection of such Article is
reasonably apparent on its face.

                                            ARTICLE 2

                                        PURCHASE AND SALE

                2.1     Purchase and Sale. Subject to the entry of the Sale Order and upon the terms
and subject to the conditions of this Agreement, on the Closing Date, Sellers shall sell, transfer,
assign, convey and deliver, or cause to be sold, transferred, assigned, conveyed and delivered, to
Buyer, and Buyer shall purchase, acquire and accept from Sellers, free and clear of any and all
Encumbrances (other than Permitted Encumbrances), all of Sellers’ direct or indirect right, title
and interest in, to or under the Business, including with all of Sellers’ properties, rights, Claims
and assets (other than the Excluded Assets) of every kind and description (wherever situated or
located, real, personal or mixed, tangible or intangible, whether identifiable or contingent, owned,
leased, or licensed) primarily used in, held for use in, or necessary for the operation of the Business,
whether or not reflected on the books and records of Sellers (collectively, the “Acquired Assets”).
Without limiting the generality of the foregoing, the Acquired Assets shall include all of Sellers’
direct or indirect right, title and interest in, to and under the following assets primarily used in,
held for use in, or necessary for the operation of the Business:

                         (a)     all inventory of any kind or nature, merchandise and goods related
to the Business and maintained, held or stored by or for Sellers on the Closing Date at the Real
Property (or in transit to the Real Property), and any prepaid deposits for any of the same, including
raw materials, produce, dairy, work-in-process, finished goods or products, packaging materials
and labels, and other stores, supplies, disposables and consumables, in each case, to the extent
primarily used in, held for use in, or necessary for the operation of the Business, including any
such goods or products in transit to such Real Property (“Inventory”);

                       (b)     all Equipment, whether owned or leased (and, to the extent leased,
any Contract or rights related thereto if such Contract is an Assigned Contract);

                       (c)     subject to Section 2.5(c), all Assigned Contracts;




                                                  23
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 75 of 148




                     (d)     all (i) Owned Real Property and (ii) Leased Real Property (and any
such agreement and rights related thereto or under such Lease to the extent that such Lease is an
Assigned Contract), in each case, together with all interests (if any) of Sellers in and to all
Improvements located thereon or attached thereto, and other appurtenances thereto, and rights in
respect thereof;

                        (e)    subject to Section 2.5(c), all Permits and pending applications
therefor of Sellers primarily used in, held for use in, or necessary for the operation of the Business,
including all Permits described in Schedule 2.1(e), in each case, to the extent transferable under
applicable Legal Requirements (the “Transferred Permits”);

                       (f)     all Intellectual Property;

                       (g)     all Pre-Paid Expenses related to the Business;

                       (h)     all goodwill, customer and referral relationships, other intangible
property and all privileges, set-offs, indemnification rights, causes of action, actions, Claims and
demands and rights of any kind as against others (whether by contract or otherwise) relating to,
arising from or associated with the Acquired Assets, the Assumed Liabilities or the Business;

                       (i)    to the extent permitted by Legal Requirements, all Documents and
other books and records (financial, accounting, personnel files and other), and correspondence,
and all customer sales, marketing, advertising, packaging and promotional materials, files, data,
proprietary software (whether written, recorded or stored on disk, film, tape or other media, and
including all computerized data), drawings, engineering and manufacturing data and other
technical information and data, and all other business and other records, in each case, arising under
or relating to the Acquired Assets, the Assumed Liabilities or the Business;

                       (j)      all rights, remedies and benefits of Sellers arising under or relating
to any of the Assumed Liabilities or the Business, including rights, remedies and benefits arising
out of express or implied warranties, representations and guarantees from suppliers,
manufacturers, contractors or others to the extent relating to the operation of the Business or
affecting the Inventory, Equipment, Real Property, or other tangible Acquired Assets described in
Sections 2.1(a), 2.1(b), 2.1(c), 2.1(d), and 2.1(f) (and in any case, any component thereof), and all
claims and causes of action arising or existing therefrom;

                         (k)    all Avoidance Actions against any person or entity (including trade
vendors, suppliers, employees, or customers) (i) who is a party to an Assigned Contract or with
respect to whom an Assumed Liability is owed or (ii) with whom Buyer or Buyer Designee (or
any of their Affiliates) otherwise anticipates doing business following the Closing (as preliminarily
disclosed by Buyer to Sellers at least two (2) Business Days prior to the Closing, with a final list
to be provided by no later than 45 days after the Closing (such date, the “Final Determination
Date”)); provided, however, that Buyer agrees that it shall not use such Avoidance Actions
offensively in an Action, and shall not transfer any such Avoidance Actions unless such transferee
agrees to be bound by the limitations in this Section 2.1(k), and that all such Avoidance Actions
are affirmatively and irrevocable waived and released (other than for the sole purpose of a defense



                                                  24
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 76 of 148




to an Action commenced by or on behalf of any such Person) upon the Final Determination Date
but nunc pro tunc to the Closing Date;

                        (l)     all telephone, telex and telephone facsimile numbers and other
directory listings, in each case, to the extent (i) transferrable and (ii) either (A) primarily used in,
held for use in, or necessary for the operation of the Business or (B) set forth on Schedule 2.1(l);

                       (m)     all Corporate Assets;

                      (n)     all assets, if any, listed on Schedule 2.1(n) (regardless of whether
such assets are covered by any of the foregoing);

                       (o)     all Petty Cash;

                       (p)    with respect to any Buyer Benefit Plan (i) that is funded by a trust
(other than a so-called “rabbi trust”), the assets of such related trust; (ii) that is funded by an
insurance policy, the related insurance policy (to the extent transferable); and (iii) to the extent
applicable and subject to conformity with Legal Requirements, the administrative service
agreements and other contracts, files and records in respect thereof;

                        (q)    any Employee personnel files or records, to the extent such
personnel files or records relate to the employment of the Buyer Employees and the delivery of
such files or records to Buyer is not prohibited by applicable Legal Requirements;

                       (r)     all Business Software;

                        (s)   all rights and interests of any Seller in the names “Perkins,”
including any derivatives thereof, together with all goodwill associated therewith and all rights to
sue for and receive damages or other relief in respect of any past infringement or other violation
of any rights thereto; and

                       (t)     all Accounts Receivable.

                 2.2      Excluded Assets. Notwithstanding anything to the contrary in this
Agreement (including Section 2.1), nothing herein shall be deemed to sell, transfer, assign, convey
or deliver any of the Excluded Assets to Buyer or any of its Buyer Designees, and Sellers shall
retain all right, title and interest to, in and under, the Excluded Assets. For all purposes of and
under this Agreement, the term “Excluded Assets” shall consist of only the following items, assets
and properties:

                        (a)     any (i) Employee personnel files or records delivery of which to
Buyer is prohibited by applicable Legal Requirements or which does not relate to a Buyer
Employee and (ii) Benefit Plans that are not Buyer Benefit Plans, and any assets (whether in trust
or otherwise), trust agreements, insurance policies, administrative service agreements and other
contracts, files and records in respect thereof;




                                                  25
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 77 of 148




                        (b)      any shares of capital stock or other equity interest in or issued by
any Seller or any securities convertible into, exchangeable or exercisable for shares of capital stock
or other equity interest in or issued by any Seller;

                        (c)     the limited liability company, partnership and corporate books and
records of internal limited liability company, partnership and corporate proceedings, minute books,
organizational or governing documents, stock ledgers, Tax records, work papers and other records
of Sellers as they pertain to ownership, organization, qualification to do business or existence of
Sellers; provided, however, that copies of the foregoing items (including copies of Tax records
and work papers of Sellers) shall be made available by Sellers to Buyer;

                         (d)    all documents and other books and records (financial, accounting,
personnel files and other), and correspondence, and all customer sales, marketing, advertising,
packaging and promotional materials, files, data, software (whether written, recorded or stored on
disk, film, tape or other media, and including all computerized data), drawings, engineering and
manufacturing data and other technical information and data, and all other business and other
records, in each case (i) that relate exclusively to the Excluded Assets or Excluded Liabilities,
(ii) that if transferred would violate any applicable Legal Requirements (including with respect to
privacy) or (iii) that are subject to any attorney-client, work product or similar privilege with
respect to work performed in anticipation of or in connection with the preparation or administration
of the Bankruptcy Cases, this Agreement or the transactions contemplated hereby;

                       (e)     any Contract that is not an Assigned Contract;

                        (f)     all rights under or arising out of (i) director or officer insurance
policies and (ii) any other insurance policies;

                     (g)    any rights, Claims or causes of action of Sellers under this
Agreement or any other Transaction Document;

                      (h)      other than the Corporate Assets, all properties, rights, Claims, and
assets exclusively used in the Excluded Business, including the Foxtail Facilities (the “Excluded
Business Assets”);

                       (i)     any intercompany Contracts, claims, obligations, and receivables
solely between or among one or more Sellers and/or any Affiliates of any of Sellers, regardless of
the subject matter of such transaction;

                       (j)     any prepaid deposits related to professional fee retainers;

                       (k)     the Wind Down and Professional Expenses Escrow;

                       (l)     the Sales Proceeds Escrow;

                       (m)     any Credit Support in effect prior to the Closing Date, including any
Credit Support pursuant to the Prepetition Bank of America Credit Agreement (including, with
respect thereto, any cash, cash equivalents, cash proceeds or other net refund amounts returned or


                                                 26
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19     Page 78 of 148




refunded, or due to be returned or refunded, pursuant to any Credit Support in effect prior to the
Closing Date);

                        (n)     any deposits, escrows, surety bonds or other financial assurance to
the extent relating primarily to any other Excluded Assets or Excluded Liabilities;

                       (o)     any other properties, rights, Claims or assets listed on
Schedule 2.2(o);

                        (p)     all cash and cash equivalents, including checks, commercial paper,
treasury bills, certificates of deposit, bank accounts and other bank deposits, instruments and
investments of Sellers, including any of the foregoing in the accounts set forth on Schedule 2.2(p),
in each case, other than Petty Cash;

                       (q)     the Carve Out Escrow; and

                       (r)     all Excluded Accounts Receivable.

                2.3    Assumed Liabilities. Subject to entry of the Sale Order and the adjustment
for Specified Net Adjustment contemplated by this Agreement, upon the terms and subject to the
conditions of this Agreement, on the Closing Date, Buyer shall, effective at the time of the Closing,
assume and agree to promptly discharge and perform when due, only the following Liabilities,
responsibilities and obligations of any Seller (the “Assumed Liabilities”), and no other Liabilities:

                       (a)     all Liabilities under the Assigned Contracts to the extent such
obligations relate to and are required to be performed during periods after the Closing (but not
including any Liabilities arising from a breach or default or an Assigned Contract by any Seller);

                       (b)     all Cure Costs (subject to Section 2.5);

                       (c)     any Trade Payables;

                       (d)     those specific Liabilities of Sellers, if any, identified on
Schedule 2.3(d);

                      (e)    subject to Section 8.1, all Liabilities with respect to Taxes imposed
on the Business, the Acquired Assets or the Assumed Liabilities that are attributable to any Post-
Closing Tax Period and all Transfer Taxes;

                       (f)     all Liabilities arising under any valid and outstanding gift cards, gift
certificates, or other pre-paid promotional items issued by any Seller or any Franchisee with
respect to the Business prior to the Closing (the “Pre-Closing Gift Card Liabilities”);

                       (g)     all Marketing Fund Liabilities;

                       (h)     all Liabilities with respect to all Buyer Employees that arise on or
after the Closing Date; and



                                                  27
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 79 of 148




                        (i)     all Liabilities in respect of any Buyer Benefit Plan and/or specific
Liabilities of Sellers (if any) related to Buyer Employees, as identified on Schedule 2.3(i) (the
“Assumed Benefits”), provided, however, that, for the avoidance of doubt (A) Buyer shall not
assume or be responsible for any Retention Expenses or accrued vacation, sick pay or bonuses and
(B) any such accrued and earned vacation and sick pay and such Retention Expenses and bonuses
with respect to Offered Employees shall be paid in accordance with the terms of Section 8.4(e).

                The assumption by Buyer or any of its applicable Buyer Designees of any Assumed
Liabilities shall not, in any way, enlarge the rights of any third parties relating thereto.

               2.4     Excluded Liabilities. Notwithstanding any provision in this Agreement to
the contrary, neither Buyer nor any Buyer Designee shall assume, nor shall Buyer or any of its
applicable Buyer Designees be obligated to assume or be obliged to pay, perform or otherwise
discharge, any Liability of, or Liability against, Sellers, Sellers’ Subsidiaries, the Business or the
Acquired Assets, other than the Assumed Liabilities, and Sellers shall be solely and exclusively
liable with respect to all Liabilities of Sellers and their Subsidiaries, other than the Assumed
Liabilities (such Liabilities other than Assumed Liabilities, collectively, the “Excluded
Liabilities”). Without limiting the generality of the foregoing, the Excluded Liabilities shall
include each of the following Liabilities of Sellers and Sellers’ Subsidiaries other than the
Assumed Liabilities (whether the same are disclosed to Buyer pursuant to this Agreement or
otherwise):

                     (a)     any and all Liabilities for Indebtedness with respect to borrowed
money (other than obligations with respect to capitalized leases that are Assigned Contracts);

                       (b)    all guarantees of third party obligations and reimbursement
obligations to guarantors of Sellers’ obligations under any Credit Support, including the Credit
Support set forth in Schedule 2.4(b);

                        (c)     subject to Section 8.1, all Liabilities related to Taxes that are not
expressly assumed by Buyer under Section 2.3, including (i) all Liabilities with respect to Taxes
imposed on the Business or the Acquired Assets that are attributable to any Pre-Closing Tax
Period, (ii) all income Tax or similar Liabilities of Sellers for any Tax period, and (iii) any Tax or
similar Liability related to the Excluded Assets;

                       (d)      all Liabilities relating to any Action (i) that is pending or has been
threatened against any Seller or the properties or assets of the Business prior to or at Closing
(including any Action or Order set forth on Schedule 5.9) or (ii) to the extent arising from, relating
to or otherwise in respect of the ownership or operation of the Business or the Acquired Assets
prior to the Closing (even if instituted after the Closing);

                        (e)     all workers’ compensation claims and occupational health claims
related to the Acquired Assets, including with respect to Buyer Employees and former employees
of Sellers who were employed by the Business or at or with respect to the Acquired Assets, in each
case, to the extent relating to the ownership or operation of the Business or the Acquired Assets
prior to the Closing;



                                                 28
             Case 19-11743-JTD         Doc 299-1       Filed 09/18/19     Page 80 of 148




                      (f)     except for the Assumed Benefits, any Liability of Sellers arising
under, relating to or with respect to any single employer “employee pension benefit plan” (as
defined in Section 3(2) of ERISA) or Multiemployer Plan;

                        (g)      except with respect to the Assumed Benefits or as otherwise
provided for in this Agreement, all Liabilities of Sellers and their Affiliates, including any
predecessors, to or in respect of any former or current Employee or both (or their representatives
or beneficiaries) arising prior to the Closing Date including the following to the extent arising prior
to the Closing Date: (i) for salary, wages, health care and other welfare benefits (including
COBRA), vacation, payroll, sick leave, unemployment benefits, retirement benefits, pension
benefits, employee stock option, equity compensation, employee stock purchase, profit sharing
plans, supplies or overhead, (ii) arising under any claims of wrongful discharge or discrimination,
(iii) severance and/or termination liabilities, (iv) obligations under employment contracts, (v) any
change in control or other amounts or benefits payable to any current or former officers, directors
or employees as a result of the transactions contemplated by this Agreement, and (vi) arising under
any other employee plans, practices, programs or arrangements or benefits or other compensation
of any kind to any employee, including under any Benefit Plan that is not a Buyer Benefit Plan;

                         (h)    all Liabilities relating to or arising out of any Excluded Asset;

                      (i)     all Liabilities for: (i) costs and expenses incurred or owed in
connection with the administration of the Bankruptcy Case by Sellers (including all Seller Retained
Professional Fees and all Estimated Wind Down Expenses); and (ii) all costs and expenses
incurred in connection with the negotiation, execution and consummation of the transactions
contemplated by this Agreement by Sellers;

                         (j)    all Liabilities relating to the sale of alcohol or the serving of alcohol
prior to Closing;

                         (k)    all Retention Expenses and all Liabilities arising under the KEIP;

                         (l)      except as set forth in Sections 2.3(b), 2.3(c), 2.3(d), 2.3(f), 2.3(g)
and 2.3(i), all Liabilities relating to the conduct of the Business or to the Acquired Assets (and the
use thereof) to the extent arising or relating to any period prior to the Closing (including all
Liabilities arising from any breach of Environmental Laws or any release of Hazardous Substances
occurring prior to the Closing); and

                         (m)    all Liabilities relating to or arising out of the Excluded Business
Assets.

                 2.5     Assignment and Assumption of Contracts.

                         (a)    Assignment and Assumption at Closing.

                                  (i)    Schedule 2.5(a) sets forth a list of all executory Contracts
          primarily relating to the Business (including all Leases, Franchise Agreements and Buyer
          Benefit Plans primarily relating to the Business) to which one or more of Sellers are party
          and which are to be included in the Acquired Assets (the “Assigned Contracts”) and

                                                  29
   Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 81 of 148




Sellers’ good faith estimate of the Cure Costs as of the Execution Date (such
Schedule 2.5(a), as such exists at the time of execution of this Agreement without any
additions or deletions, the “Execution Date Contract Schedule”). Sellers have made, or
will, upon Buyer’s requests make, available to Buyer a true, correct and complete copy of
all Contracts (including amendments and modifications thereto) included on the Execution
Date Contract Schedule. As of the Execution Date, Buyer has preliminarily agreed to
assume all executory Contracts set forth on the Execution Date Contract Schedule;
however, at or before 12:01 p.m. (Eastern Daylight Time) on October 16, 2019 (the
“Determination Date”, where reference to such date in this Agreement shall mean, as
applicable, such date as of immediately following such time), Sellers shall make such
additions and deletions to Schedule 2.5(a) as Buyer shall request in writing; provided,
however, that any such additional Contracts are Contracts primarily relating to the
Business. Any such added Contract shall be deemed an Assigned Contract. Other than
any Disputed Contracts (as provided below), all Contracts of Sellers that are not listed on
Schedule 2.5(a) as of the Determination Date shall not be considered an Assigned Contract
or Acquired Asset and shall be deemed “Rejected Contracts” as of the Closing. For the
avoidance of doubt, Buyer shall not assume or otherwise have any Liability with respect to
any Rejected Contract. Notwithstanding the foregoing, if an Assigned Contract is subject
to a cure dispute with the counterparty thereto or other dispute with the counterparty thereto
as to the assumption or assignment of such Assigned Contract that has not been resolved
to the mutual satisfaction of Buyer, Sellers and such counterparty prior to the
Determination Date (any such Contract, a “Disputed Contract”), and if Buyer directs
Sellers to delete such Contract from Schedule 2.5(a) prior to the Closing Date, then, in each
case, with the written permission of such counterparty (or an order of the Bankruptcy
Court) and with the consent of Buyer and Seller (such consent not to be unreasonable
withheld, conditioned or delayed but in any event at no cost or Liability to Sellers), then
the Determination Date shall be extended (but only with respect to each such Disputed
Contract) to no later than the earlier of (A) the date on which such dispute has been resolved
to the mutual satisfaction of Buyer, Sellers and such counterparty, (B) the date on which
such Disputed Contract is deemed rejected by operation of 11 U.S.C. § 365(d)(4), (C) the
date required by the Bankruptcy Court and (D) December 31, 2019 (unless otherwise
agreed by Buyer, Sellers and the applicable counterparty, the “Extended Contract
Period”). If such any Disputed Contract is not expressly assumed by Buyer in writing by
the end of such Extended Contract Period, such Disputed Contract shall be automatically
deemed a Rejected Contract. Notwithstanding the foregoing, Buyer agrees to designate a
minimum of forty (40) Leases as Assigned Contracts under this Agreement.

                        (ii)   Sellers shall use commercially reasonable efforts to take all
actions required to assume and assign the Assigned Contracts to Buyer or any of its
applicable Buyer Designees (other than payment of Cure Costs, if so required), including
taking all actions required to obtain an Order containing a finding that the proposed
assumption and assignment of the Assigned Contracts to Buyer or the applicable Buyer
Designee satisfies all applicable requirements of section 365 of the Bankruptcy Code;

provided, however, notwithstanding the foregoing, no monetary amount shall be required
to be paid or incurred by Sellers in connection with any consent or approval from any


                                         30
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 82 of 148




       Person that is required to assume and assign any Assigned Contracts to Buyer or any of its
       applicable Buyer Designees.

                               (iii) As soon as practicable following the Closing, (x) Sellers
       shall, pursuant to the Sale Order and the Assumption Agreement, assign to Buyer or the
       applicable Buyer Designee (the consideration for which is included in the Purchase Price)
       each of the Assigned Contracts that is capable of being assumed and assigned and (y) Buyer
       or the applicable Buyer Designee shall pay promptly all Cure Costs (if any) in connection
       with such assumption and assignment (as agreed to among Buyer and Sellers or as
       determined by the Bankruptcy Court) and assume and perform and discharge the Assumed
       Liabilities (if any) under the Assigned Contracts, pursuant to the Assumption Agreement.

                       (b)    Previously Omitted Contracts. If prior to or following the Closing,
it is discovered that a Contract primarily related to the Business should have been listed on
Schedule 2.5(a) but was not listed on Schedule 2.5(a) (any such Contract, a “Previously Omitted
Contract”), Sellers shall use commercially reasonable efforts to promptly deliver to Buyer, or
make available at Buyer’s request, a true, correct and complete copy of all such Previously Omitted
Contracts (including amendments and modifications thereto). On or after the Closing Date, Buyer
shall have the right (but not the obligation) in its sole and absolute discretion to have any
Previously Omitted Contract assumed and assigned to Buyer (for no additional consideration), and
upon any assumption and assignment of such Previously Omitted Contract to Buyer, such Contract
shall become an Assigned Contract and Assumed Liability; provided, that, subject to Section 3.2
and Section 3.3, Buyer shall be responsible for and shall promptly pay all Cure Costs associated
therewith. Any Previously Omitted Contract not assumed and assigned to Buyer pursuant to this
Section 2.5(b) shall be deemed a Rejected Contract.

                       (c)    Shared Contracts. Sellers and Buyer shall use commercially
reasonable efforts (which efforts shall not, for the avoidance of doubt, include any efforts or actions
that could be materially detrimental to the Business) to assist the applicable purchasers of any of
the Excluded Business to negotiate and enter into new Contracts with respect to those certain
Contracts set forth on Schedule 2.5(c).

                       (d)     Assigned Contracts; Cure Cap. In the event that the actual aggregate
Cure Costs for all of the Assigned Contracts will exceed the Cure Cap at Closing, then each
Assigned Contract that has a Cure Cost that exceeds the estimated Cure Cost for such Assigned
Contract set forth on the Execution Date Contract Schedule shall be deleted from Schedule 2.5(a)
(and therefore not be an Assigned Contract) and shall be an Excluded Contract and an Excluded
Liability unless Buyer elects, in its sole and absolute discretion, by written notice to Sellers by the
Determination Date, to assume and assign such Contract and, if Buyer so elects to assume and
assign such Contract, then such Contract shall be an Assigned Contract and Buyer shall be liable
for all Cure Costs associated with such Assigned Contract.

                       (e)     Obligation to Maintain Seller Contracts Until the Closing;
Amendments.

                                (i)   From and after the date hereof until the Closing, Sellers shall
       not reject or alter in any material respect (other than alterations in the Ordinary Course of


                                                  31
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 83 of 148




       Business) the terms of Contracts listed on Schedule 2.5(a) unless otherwise agreed to in
       writing by Buyer. Sellers shall provide timely and proper written notice of the motion
       seeking entry of the Sale Order to all parties to such Contracts (excluding any Seller or
       Subsidiary thereof) in accordance with the Bidding Procedures and take all other actions
       reasonable and necessary to cause such Contracts to be assigned to Buyer or Buyer’s
       designee pursuant to Section 365 of the Bankruptcy Code to the extent that such Contracts
       are Assigned Contracts at the Closing or later with respect to Disputed Contracts or
       Previously Omitted Contracts, as provided hereunder.

                             (ii)   At Buyer’s request and sole cost and expense, Sellers shall
       reasonably cooperate with Buyer to allow Buyer to enter into an amendment to any
       Contract listed on Schedule 2.5(a) to be effective upon assumption by Buyer of such
       Contract as an Assigned Contract and shall cooperate with Buyer in good faith to the extent
       reasonably requested in negotiations with counterparties thereto (including with respect to
       any Disputed Contract).

                        (f)    Non-Assignment of Contracts and Permits. Notwithstanding
anything contained in this Agreement to the contrary but subject to the last sentence of this
Section 2.5(f), this Agreement shall not constitute an agreement to assign or transfer any Contract
or any Permit, if, notwithstanding the provisions of Sections 363 and 365 of the Bankruptcy Code,
an attempt at assignment or transfer thereof, without the consent or approval required or necessary
for such assignment or transfer, would constitute a breach thereof, or in any way adversely affect
any of the rights of Buyer or the applicable Buyer Designee, as the assignee or transferee of such
Contract or Permit (as the case may be), thereunder. If, notwithstanding the provisions of
Sections 363 and 365 of the Bankruptcy Code and the commercially reasonable efforts of Sellers,
such consent or approval is required but not obtained with respect to an Assigned Contract or a
Permit, neither Sellers nor Buyer shall be in breach of this Agreement nor shall the Purchase Price
be adjusted nor shall the Closing be delayed in respect of the Assigned Contracts or the Permits;
provided, however, if the Closing occurs, then, with respect to any Assigned Contract or Permit
for which consent or approval is required but not obtained, from and after the Closing, Sellers shall
cooperate, without further consideration, with Buyer or the applicable Buyer Designee in any
reasonable arrangement Buyer or the applicable Buyer Designee may request to provide Buyer or
the applicable Buyer Designee with all of the benefits of, or under, the applicable Assigned
Contract or applicable Permit, including enforcement for the benefit of Buyer or the applicable
Buyer Designee of any and all rights of Sellers against any party to the applicable Assigned
Contract or applicable Permit arising out of the breach or cancellation thereof by such party;
provided, however, to the extent that any such arrangement has been made to provide Buyer or the
applicable Buyer Designee with the benefits of, or under, the applicable Assigned Contract or
applicable Permit, from and after Closing, Buyer or the applicable Buyer Designee shall be
responsible for, and shall promptly pay all payments, costs, expenses and other obligations under
such Assigned Contract or Permit (all of which shall constitute, and shall be deemed to be,
Assumed Liabilities hereunder) to the same extent as if such Assigned Contract or Permit had been
assigned or transferred at Closing with respect to Assigned Contracts and Permits, and at such
applicable later date specified in this Section 2.5(f) with respect to any additional Assigned
Contracts. Any assignment to Buyer or the applicable Buyer Designee of any Assigned Contract
or Permit that shall, notwithstanding the provisions of Sections 363 and 365 of the Bankruptcy
Code, require the consent or approval of any Person for such assignment as aforesaid shall be made

                                                 32
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 84 of 148




subject to such consent or approval being obtained. Notwithstanding the foregoing, nothing in this
Section 2.5(f) shall (i) prevent any Seller from, or require any Seller to delay, the winding down
of their bankruptcy estates, (ii) require any of Sellers to pay or incur any monetary amount (other
than Cure Costs), (iii) impose on any Seller any burdens not expressly imposed on such Seller
pursuant to the other provisions of this Agreement, or (iv) require any Seller to become involved
in any Action.

                 2.6     Foxtail Sale. In connection with the acquisition of the Foxtail Business by
a third party (a “Foxtail Sale” and such third party, a “Foxtail Purchaser”), the Buyer and the
Foxtail Purchaser shall (i) execute and deliver an amended and restated Foxtail supply agreement
(an “Amended and Restated Foxtail Supply Agreement”), in the form attached hereto as Exhibit
G, and (ii) if required by the Foxtail Purchaser, execute and deliver a transition services agreement
(the “Transition Services Agreement”), in the form attached hereto as Exhibit H.
Notwithstanding the foregoing or anything in this Agreement to the contrary, Buyer shall have
sole and absolute discretion to accept or reject any proposed changes to the Amended and Restated
Foxtail Supply Agreement and Transition Services Agreement from the forms attached hereto.

               2.7      Estate Transition. The Parties shall negotiate in good faith a transition
services agreement (the “Estate Transition Services Agreement”) to support the bankruptcy
estates of Sellers, it being understood that the form of Estate Transition Services Agreement
attached hereto as Exhibit I is acceptable to Buyer. Notwithstanding the foregoing or anything in
this Agreement to the contrary, Buyer shall have sole and absolute discretion to accept or reject
any proposed changes to the Estate Transition Services Agreement from the form attached hereto.

               2.8     Further Assurances.

                 At and after the Closing, and without further consideration therefor, Sellers shall
execute and deliver to Buyer or the applicable Buyer Designee such further instruments and
certificates as shall be necessary (a) to vest, perfect or confirm ownership (of record or otherwise)
in Buyer and/or one or more Buyer Designees, Sellers’ right, title or interest in, to or under any or
all of the Acquired Assets and the Business free and clear of any and all Encumbrances (other than
Permitted Encumbrances) or (b) to otherwise effectuate the purposes and intent of this Agreement
and the other Transaction Documents or for aiding, assisting, collecting and reducing to possession
any of the Acquired Assets and exercising rights with respect thereto. Each Seller, on the one
hand, and Buyer, on the other hand, shall take, or cause to be taken, all actions and shall do, or
cause to be done all things as may be reasonably requested by the other Party in order to vest,
perfect or confirm any and all right, title and interest in, to and under such rights, properties or
assets in Buyer or one of more Buyer Designees or otherwise to carry out this Agreement and shall
execute and deliver all deeds, bills of sale, instruments of conveyance, powers of attorney,
assignments, assumptions and assurances, and as may be reasonably required to consummate the
transactions contemplated by this Agreement. Without limiting the generality of this Section 2.8,
Sellers shall take all commercially reasonable actions necessary to transfer all Permits or assist
Buyer in obtaining new Permits relating to the sale and serving of alcohol by the Business without
interruption following the Closing; provided, however, that in no event shall Sellers be obligated
to incur or pay any costs, fees or expenses in connection therewith. To the fullest extent permitted
by applicable law, Sellers hereby authorize Buyer or Buyer Designees and their assignees and give
Buyer or Buyer Designees and their assignees its irrevocable power of attorney, with full power

                                                 33
           Case 19-11743-JTD         Doc 299-1       Filed 09/18/19    Page 85 of 148




of substitution, which authorization shall be coupled with an interest, to take any and all steps in
Sellers’ respective names and on behalf of Sellers that are necessary or desirable in the reasonable
determination of Buyer and its assignees to assign, transfer, endorse, negotiate, deposit or
otherwise realize on any Acquired Asset or any writing of any kind in connection with any
Acquired Asset if Sellers do not do so within a reasonable period of time after receipt of a request
from Buyer.

                                           ARTICLE 3

                                        PURCHASE PRICE

               3.1    Consideration. The aggregate consideration (the “Purchase Price”) for the
purchase, sale, assignment and conveyance of Sellers’ right, title and interest in, to and under the
Acquired Assets shall consist of:

                       (a)     (i) cash equal to $51,500,000 (the “Initial Purchase Price”), plus
(ii) Final Specified Net Adjustment (which may be positive or negative) (such cash consideration
described in this clause (a), whether or not reduced, the “Cash Consideration”); and

                     (b)      the assumption by Buyer or any of its applicable Buyer Designees
of the Assumed Liabilities from Sellers.

               3.2     Specified Liabilities Adjustment.

                        (a)    Buyer shall (with the assistance of Sellers), at or before one (1)
Business Day after the Determination Date, cause to be prepared and delivered to Sellers a good
faith estimate of Cure Costs that will be payable with respect to the Leases that will be Assigned
Contracts at Closing (such Leases, the “Specified Leases” and such Cure Costs, the “Estimated
Lease Cure Costs”). Sellers shall, on the Business Day immediately following the delivery of
such estimate by Buyer, cause to be prepared and delivered to Buyer a statement (the “Preliminary
Statement”), setting forth (i) Sellers’ good faith line item calculation of estimated Specified Net
Adjustment (the “Estimated Specified Net Adjustment”); provided, that amounts for Cure Costs
relating to Leases included in such estimate shall include all Cure Costs for the Specified Leases
and (ii) a calculation of the Cash Consideration using the Estimated Specified Net Adjustment in
lieu of Final Specified Net Adjustment (the “Estimated Cash Consideration”), in each case
together with reasonable supporting documentation. The Estimated Specified Net Adjustment and
Estimated Cash Consideration shall be calculated in accordance with the Accounting Principles
and in good faith consultation with Buyer, it being understood that the components thereof shall
be binding on Sellers (other than with respect to Estimated Lease Cure Costs). Thereafter, at the
request of Buyer, Sellers shall give Buyer reasonable access during normal business hours to
documents and the books and records of each Seller and supporting schedules, analyses,
workpapers and other underlying documentation that are relevant to the calculation of the
Estimated Specified Net Adjustment and the Estimated Cash Consideration; provided, however,
that (y) the provision of any such information or access will be subject to appropriate
confidentiality undertakings and, if applicable, execution of customary release letters in favor of
the auditors as requested by the auditors in connection with the sharing of such information and
work papers, and (z) nothing herein will require Sellers to disclose information that is subject to


                                                34
           Case 19-11743-JTD         Doc 299-1       Filed 09/18/19    Page 86 of 148




attorney-client privilege or is otherwise prohibited from disclosure by Legal Requirements. In
addition, Sellers shall make their respective Representatives reasonably available to answer
questions with respect to the calculation of the Estimated Specified Net Adjustment. Sellers and
Buyer shall cooperate in good faith and endeavor to resolve any disputes regarding the calculation
of the Estimated Specified Net Adjustment and the Estimated Cash Consideration prior to Closing.

                       (b)     Within seventy-five (75) days after the Closing Date (the
“Adjustment Statement Date”), Buyer shall cause to be prepared and delivered to the Company a
statement (the “Adjustment Statement”) setting forth Buyer’s proposed line item calculations of
(i) Final Specified Net Adjustment and (ii) the Cash Consideration using the amounts set forth in
the Adjustment Statement, in each case together with reasonable supporting documentation;
provided, that such calculations shall provide (A) a credit equal to ten percent (10%) of the Post-
Closing Lease Savings to the extent not reflected in the Estimated Specified Net Adjustment and
(B) a credit for any Cure Costs reflected in the Preliminary Statement with respect to Leases to the
extent such Cure Costs have been reduced or relate to Leases not assumed by Buyer as of the
Adjustment Statement Date. The Adjustment Statement shall also set forth the proposed Final
Adjustment Amount, which shall be the amount by which Buyer’s proposed calculation of the
Cash Consideration exceeds, or is less than, the Estimated Cash Consideration. Following such
delivery, Buyer shall provide the Company and its accountants with reasonable access during
normal business hours to the books and records as necessary in connection with its review of the
Adjustment Statement; provided, however, that (y) the provision of any such information or access
will be subject to appropriate confidentiality undertakings and, if applicable, execution of
customary release letters in favor of the auditors as requested by the auditors in connection with
the sharing of such information and work papers, and (z) nothing herein will require Buyer to
disclose information that is subject to attorney-client privilege or is otherwise prohibited from
disclosure by Legal Requirements.

                        (c)    The Company shall be entitled to dispute Buyer’s proposed changes
to the Estimated Specified Net Adjustment that are included in its proposed calculation of Final
Specified Net Adjustment and the Final Adjustment Amount set forth in the Adjustment Statement
if the Company delivers a written notice (“Objection Notice”) to Buyer within thirty (30) days
after delivery of the Adjustment Statement in which describes its good faith objections in
reasonable detail to Buyer’s proposed calculations of Final Specified Net Adjustment and the Final
Adjustment Amount. The Objection Notice shall contain the Company’s calculation of each line
item shown on the Adjustment Statement so disputed and the amount in dispute (collectively, the
“Disputed Amounts”) and reasonable supporting documentation for each Disputed Amount (to the
extent available). If no Objection Notice is delivered within the time period specified in this
Section 3.2, the Company shall be deemed to have accepted and agreed to the Adjustment
Statement and Buyer’s calculation of the Final Adjustment Amount and the Cash Consideration
shall be final, binding and conclusive on the Parties, and the payment provided for in Section 3.3
shall be based on such amount. Items on the Adjustment Statement that are not Disputed Amounts
reflected in the Objection Notice provided in accordance with this Section 3.2(c) shall be final,
binding and conclusive on the Parties.

                       (d)     If the Company delivers an Objection Notice to Buyer within the
time period specified in Section 3.2(c) above, Buyer and the Company shall attempt in good faith
to agree upon the Disputed Amounts and the resulting adjustment to the calculation of the

                                                35
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 87 of 148




Specified Net Adjustment and the resulting Final Adjustment Amount during the period
commencing on the Objection Date and ending thirty (30) days thereafter (the “Negotiation
Period”).

                       (e)    If Buyer and the Company agree in writing prior to the expiration of
the Negotiation Period on resolution of all Disputed Amounts and the resulting adjustment to the
calculation of the Specified Net Adjustment and the resulting Final Adjustment Amount (whether
such amount is the same as or different from the amount calculated based upon the Adjustment
Statement), the payment provided for in Section 3.3 shall be based upon the agreed upon amount

                         (f)    If Buyer and the Company do not agree in writing prior to the
expiration of the Negotiation Period on a resolution of the Disputed Amounts and the amount of
the Final Adjustment Amount, then either Buyer or the Company may submit the unresolved
Disputed Amounts (but no other matters) to Ernst & Young LLP, PricewaterhouseCoopers LLP
or Grant Thornton LLP or, if such firms decline to serve as accounting arbiter, such other firm of
independent public accountants mutually agreed upon by Buyer and the Company (in either case,
the “Final Arbiter”), for final and binding resolution in accordance with this Section 3.2(f). The
Final Arbiter shall make a final and binding determination as to such unresolved Disputed
Amounts and the resulting determination of Final Specified Net Adjustment and the Cash
Consideration and the Final Adjustment Amount in accordance with the guidelines and procedures
set forth in this Agreement and in the Final Arbiter Procedures. In determining the proper
calculation of such unresolved Disputed Amounts, the Final Arbiter shall be bound by the terms
of this Section 3.2(f) and the Final Arbiter Procedures and may not increase the amount of any
such unresolved Disputed Amount above the highest amount or decrease any item below the
lowest amount set forth in the Preliminary Statement or the Adjustment Statement, as applicable.
The Parties will cooperate in good faith with the Final Arbiter during the term of its engagement.
The determination of Final Specified Net Adjustment, together with a calculation of the Cash
Consideration and the Final Adjustment Amount that results from such determination, shall
become final and binding on the Parties on the date the Final Arbiter delivers its final resolution
to the Parties, absent fraud or manifest error. All fees and expenses relating to the work, if any, to
be performed by the Final Arbiter (including any retainer) shall be borne by Buyer, on the one
hand, and the Company, on the other hand, in inverse proportion to the dollar amount of the matters
in dispute as to which such party prevails as finally determined by the Final Arbiter, which
proportionate allocations shall also be determined by the Final Arbiter at the time it renders its
determination on the merits of the matters in dispute.

              3.3   Post-Closing Adjustment. No later than five (5) Business Days after a final
determination of the Final Specified Net Adjustment, Cash Consideration and the Final
Adjustment Amount has been made in accordance with Section 3.2:

                       (a)     If the Cash Consideration as finally determined pursuant to
Section 3.2(c), Section 3.2(e) or by the Final Arbiter exceeds the Estimated Cash Consideration,
Buyer shall make a payment equal to such excess in immediately available funds to the Sale
Proceeds Escrow.

                       (b)    If the Estimated Cash Consideration exceeds the Cash Consideration
as finally determined pursuant to Section 3.2(c), Section 3.2(e) or by the Final Arbiter, Buyer and


                                                 36
           Case 19-11743-JTD         Doc 299-1       Filed 09/18/19   Page 88 of 148




Sellers shall jointly instruct the Escrow Agent to release a payment from the Specified Adjustment
Escrow equal to such excess, in immediately available funds, to such account or accounts as
designated in writing by Buyer; provided, however, that, except in the event of actual fraud by any
Seller,

                             (i)     Buyer’s sole recourse for any such Estimated Cash
       Consideration in excess of the Cash Consideration shall be the amount contained in the
       Specified Adjustment Escrow and (ii) in no event shall Buyer be entitled to any payment
       greater than the Specified Adjustment Escrow Amount (even in the event the amount in
       which the Estimated Cash Consideration exceeds the Cash Consideration is greater than
       the Specified Adjustment Escrow Amount). In the event that payments required to be made
       to Buyer from the Specified Adjustment Escrow pursuant to this Section 3.3(b) are less
       than the amounts then in the Specified Adjustment Escrow, Buyer and Sellers shall jointly
       instruct the Escrow Agent to release an amount equal to the Specified Adjustment Escrow
       Amount, less any amounts required to be paid to Buyer pursuant to this Section 3.3(b) to
       the Sale Proceeds Escrow.

                      (c)    The amount to be paid pursuant to this Section 3.3 (and as finally
determined in accordance with Section 3.2) is referred to herein as the “Final Adjustment
Amount.” If the Cash Consideration as finally determined pursuant to Section 3.2(c),
Section 3.2(e) or by the Final Arbiter equals the Estimated Closing Consideration, no Final
Adjustment Amount will be paid by Buyer or Sellers and Buyer and Sellers shall jointly instruct
the Escrow Agent to release all amounts in the Specified Adjustment Escrow to the Sale Proceeds
Escrow.

                       (d)     All payments made pursuant to this Section 3.3 shall be treated by
all Parties for Tax purposes as adjustments to the Purchase Price.

               3.4    Allocation of Purchase Price.

                        (a)     Following the Closing Date, the Cash Consideration, and the
applicable Assumed Liabilities shall be allocated among the Acquired Assets of the Business as
set forth in Section 3.4(a)(i) and Section 3.4(a)(ii).

                              (i)     Within forty-five (45) days after the final determination of
       the Final Adjustment Amount, Buyer shall prepare and deliver to Sellers, or any trustee
       appointed under the terms set forth in any bankruptcy plan confirmed by Sellers or as
       otherwise appointed (as applicable), a statement allocating the sum of the Cash
       Consideration, the Assumed Liabilities and other relevant items among the Acquired
       Assets in accordance with Section 1060 of the Code and the Treasury regulations
       promulgated thereunder (such statement, the “Allocation Statement”). If within fifteen
       (15) days after the receipt of the proposed Allocation Statement, Sellers’ notify Buyer in
       writing that Sellers’ disagree with the proposed Allocation Statement, then Sellers and
       Buyer shall attempt in good faith to resolve their disagreement within the twenty (20) days
       following Sellers’ notification to Buyer of such disagreement. If Sellers do not so notify
       Buyer within fifteen (15) days of receipt of the proposed Allocation Statement, or upon
       resolution of the dispute by Buyer and Sellers, the proposed Allocation Statement shall


                                                37
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19    Page 89 of 148




       become the final Allocation Statement. The Parties shall follow the Allocation Statement
       for purposes of filing IRS Form 8594 (and any supplements to such form) and all other Tax
       Returns, and shall not voluntarily take any position inconsistent therewith in any Tax
       Return (including IRS Form 8594), in any Tax refund claim, in any litigation or otherwise,
       unless required by Legal Requirements or as may be adjusted by subsequent agreement
       following an audit by the IRS (or by an applicable state or local taxing authority).
       Notwithstanding anything in this Agreement to the contrary, in the event Buyer and Sellers
       are unable to agree to an Allocation Statement pursuant to this Section 3.4, the dispute
       mechanics of Section 3.2(f) shall apply to this Section 3.4, mutatis mutandis.

                               (ii)    Each Party shall deliver to the other Party a copy of its Form
       8594 no later than thirty (30) days prior to the filing of their respective Forms 8594 relating
       to this transaction.

               3.5     Pre-Closing Accounts Receivable. In the event any Seller or its estate
receives any payment to the extent in respect of the conduct of the Business after the Closing,
Sellers agree to remit promptly (or cause to be remitted promptly) such funds to Buyer. In the
event that Buyer receives any payment in respect of (i) the conduct of any Excluded Business,
Buyer agrees to remit promptly (or cause to be remitted promptly) such funds to the applicable
Seller.

               3.6     Withholding. Notwithstanding anything in this Agreement to the contrary,
Buyer shall be entitled to withhold and deduct from any consideration payable or otherwise
deliverable pursuant to this Agreement such amounts as such Person is required to deduct and
withhold under the Code or any provision of state, local or foreign Legal Requirements. To the
extent that amounts are so deducted or withheld and paid over to the appropriate Governmental
Authority, such amounts shall be treated for all purposes of this Agreement as having been paid to
the Person in respect of which such deduction and withholding were made.

                                           ARTICLE 4

                                    CLOSING AND DELIVERIES

               4.1     Closing Date. Upon the terms and subject to the conditions hereof, the
closing of the sale of the Acquired Assets and the assumption of the Assumed Liabilities
contemplated hereby (the “Closing”) shall take place at the offices of Akin Gump Strauss Hauer
& Feld LLP, 2001 K Street N.W., Washington, DC 20006, or via overnight courier, facsimile or
portable document format (.pdf) as agreed by the parties hereto, on the date that is the later of (a)
five (5) Business Days following the date on which all the conditions set forth in Article 9 and
Article 10 have been satisfied or (if permissible) waived by the Party entitled to waive such
condition (other than the conditions which by their nature are to be satisfied at the Closing, but
subject to the satisfaction or (if permissible) waiver of such conditions at the Closing) and (b)
October 21, 2019 (or on such other date and time as Sellers and Buyer may mutually agree in
writing). The date and time at which the Closing actually occurs is hereinafter referred to as the
“Closing Date.” Upon consummation of the Closing, the purchase and sale of the Acquired Assets
and the assumption of the Assumed Liabilities hereunder, and the Closing, shall be deemed to have
occurred as of 12:01 a.m. (New York time) on the Closing Date.


                                                 38
           Case 19-11743-JTD         Doc 299-1       Filed 09/18/19    Page 90 of 148




               4.2     Buyer’s Deliveries. At the Closing, Buyer shall deliver to Sellers:

                      (a)     the Estimated Cash Consideration (including any good faith deposit
previously advanced by Buyer) in cash by wire transfer of immediately available funds to the
accounts specified by Sellers to Buyer at least three (3) days prior to the anticipated Closing Date
as follows:

                             (i)   an amount equal to the Seller Retained Professional Fees
       into the Wind Down and Professional Expenses Escrow for the purpose of paying the Seller
       Retained Professional Fees;

                             (ii)     an amount equal to the Estimated Wind Down Expenses into
       the Wind Down and Professional Expenses Escrow for the purpose of winding down the
       bankruptcy estates of Sellers;

                           (iii) an amount equal to the Specified Adjustment Escrow
       Amount into the Specified Adjustment Escrow solely for the purpose of paying any
       amounts payable by Sellers pursuant to Section 3.3;

                              (iv)    an amount equal to the Sales Proceeds into the Sales
       Proceeds Escrow; and

                              (v)     an amount equal to the Carve Out Amount into the Carve
       Out Escrow, if any.

                      (b)    the Assignment and Assumption Agreement, duly executed by
Buyer or the applicable Buyer Designee;

                       (c)    subject to Section 2.6, the Transition Services Agreement, duly
executed by Buyer;

                    (d)     subject to Section 2.6, the Amended and Restated Foxtail Supply
Agreement, duly executed by Buyer;

                     (e)      subject to Section 2.7, the Estate Transition Services Agreement,
duly executed by Buyer;

                       (f)    each other Transaction Document to which Buyer is a party, duly
executed by Buyer;

                      (g)     the certificates of Buyer to be received by Sellers pursuant to
Sections 10.1 and 10.2;

                       (h)    a certificate of an authorized officer, manager or managing member
of Buyer, dated as of the Closing Date, in form and substance reasonably satisfactory to Sellers,
as to Buyer’s and each Buyer Designee’s authorization to execute and perform its obligations
under the Transaction Documents to which each of them is a party; and



                                                39
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 91 of 148




                      (i)    such other documents as Sellers may reasonably request that are
customary for a transaction of this nature and necessary to evidence or consummate the
transactions contemplated by this Agreement.

               4.3      Sellers’ Deliveries. At the Closing, Sellers shall deliver to Buyer:

                        (a)    possession of the Acquired Assets and the Business;

                        (b) the Bills of Sale, the Deeds, the Assignment and Assumption
Agreement and each other Transaction Document to which any Seller is a party, duly executed by
the applicable Sellers;

                      (c)    subject to Section 2.6, the Transition Services Agreement, duly
executed by the Foxtail Purchaser;

                    (d)     subject to Section 2.6, the Amended and Restated Foxtail Supply
Agreement, duly executed by the Foxtail Purchaser;

                      (e)    subject to Section 2.7, the Estate Transition Services Agreement,
duly executed by the applicable Sellers;

                        (f)    instruments of assignment of the Patents and Trademarks that are
owned by Sellers and included in the Acquired Assets, if any, duly executed by the applicable
Sellers, in form for recordation with the appropriate Governmental Authorities, in customary form
and reasonably acceptable to the Parties;

                       (g)     with respect to the Leased Real Property, possession of the Leased
Real Property, together with any and all keys, access cards, security passcodes and combinations,
any existing surveys, legal descriptions and title policies concerning the Leased Real Property that
are in the possession of Sellers, which shall be deemed to be delivered to the extent located at any
Leased Real Property;

                        (h)    a certified copy of the Sale Order;

                        (i)    the certificates of Sellers to be received by Buyer pursuant to
Sections 9.1 and 9.2;

                       (j)     certificates executed by each Seller (or if Seller is disregarded as an
entity for U.S. federal income tax purposes, the direct or indirect regarded parent of Seller), in the
form prescribed under Treasury Regulation Section 1.1445-2(b), that such Seller (or such Person)
is not a foreign person within the meaning of Section 1445(f)(3) of the Code;

                        (k)     such other bills of sale, deeds, endorsements, assignments and other
good and sufficient instruments of conveyance and transfer (including separate assignments and
assumptions of lease for included parcels of Leased Real Property), in form reasonably satisfactory
to Buyer, as Buyer may reasonably request to vest in Buyer all the right, title and interest of Sellers
in, to or under any or all the Acquired Assets, including Owned Real Property;



                                                  40
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 92 of 148




                       (l)    a certificate of an authorized officer, manager or managing member
of the Company, dated as of the Closing Date, in form and substance reasonably satisfactory to
Buyer, as to Sellers’ authorization to execute and perform its obligations under the Transaction
Documents to which Sellers are a party;

                       (m)    releases and termination statements sufficient for Buyer to receive
the Acquired Assets free and clear of any and all Encumbrances (other than Permitted
Encumbrances); provided, however, that releases shall not be required with respect to
Encumbrances that are both (a) released by the Sale Order and (b) not required to be released at
Closing pursuant to releases and termination statements in connection with a financing or debt
facility obtained by Buyer; and

                      (n)    such other documents as Buyer may reasonably request that are
customary for a transaction of this nature and necessary to evidence or consummate the
transactions contemplated by this Agreement.

                                           ARTICLE 5

                       REPRESENTATIONS AND WARRANTIES OF SELLERS

               Sellers hereby, jointly and severally, represent and warrant to Buyer as follows,
except as set forth in the corresponding numbered section of the Disclosure Schedules attached
hereto:

                 5.1     Organization and Good Standing. Each Seller is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its organization. Each
Seller has all requisite corporate or limited liability company power and authority to own or lease
and to operate and use its properties and assets and to carry on its Business as now conducted.
Sellers are duly qualified or licensed to do business and are in good standing in each jurisdiction
where the character of their Business or the nature of their properties makes such qualification or
licensing necessary, except for such failures to be so qualified or licensed or in good standing as
would not, individually or in the aggregate, have a Material Adverse Effect. Schedule 5.1 contains
a correct and complete list of each jurisdiction where each Seller is qualified or licensed to do
business.

                5.2     Authority; Validity; Consents. Each Seller has, subject to entry of the Sale
Order, the requisite corporate or limited liability company power and authority necessary to enter
into and perform its obligations under this Agreement and the other Transaction Documents to
which such Seller is a party and to consummate the transactions contemplated hereby and thereby,
and, subject to entry of the Sale Order, the execution, delivery and performance of this Agreement
and such other Transaction Documents by such Seller and the consummation by such Seller of the
transactions contemplated hereby and thereby have been duly and validly authorized by all
requisite corporate or limited liability company action. This Agreement has been duly and validly
executed and delivered by each Seller, and each other Transaction Document required to be
executed and delivered by a Seller at the Closing will be duly and validly executed and delivered
by such Seller at the Closing. Subject to entry of the Sale Order, this Agreement and the other
Transaction Documents constitute, with respect to each Seller that is party thereto, the legal, valid


                                                 41
            Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 93 of 148




and binding obligations of such Seller, enforceable against such Seller in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating to creditors’ rights
generally or general principles of equity. Subject to entry of the Sale Order, except, in each case,
(a) for notices, filings and consents required in connection with the Bankruptcy Case and (b) for
the notices, filings and consents set forth on Schedule 5.2, Sellers are not required to give any
notice to, make any registration, declaration or filing with or obtain any consent, waiver or
approval from, any Person (including any Governmental Authority) in connection with the
execution and delivery of this Agreement and the other Transaction Documents or the
consummation or performance of any of the transactions contemplated hereby and thereby.

               5.3    Subsidiaries. Except as set forth in Schedule 5.3, no Seller (a) has any direct
or indirect Subsidiaries; (b) has any direct or indirect interest in, or is under any current or
prospective obligation to receive an interest in, any shares or other equity or ownership interest in
any other Person; or (c) is a member of or participant in any partnership, joint venture or similar
entity.

                5.4    No Conflict. Except as set forth in Schedule 5.4, neither the execution and
delivery by any Seller of this Agreement or any other Transaction Document to which it is (or will
be) a party nor after giving effect to the Sale Order, the consummation of the transactions
contemplated hereby or thereby nor, after giving effect to the Sale Order, compliance by it with
any of the provisions hereof or thereof will (with or without notice or lapse of time, or both)
(a) conflict with or result in a violation or breach of (i) any provision of the certificate of
incorporation or bylaws (or other organizational or governing documents) of such Seller or (ii) any
Legal Requirement binding upon such Seller or by which the Business or any Acquired Assets are
subject or bound, (b) violate, conflict with, or result in a breach of any of the terms of, or constitute
a default under (or an event, which with notice or lapse of time or both, would become a default),
or give rise to any right of termination, modification, cancellation or acceleration under (i) any
Assigned Contract (other than any Buyer Benefit Plan) or (ii) any Transferred Permit set forth on
Schedule 2.1(e), or (c) result in the creation of any Encumbrance upon the Acquired Assets of such
Seller or the Business being sold or transferred hereunder, except in each of clauses (a) and (c)
above, as would not, individually or in the aggregate, be material to the Business or in clause (b)
above, as would not, individually or in the aggregate, have a Material Adverse Effect.

                5.5     Real Property.

                         (a)    Owned Real Property. Except for Permitted Encumbrances and as
set forth on Schedule 5.5(a)(i), Sellers have marketable fee simple title in the Owned Real Property
set forth on Schedule 5.5(a). Except for the Permitted Encumbrances and except as set forth on
Schedule 5.5(a)(ii), none of the Owned Real Property is subject to any lease or grant to any Person
of any right to the use, purchase or occupancy of such Owned Real Property or any portion thereof.
Except for Permitted Encumbrances, the Owned Real Property is not subject to any Encumbrances
or to any use restrictions, exceptions, reservations or limitations, which in any material respect
interfere with or impair the present and continued use thereof in the Ordinary Course of Business
and in the same manner after the Closing as conducted by Sellers prior to Closing. There are no
pending or, to Sellers’ Knowledge, threatened condemnation proceedings relating to any of the
Owned Real Property.

                                                   42
           Case 19-11743-JTD         Doc 299-1       Filed 09/18/19    Page 94 of 148




                      (b)     Leased Real Property.

                               (i)     Schedule 5.5(b)(i) contains a list of all Leased Real Property
       held, occupied, used or necessary for the operation of the Business. Prior to the date hereof,
       Buyer has either been supplied with, or has been given access to, true, correct and complete
       copies of each Lease and any amendments, modifications, renewals, guaranties and other
       Contracts thereto relating to such Leased Real Property. None of the Leased Real Property
       is subject to any sublease or grant to any Person of any right to the use or occupancy of the
       Leased Real Property or any portion thereof. Sellers have a valid leasehold interest in each
       Leased Real Property that is not subject to any Encumbrances (other than Permitted
       Encumbrances). Each Lease is in full force and effect and is enforceable against Sellers,
       and to Sellers’ Knowledge, the other parties thereto, except, in each case, as such
       enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or
       similar laws now or hereafter in effect relating to creditors’ rights generally or general
       principles of equity or as otherwise required by the Bankruptcy Court (including any
       limitations on operations imposed by the Bankruptcy Court or the Bankruptcy Code).
       Neither Sellers nor, to Sellers’ Knowledge, any other party to any Lease is in breach thereof
       or default thereunder, and to Seller’s Knowledge there does not currently exist any
       conditions or circumstances that, upon the passage of time or the giving of notice or both,
       would constitute such a breach or default, except, in each case, for such breaches and
       defaults which would not, individually or in the aggregate, reasonably be expected to
       materially and adversely affect the current use or occupancy of the applicable Leased Real
       Property.

                             (ii)    Except as set forth on Schedule 5.5(b)(ii), Seller has not
       received any written notice of: (i) proposed public improvement which that involve the
       creation or imposition of any Encumbrance on any lot, parcel or tract of land constituting
       any of the Leased Real Property, (ii) any pending or threatened eminent domain,
       condemnation, federal forfeiture or similar Action affecting all or any portion of the Leased
       Real Property, and (iii) any contemplated sale of any Leased Real Property in lieu of
       condemnation.

                              (iii) All Improvements and other facilities situated on any Real
       Property are supplied with all utilities and other services necessary for the current use
       thereof and are suitable for the purposes for which they are being used by Sellers. All roofs
       and structural elements of the Improvements are in a condition that does not, to Sellers’
       Knowledge, violate any Legal Requirement.

               5.6    Environmental Matters. Notwithstanding anything to the contrary in this
Agreement, the representations and warranties contained in this Section 5.6 are the sole and
exclusive representations and warranties of Sellers pertaining or relating to any environmental
matters, including any arising from or relating to any Environmental Law. Except as set forth on
Schedule 5.6,

                       (a)     Sellers’ operation of the Business, and use of the Real Properties
related thereto, have materially complied during the previous three (3) years and are in material
compliance with all applicable Environmental Laws;


                                                43
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 95 of 148




                       (b)     Sellers have not received any written notice alleging any violation,
non-compliance, liability or potential liability regarding Environmental Laws with regard to any
of the Real Properties or the Business;

                        (c)     To Sellers’ Knowledge, no properties or facilities currently owned
or operated by Sellers related to the Business, including the Real Properties, contain any Hazardous
Substances in amounts or concentrations which constitute a violation of any Environmental Law
or which would reasonably be expected to give rise to liability under any applicable Environmental
Law;

                      (d)    No Action is pending or, to Sellers’ Knowledge, threatened, under
any Environmental Law against Sellers with respect to the Real Properties or the Business, nor are
there any Orders outstanding under any Environmental Law with respect to the Real Properties or
the Business;

                      (e)     Sellers (i) have obtained all Permits required under Environmental
Law for the occupation of the Real Properties and the operation of the Business and (ii) have not
received any written notice that the Permits required under Environmental Law will be cancelled,
suspended, modified, or not renewed;

                       (f)     There has not been any offsite disposal of any Hazardous Substances
by Seller or any of its Affiliates related to the Acquired Assets or the Business contrary to any
Environmental Law;

                        (g)     Seller has made available to Buyer all environmental third-party
audits or reports relating to the Acquired Assets, the Real Properties or the Business, to the extent
there are any, that are in the possession or control of Seller or any of its Affiliates.

                5.7    Title to Acquired Assets. Immediately prior to the Closing, Sellers will
have, and, upon delivery to Buyer or the applicable Buyer Designee on the Closing Date of the
instruments of transfer contemplated by Section 4.3, and upon entry of the Sale Order, Sellers will
thereby transfer to Buyer or the applicable Buyer Designee, and Buyer or the applicable Buyer
Designee will (subject to Section 2.5(d)) be vested, to the maximum extent permitted by
Sections 363 and 365 of the Bankruptcy Code, with good, valid and marketable title to, or, in the
case of property leased or licensed by Sellers, a valid leasehold or licensed interest in, all of the
Acquired Assets, free and clear of any and all Encumbrances, except (a) for the Assumed
Liabilities and (b) for Permitted Encumbrances. The Acquired Assets consisting of personal
property are structurally sound, are in good operating condition and repair, and are adequate for
the uses to which they are being put and to allow the Business to be operated in the ordinary course
of business as currently conducted. None of such personal property is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not material in nature or cost.
No Acquired Asset is subject to any agreement, written or oral, for its sale or use by any Person
other than Sellers. All of the owned and leased personal property included in the Acquired Assets
is located at the Leased Real Property.




                                                 44
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 96 of 148




               5.8     Taxes. Except as set forth on Schedule 5.8,

                        (a)    Sellers have each timely filed all income or other material Tax
Returns required to be filed with the appropriate Governmental Authorities (taking into account
any extension of time to file granted to Sellers), and all such Tax Returns are true, correct and
complete in all material regards. All income and other material Taxes due and payable, whether
or not shown to be payable on such Tax Returns, have been timely paid. No Seller is the
beneficiary of any extension of time within which to file any Tax Return. Sellers have withheld
or collected and paid over to the appropriate Governmental Authorities all amounts of Taxes
required by Legal Requirements to be withheld or collected and have properly received and
maintained any and all certificates, forms, and other documents required by Legal Requirements
for any exemption from withholding and remitting any Taxes. No claim has been made in writing
within the last three (3) taxable years by a Governmental Authority in a jurisdiction where any
Seller does not file Tax Returns that such Seller is or may be subject to taxation by that jurisdiction.
There are no Encumbrances on any of the assets of Sellers that arose in connection with any failure
(or alleged failure) to pay any Tax, other than Permitted Encumbrances.

                     (b)      No examination of any such Tax Return of Sellers is currently in
progress by any Governmental Authority and no Seller has received notice of any contemplated
examination of any such Tax Return. No adjustment has been proposed in writing with respect to
any such Tax Returns for the last three (3) taxable years by any Governmental Authority.

                5.9     Legal Proceedings. Except for the Bankruptcy Case or as set forth on
Schedule 5.9, there is no Action or Order pending, outstanding or, to Sellers’ Knowledge,
threatened, against or related to the Business or the Acquired Assets, whether at law or in equity,
whether civil or criminal in nature or by or before any arbitrator or Governmental Authority, nor,
to Sellers’ Knowledge, are there any investigations relating to the Business pending or threatened
by or before any arbitrator or any Governmental Authority. There are no Actions or legal
proceedings pending as of the date of this Agreement in which any Seller is the claimant or plaintiff
relating to or affecting any of the Acquired Assets, the Business or the transactions contemplated
hereby.

               5.10    Compliance with Legal Requirements; Permits.

                      (a)      Sellers hold all of the material Permits necessary for Sellers’
operation and conduct of the Business and ownership of the Acquired Assets. The Permits set
forth on Schedule 2.1(e) are all of the Permits held by Sellers with respect to the current operation
and conduct of the Business and ownership of the Acquired Assets.

                      (b)     Except as set forth on Schedule 5.10(b)(i), Sellers have during the
previous three (3) years conducted the Business and own and operate the Business and the
Acquired Assets in accordance, in all material respects, with all applicable Legal Requirements,
Orders and Permits. Except as set forth on Schedule 5.10(b)(ii), neither Sellers nor, to Sellers’
Knowledge, any of their Representatives have during the previous three (3) years received any
written notice or other communication from a Governmental Authority that alleges that the
Business is not in compliance with any Legal Requirement, Order or Permit applicable to the
Business or the operations or properties of the Business or the Acquired Assets or that states the


                                                  45
           Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 97 of 148




intention on the part of any issuing authority to cancel, suspend or modify any Permit necessary
for the current operation and conduct of the Business and the Acquired Assets.

                        (c)    Except as forth on Schedule 5.2, Schedule 5.4, or Schedule 5.10(c)
and subject to entry of the Sale Order, each Permit set forth on Schedule 2.1(e) may be transferred
or reissued to Buyer in accordance with this Agreement and without the approval of any Person
(other than the Bankruptcy Court).

               5.11    Labor Matters.

                        (a)    None of Sellers or their Affiliates are or ever have been party to or
subject to any collective bargaining agreements, works council agreements, labor union contracts,
trade union agreements, or other similar agreements (each, a “Collective Bargaining Agreement”)
with any union, works council, or labor organization (each, a “Union”).

                         (b)      Except as set forth on Schedule 5.11(b), to Sellers’ Knowledge,
(i) at no time in the past three (3) years has any Union or group of Employees or former Employees
organized any employees of the Business for purposes of collective bargaining, sought to bargain
collectively with any of Sellers or their Affiliates, made a demand for recognition or certification
as an employee representative for purposes of collective bargaining or filed a petition for
recognition with any Governmental Authority; (ii) no Collective Bargaining Agreement is being
negotiated by any of Sellers or their Affiliates with respect to the Employees; and (iii) at no time
in the past three (3) years, has there been any, and, to Sellers’ Knowledge, there are no currently
threatened, strikes, lockouts, slowdowns, work stoppages, boycotts, handbilling, picketing,
walkouts, demonstrations, leafleting, sit-ins, sick-outs, or other material forms of organized labor
disruption with respect to any of Sellers or their Affiliates. To Sellers’ Knowledge, no Union has
within the last three (3) years requested that any Seller or Affiliate cease doing business with any
other entity.

                      (c)      Within the past three (3) years, Sellers and their Affiliates have been
in compliance in all material respects with all applicable Legal Requirements relating to labor and
employment, including all Legal Requirements relating to employment practices; the hiring,
promotion, assignment, and termination of employees; discrimination; retaliation; equal
employment opportunities; reasonable accommodation; disability; labor relations; wages and
hours; FLSA, classification of independent contractors, hours of work; payment of wages;
immigration; workers’ compensation; employee benefits; background and credit checks; working
conditions; occupational safety and health; family and medical leave; employee terminations; the
payment of social security and other Taxes; and data privacy and data protection.

                       (d)     Throughout the past three (3) years, Sellers and have complied in all
material respects with the WARN Act and have not failed to comply with the Legal Requirements
thereunder, or any applicable Legal Requirement for employees outside the United States
regarding the termination or layoff of employees. Schedule 5.11(d) sets forth a true and complete
list of all employees who primarily provided services to the Business and whose employment has
been terminated by Sellers, by date and work location, in the six (6)-month period ending on the
Execution Date.



                                                 46
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 98 of 148




                        (e)    Schedule 5.11(e)(i) sets forth a list of all pending or, to the
Knowledge of Sellers, threatened, labor-related Claims against any Seller or any Affiliate with
respect to the Business brought by or on behalf of any current or former director, officer, employee
or independent contractor of any Seller or by any Governmental Authority (a “Labor Claim”).
Schedule 5.11(e)(ii) sets forth a list of all Labor Claims relating to wage-and-hour matters or with
respect to which class certification was sought or obtained pending at any time in the preceding
five (5) years (even if now resolved).

                       (f)   Schedule 5.11(f) sets forth a true, complete, and accurate list of
name, title, current compensation rate (including base salary or wage rate), status as exempt or
non-exempt under the FLSA, leave status and place of employment of all Employees.

                        (g)    Except as set forth on Schedule 5.11(g), within the past three
(3) years, (i) no Seller has entered into a settlement agreement with any Employee resolving
allegations of sexual harassment by either an officer or an employee of any Seller or Affiliate
thereof, and (ii) there have not been any Actions pending or, to Sellers’ Knowledge, threatened,
against or related to the Business, in each case, involving allegations of sexual harassment by any
employee of Sellers in a managerial or executive position.

               5.12    Employee Benefits.

                         (a)    Except as set forth in Schedule 5.12(a), neither Sellers nor any of
their ERISA Affiliates sponsor, maintain or contribute to, or have any obligation to maintain or
contribute to, any plan, program, arrangement or agreement that is a pension, profit-sharing,
savings, retirement, employment, consulting, severance pay, termination, executive compensation,
incentive compensation, deferred compensation, bonus, stock purchase, stock option, phantom
stock or other equity-based compensation, employment, consulting, change in control, retention,
salary continuation, vacation, sick leave, disability, death benefit, group insurance, hospitalization,
medical, dental, life (including all individual life insurance policies as to which any Seller(s) is the
owner, the beneficiary, or both), Code Section 125 “cafeteria” or “flexible” benefit, employee
loan, educational assistance or fringe benefit plan, program, arrangement or agreement, whether
written or oral, including any (i) “employee benefit plan” within the meaning of Section 3(3) of
ERISA or (ii) other employee benefit plans, agreements, programs, policies, arrangements or
payroll practices, whether or not subject to ERISA (including any funding mechanism therefor
now in effect or required in the future as a result of the transaction contemplated by this Agreement
or otherwise) under which any current officer, director, employee, leased employee, consultant or
agent (or their respective beneficiaries) in respect of the Business has any present or future right
to benefits (each, a “Benefit Plan”).

                       (b)    Neither Sellers nor any of their ERISA Affiliates maintain,
contribute to, or have any obligation to maintain or contribute to, or have any direct or indirect
Liability, whether contingent or otherwise, with respect to, and within the last six (6) years, have
not maintained, contributed to or had any direct or indirect Liability, whether contingent or
otherwise, with respect to any Benefit Plan or other “employee benefit plan,” within the meaning
of Section 3(3) of ERISA, that is, or has been within the last six (6) years, (i) subject to Title IV
of ERISA or Section 412 of the Code, (ii) except as set forth on Schedule 5.12(b), maintained by



                                                  47
           Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 99 of 148




more than one employer within the meaning of Section 413(c) of the Code, (iii) subject to
Sections 4063 or 4064 of ERISA or (iv) a Multiemployer Plan.

                        (c)    (i) Each Benefit Plan has been established and administered in all
material respects in accordance with its terms and in compliance with the applicable provisions of
ERISA, the Code and all other Legal Requirements; (ii) with respect to each Benefit Plan, all
reports, returns, notices and other documentation that are required to have been filed with or
furnished to the IRS, the United States Department of Labor (“DOL”) or any other Governmental
Authority, or to the participants or beneficiaries of such Benefit Plan have been filed or furnished
on a timely basis; (iii) each Benefit Plan that is intended to be qualified within the meaning of
Section 401(a) of the Code is so qualified and has received a favorable determination letter from
the IRS (covering all required tax law changes) to the effect that the Benefit Plan satisfies the
requirements of Section 401(a) of the Code and that its related trust is exempt from taxation under
Section 501(a) of the Code and, to Sellers’ Knowledge, there are no facts or circumstances that
could reasonably be expected to adversely affect such qualification or cause the imposition of any
Liability, penalty or tax under ERISA, the Code or any other Legal Requirements; (iv) other than
routine claims for benefits, no liens, lawsuits or complaints to or by any person or Governmental
Authority have been filed against any Benefit Plan or Sellers or their Affiliates or, to Sellers’
Knowledge, against any other person or party and, to Sellers’ Knowledge, no such liens, lawsuits
or complaints are contemplated or threatened with respect to any Benefit Plan; (v) no individual
who has performed services for any Seller has been improperly excluded from participation in any
Benefit Plan; and (vi) there are no audits or proceedings initiated pursuant to the IRS Employee
Plans Compliance Resolution System (currently set forth in Revenue Procedure 2019-19) or
similar proceedings pending with the IRS or DOL with respect to any Benefit Plan.

                      (d)      All contributions (including all employer contributions and
employee salary reduction contributions) or premium payments required to have been made under
the terms of any Benefit Plan, or in accordance with Legal Requirements, as of the Execution Date
have been timely made or reflected on Sellers’ financial statements in accordance with GAAP.

                       (e)     Sellers and their Affiliates have no obligation to provide or make
available post-employment benefits under any Benefit Plan which is a “welfare plan” (as defined
in Section 3(1) of ERISA) to any current or former officer, director, employee, leased employee,
consultant or agent (or their respective beneficiaries) of Sellers, except as may be required under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (otherwise referred to
as “COBRA”), and at the sole expense of such individual.

                        (f)    Except as set forth on Schedule 5.12(f), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated hereby will
(either alone or in combination with another event) (i) result in any payment becoming due, or
increase the amount of any compensation due, to any current or former officer, director, employee,
leased employee, consultant or agent (or their respective beneficiaries) in respect of the Business;
(ii) increase any benefits otherwise payable under any Benefit Plan; (iii) result in the acceleration
of the time of payment or vesting of any such compensation or benefits under any Benefit Plan;
(iv) result in any breach or violation of, or default under (with or without notice or lapse of time,
or both) or limit Sellers’ and their Affiliates’ ability to amend, modify or terminate, any Benefit



                                                 48
           Case 19-11743-JTD          Doc 299-1         Filed 09/18/19    Page 100 of 148




Plan, in each case, with respect to any Employee, or (v) result in payments which would not be
deductible under Section 280G of the Code.

                         (g)    With respect to each Benefit Plan, Sellers have provided to Buyer, a
true, correct and complete copy (or, to the extent no such copy exists or the Benefit Plan is not in
writing, an accurate written description) thereof and, to the extent applicable, (i) all material
documents constituting such Benefit Plan, (ii) any related trust agreements and all other material
contracts currently in effect with respect to such Benefit Plan, (iii) discrimination tests for the most
recent plan year, (iv) the most recent IRS determination letter, (v) IRS Forms 5500 (including
schedules) for the last three (3) plan years, (vi) financial statements for the last three (3) plan years,
(vii) any material correspondence with any Governmental Authority, and (viii) any other
documents reasonably requested by Buyer.

                5.13    Sellers’ Intellectual Property.

                       (a)     Schedule 5.13(a) sets forth a true and complete list of all U.S. and
foreign (i) issued Patents and pending applications for Patents; (ii) registered Trademarks and
pending applications for Trademarks; (iii) registered Copyrights and pending applications for
Copyrights and (iv) domain name registrations, in each case (i)-(iv), which are owned by a Seller
as of the Execution Date and included in the Acquired Assets. Each item of registered Intellectual
Property listed on Schedule 5.13(a) is valid, subsisting and in effect. Except as set forth on
Schedule 5.13(a), Sellers are the sole owners of all of the applications and registrations set forth
on Schedule 5.13(a), free and clear of all liens except for Permitted Encumbrances, and all such
applications and registrations are in effect and subsisting.

                      (b)    Schedule 5.13(b) sets forth a list of all material unregistered
Trademarks (the “Unregistered Trademarks”) owned by a Seller as of the Execution Date and
included in the Acquired Assets.

                        (c)    Schedule 5.13(c) sets forth a list of all software that both (i) relates
to and is material to the Business and (ii) was developed by or for the Business or any Seller in
which any Seller has an ownership interest (the “Business Software”). No open source software
is incorporated into, integrated, distributed or bundled with Business Software.

                        (d)     Except as disclosed on Schedule 5.13(d), to Sellers’ Knowledge,
(i) the conduct of the Business by Sellers as currently conducted (including the products and
services currently sold or provided by Sellers) does not infringe or otherwise violate any Person’s
intellectual property rights, and no such claims are pending or threatened in writing against Sellers,
and (ii) no Person is infringing or otherwise violating any Intellectual Property owned by Sellers,
and no such claims are pending or threatened in writing against any Person by Sellers.

                       (e)     Sellers have taken all commercially reasonable steps to protect the
secrecy, confidentiality and value of all material Trade Secrets used in the Business. To Sellers’
Knowledge, (i) none of such material Trade Secrets has been disclosed or authorized to be
disclosed to any Person other than to employees or agents for use in connection with the Business
or pursuant to a confidentiality or non-disclosure agreement, and (ii) no unauthorized disclosure
of any such Trade Secrets has occurred.


                                                   49
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 101 of 148




                       (f)      Schedule 5.13(f) lists each Contract through which material third
party intellectual property is licensed to any Seller or the Business (the “Third-Party Licenses”)
that is used or held for use in the conduct of the Business as currently conducted, excluding any
“off the shelf,” “shrink-wrap” or “click-through” end-user software licenses. To Sellers’
Knowledge, each such Third-Party License is valid, binding and enforceable in accordance with
its terms, and no Seller is in material breach or default under any such agreement. No Seller has
received any notice of any pending cancellation or non-renewal of any such Third-Party License.

                        (g)       To Sellers’ Knowledge, all computers, systems or software required
to conduct the Business as presently conducted by Sellers, including the Business Software, (i) are
included in the Acquired Assets, (ii) perform in conformance with their respective documentation
in all material respects, (iii) are free from any material software defect, and (iv) do not contain any
material virus or component designed to permit unauthorized access or disable or otherwise harm
any computer, systems or software. To Sellers’ Knowledge, (i) in the previous three (3) years, no
third party has gained unauthorized access to any computers, systems or software of the Business
or personally identifiable information or data collected in the conduct of the Business by Sellers,
(ii) the conduct of the Business by Sellers complies in all material respects with any Legal
Requirements or other requirements related to the collection, use, storage or protection of
personally identifiable information or data, including PCI-DSS standards or privacy policies of the
Business, and (iii) the consummation of the transaction and the acquisition of any data or
information will not violate any privacy policy of the Business as it currently exists or as it existed
at any time during which any of such data or information was collected or obtained.

                5.14 Contracts. The Execution Date Contract Schedule sets forth Sellers’ good
faith estimate of the Cure Costs with respect to each Contract listed thereon. No Seller has
assigned, delegated or otherwise transferred to any third party any of its rights or obligations with
respect to any such Contract listed on the Execution Date Contract Schedule. Each such Contract
listed on the Execution Date Contract Schedule is in full force and effect and is a legal, valid,
binding and enforceable obligation of each Seller party thereto in accordance with its terms and
conditions, in each case, except (a) as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in effect relating to
creditors’ rights generally or general principles of equity and (b) as set forth on Schedule 5.14.
Upon entry of the Sale Order and payment of the Cure Costs, (i) no Seller will be in breach or
default of its obligations under any Assigned Contract, and (ii) to Sellers’ Knowledge, no other
party to any Assigned Contract is in material breach or default thereunder and no event has
occurred, and no circumstance or condition exists, that (with or without notice, lapse of time or
both) would reasonably be expected to result in such breach or default. To Sellers’ Knowledge,
the Contracts set forth on the Execution Date Contract Schedule will continue to be legal, valid,
binding and enforceable and in full force and effect on the same terms as immediately following
the consummation of the transaction contemplated hereby, in each case, except (a) as such
enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereafter in effect relating to creditors’ rights generally or general principles of equity,
(b) as set forth on Schedule 5.14 and (c) as would not, individually or in the aggregate, have a
Material Adverse Effect.

             5.15 Sufficiency of Assets. Except as set forth on Schedule 5.15, (a) the
Acquired Assets will, as of the Closing Date, constitute all of the assets, properties and rights

                                                  50
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 102 of 148




necessary for Buyer to conduct the Business as presently conducted by Sellers and (b) none of the
Acquired Assets is owned by any Person other than Sellers.

               5.16 Insurance. Sellers or their Affiliates maintain the insurance policies set
forth on Schedule 5.16, which Schedule sets forth all insurance policies covering the Acquired
Assets, Employees and operations of the Business (including policies providing property, casualty,
liability and workers’ compensation coverage). Such policies are in full force and effect. Sellers
have paid all premiums on such policies due and payable prior to the Closing Date. Sellers have
not done anything by way of action or inaction that invalidates any such policies in whole or in
part.

                5.17 Brokers or Finders. Other than the Seller Retained Professional Fees,
Sellers have not incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with this Agreement,
the other Transaction Documents or the transactions contemplated hereby or thereby for which
Buyer is or will become liable.

                5.18 Undue Influence. No Seller or any person or other entity acting on behalf
of a Seller has directly or indirectly, on behalf of or with respect to the Business or the Acquired
Assets: (a) made any contributions, payments or gifts of its property to or for the private use of
any governmental official, employee or agent where either the payment or the purpose of such
contribution, payment or gift is illegal under the laws of the United States, any state thereof or any
other jurisdiction (foreign or domestic); (b) either established or maintained any unrecorded fund
or asset for any purpose, or made any intentionally false or artificial entries on its books or records
for any reason; (c) made any payments to any Person with the intention or understanding that any
part of such payment was to be used for any purpose other than that described in the documents
supporting the payment; (d) either made any contribution, or reimbursed any political gift or
contribution made by any other Person, to candidates for public office, whether federal, state or
local, where such contribution or reimbursement would be in violation of any Legal Requirement
in any material respect; (e) made or received any payment which was not legal in any material
respect to make or receive; (f) engaged in any material transaction or made or received any material
payment which was not properly recorded on the books of Sellers; (g) created or used any “off-
book” bank or cash account or “slush fund;” or (h) engaged in any conduct constituting a violation
in any material respect of the Foreign Corrupt Practices Act of 1977.

               5.19    Financial Statements.

                       (a)    Sellers have delivered to Buyer the consolidated balance sheets of
the Company and its Subsidiaries as of December 30, 2018, and consolidated statements of
operations, stockholder’s equity (deficit) and cash flows for, the fiscal years ended 2018, 2017 and
2016 (collectively, the “Audited Financial Statements”). The Audited Financial Statements have
been prepared in accordance with GAAP consistently applied in accordance with the Company’s
past practice throughout the periods indicated. Sellers have also delivered to Buyer an unaudited
condensed consolidated balance sheets for the Company and its Subsidiaries as of the period ended
June 16, 2019 (such date the “Unaudited Balance Sheet Date” and such balance sheet the
“Unaudited Balance Sheet”) and the condensed consolidated statements of operations,
stockholder’s equity (deficit) and cash flows for the period then ending (collectively, the


                                                  51
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 103 of 148




“Unaudited Financial Statements”). The Audited Financial Statements and the Unaudited
Financial Statements (together the “Financial Statements”) (i) are true, correct and complete in
all material respects, (ii) are derived from and in accordance in all material respects with the books
and records of Sellers, (iii) have been prepared on a consistent basis with respect to each period
covered thereunder and (iv) fairly present in all material respects the financial position of Sellers
at the dates specified and the results of their operations for the period covered.

                      (b)     With respect to the periods addressed in the Financial Statements,
the Business has maintained a system of internal control over financial reporting of the type
sufficient to provide reasonable assurance (i) that transactions have been executed only in
accordance with management’s authorization, (ii) that transactions have been recorded as
necessary to permit preparation of the Financial Statements on a consistent basis and to maintain
asset accountability and (iii) regarding prevention or timely detection of any unauthorized
acquisition, use or disposition of assets. For the last five years, there has been no fraud in
connection with the Business or its respective financial condition or results of operations that
involved management or other employees of the Business who have a significant role in the
Business’s internal control over financial reporting.

                5.20 Undisclosed Liabilities. Sellers have no Liabilities which, under GAAP,
should be accrued or disclosed on a balance sheet of Sellers similar to that included in the Financial
Statements (including the footnotes thereto), other than Liabilities (a) reflected in, reserved against
or otherwise described in the Unaudited Balance Sheet, (b) that have arisen since the Unaudited
Balance Sheet Date in the Ordinary Course of Business and are similar in character and amount to
the Liabilities set forth in the Unaudited Balance Sheet or (c) that are otherwise disclosed on
Schedule 5.20. None of the accrued expenses attributable to Affiliate Transactions reflected in the
Financial Statements (including on the Unaudited Balance Sheet) shall be effective after the
consummation of the transactions contemplated by this Agreement.

              5.21 Absence of Certain Changes. Except as set forth on Schedule 5.21 or as
expressly contemplated by this Agreement, from the Unaudited Balance Sheet Date to the
Execution Date, Sellers, and Sellers’ subsidiaries, have not:

                        (a)    except for executory contracts and unexpired leases rejected by
Sellers pursuant to the Sale Order with the prior written consent of Buyer, terminated, modified or
amended any Assigned Contract or taken any action which violates, conflicts with or resulted in a
breach of any provision of, or constitutes a default under, any Assigned Contract;

                        (b)     (i) (A) purchased or otherwise acquired any material properties or
assets (tangible or intangible) relating to the Business or (B) sold, leased, transferred or otherwise
disposed of any Acquired Assets, except for (x) purchases of materials and sales of Inventory in
the Ordinary Course of Business and (y) sales and dispositions of obsolete assets with a market
value of less than $50,000 individually or $250,000 in the aggregate, or (ii) removed any material
Equipment or other material assets (other than Inventory) from the Real Property other than in the
Ordinary Course of Business;




                                                  52
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 104 of 148




                      (c)    incurred any Encumbrance on any Acquired Asset, other than (i) in
the Ordinary Course of Business, (ii) Encumbrances that will be discharged prior to Closing or
(iii) Permitted Encumbrances;

                      (d)    waived or released any claim or rights included in or related to the
Acquired Assets or the Business with a value individually or in the aggregate in excess of $50,000
or revalued any of the Acquired Assets, except for adjustments to the value of Inventory in the
Ordinary Course of Business;

                        (e)    entered into any contractual relationship with any third party related
to the Acquired Assets or the Business, other than (i) in the Ordinary Course of Business,
(ii) contractual relationships with professionals and advisors entered into in connection with the
bankruptcy of Sellers and the transactions contemplated hereby and (iii) non-disclosure and
confidentiality agreements entered into with potential bidders for all or a portion of Sellers’ assets;

                       (f)     made any material commitments for capital expenditures;

                         (g)     except as required by Law, (i) increased, or permitted any increase
of, the benefits of or compensation (whether in the form of salary or target bonus opportunity)
payable to any Employee, individual independent contractor or consultant of Sellers in respect of
the Business, whose annual rate of base salary prior to such increase was in excess of $100,000,
or granted any bonus, benefit, or other direct or indirect compensation (other than any such
payments authorized pursuant to any first or second day orders in the Bankruptcy Case) to any
such Employee, individual independent contractor or consultant of Sellers; (ii) adopted, modified,
amended or terminated, or permitted the adoption, modification, amendment or termination of,
any Benefit Plan; (iii) entered into, or permitted the entry into, any employment, compensation,
severance, non-competition, or similar contract (or amended any such contract) to which any Seller
or an Affiliate thereof, is a party; (iv) taken any action to accelerate the vesting or payment of any
compensation or benefit for any Employee, individual independent contractor or consultant of
Sellers in respect of the Business; or (v) adopted, or permitted the adoption of, any new severance
pay, termination pay, deferred compensation, bonus or other employee benefit plan with respect
to Employees that would be a Benefit Plan if it existed on the Execution Date, except, in the case
of each of clauses (i) through (v), (A) to the extent permitted by any order of the Bankruptcy Court
or as required by applicable Legal Requirements (including to avoid the imposition of Taxes or to
conform to the requirements of Tax qualification), Contract or Benefit Plan; (B) pursuant to the
terms of any Benefit Plan, as in effect on the Execution Date; or (C) for immaterial changes to
Benefit Plans available to all employees generally (other than changes that increase the amount,
or accelerate the timing, of the payment of benefits) in the Ordinary Course of Business;

                       (h)     suffered any material damage or destruction to or loss of any
material assets or properties whether or not covered by insurance;

                       (i)     changed in any way Sellers’ accounting methods, principles or
practices other than required by changes in GAAP;

                     (j)     entered into any commitment or transaction or series of
commitments or transactions in respect of Indebtedness or paid, discharged or satisfied any claims,


                                                  53
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 105 of 148




liabilities or obligations (absolute, accrued, asserted or unasserted, contingent or otherwise), other
than (i) the payment, discharge or satisfaction in the Ordinary Course of Business of Liabilities
incurred in the Ordinary Course of Business and (ii) the DIP Credit Agreement and the financing
transactions contemplated thereby;

                        (k)    allowed any Permit held by any Seller to terminate, expire or lapse;

                        (l)    made any loans, advances or capital contributions to, or investment
in, any other Person;

                       (m)    acquired (by merger, exchange, consolidation, acquisition of stock
or assets or otherwise) any Person or division or material assets thereof;

                        (n)    purchased, sold or entered into any agreement to purchase or sell
any interest in real property;

                     (o)   failed to timely renew any renewal options under any Lease (other
than, purposes of Section 7.2(b), any Lease not identified on Schedule 2.5(a) as of the
Determination Date);

                        (p)    extended any Lease; or

                        (q)    agreed or committed to do any of the foregoing.

               5.22     Suppliers and Franchisees.

                       (a)    Schedule 5.22(a) sets forth a list of the ten (10) largest suppliers (the
“Material Suppliers”) of the Business for (i) the year ended December 31, 2018 and (ii) the six
(6) month period ending June 30, 2019, together with, in each case, the amount of purchases from
such supplier in the applicable period. No Seller has received any notice, and has no reason to
believe, that any of its Material Suppliers has ceased, or intends to cease, to supply goods or
services to such Seller or to otherwise terminate or materially reduce its relationship with the
Business.

                       (b)    Schedule 5.22(b) sets forth a list of the ten (10) largest Franchisees
(by Franchisee gross revenue) (the “Material Franchisees”) of the Business for (i) the year ended
December 31, 2018 and (ii) the six (6) month period ending June 30, 2019, together with, in each
case, the amount of sales by such Franchisee in the applicable period. There are no material
disputes with respect to the Material Franchisees, and no such disputes have existed in the prior
three (3) years. No Seller has received any notice, and has no reason to believe, that any Material
Franchisee intends to materially alter its relationship with the Business.

               5.23     Products; Warranties; Food Laws; Regulatory Matters.

                      (a)     Except as set forth on Schedule 5.9 or Schedule 5.23(a), there is no
currently pending Action for product liability, warranty or other claims by a third party of the
Business (whether based on contract or tort and whether relating to personal injury, including
death, or economic loss) in excess of $10,000, individually, or $25,000, in the aggregate, or series

                                                  54
           Case 19-11743-JTD          Doc 299-1         Filed 09/18/19   Page 106 of 148




of related claims, arising from (i) the services or Products rendered by the Business during the last
three (3) years, or (ii) the operation of the Business during the last three (3) years.

                        (b)    In the last three (3) years, no Products produced by Sellers in
connection with the Business have (i) been adulterated or misbranded (as defined in any Food
Law), (ii) been an article which may not, under Section 504, 505 or 512 of the Federal Food, Drug,
and Cosmetic Act (and all acts and/or rules and regulations amending or supplementing the same),
be introduced into interstate commerce, or (iii) produced without all necessary labeling
requirements pursuant to applicable Legal Requirements.

                       (c)     There are no pending Actions alleging that any Product is unsafe or
fails to meet any product warranty or any other standards that are promulgated by any
Governmental Authority. There are no pending notices of recall (written or oral) with regard to
any Product. For the last three (3) years, Sellers have not received any claim alleging that, as a
result of the actions or negligence of Sellers, a Product is unsafe or fails to meet any applicable
product warranty, nor to Sellers’ Knowledge does any such claim exist.

                        (d)    In each case, except as set forth on Schedule 5.23(d): (i) the
Company’s and its Subsidiaries’ operation of the Business is currently in compliance in all material
respects with all Food Laws applicable to such operation; (ii) the Company and its Subsidiaries
collectively possess or have the right to use or have the benefit of all food related Permits necessary
for the operation of the Business and such operation is in compliance with such Permits, (iii) the
Company and its Subsidiaries have not received written notice that any of such Permits will not
be renewed and (iv) to Sellers’ Knowledge, for the last three (3) years, there have been no
government inquiries or investigations by or claims made to the United Stated Food and Drug
Administration, United States Department of Agriculture, or other regulatory bodies in respect of
the Business.

                5.24 Interests of Affiliates. No Seller, any other Affiliate of Sellers, or any of
their respective equityholders, officers, directors, or employees, has any right, title or interest in or
to any of the Acquired Assets, regardless of kind or character (whether real, personal or mixed,
tangible or intangible, contingent or otherwise) other than any Benefit Plan. The Business, as
currently conducted, has been conducted solely by Sellers and not through an Affiliate of any
Seller. Other than as set forth on Schedule 5.24 or under any Benefit Plan, no obligations,
Contracts or other Liabilities exist between any Seller, on the one hand, and any other Seller or
any Affiliate of such Seller or their respective equityholders, officers, directors or employees, on
the other hand (“Affiliate Transactions”), that relate to the operation of the Business, the use of
the Acquired Assets or the Assumed Liabilities. The Prices set forth in the Amended and Restated
Foxtail Supply Agreement are consistent in all material respects with the prices charged by the
Foxtail Business to the Perkins Business as of May 1, 2019.

               5.25 Credit Support. Schedule 2.4(b) sets forth all Contracts for which any Seller
has, or is required to provide, performance, surety or similar bonds, letters of credit or similar
third-party assurances or credit support, and the amount of such bonds, letters of credit or
assurances or credit support and the issuer thereof.




                                                   55
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 107 of 148




               5.26    Franchise Matters.

                         (a)    Schedule 5.26(a) sets forth the following information: (i) a true,
correct and complete list of all Franchisees currently operating any establishment of the Perkins
Business and a list of all Franchisees who have signed a Franchise Agreement but who have not
yet opened an establishment of the Perkins Business, together with franchise numbers and
addresses and the number of establishments operated by each such Franchisee; and (ii) a current
list of jurisdictions in which Sellers are (with respect to the Perkins Business) currently registered
to offer and sell franchises (as the term “Franchise” is defined under the FTC Rule or applicable
state franchise laws) or are exempt from registration and a current list of any jurisdictions in which
applications to offer and sell franchises are pending. To Sellers’ Knowledge, there are no
circumstances that may materially impede or preclude any Seller, their Affiliates or the Perkins
Business from registering in any franchise registration state in the United States in which the
Perkins Business is not currently registered or exempt thereunder or from obtaining a business
opportunity registration or exemption in any business opportunity state in the United States where
the Business does not presently have such a registration or exemption approved. Within the three
(3) year period preceding the Closing, no Seller, its Affiliates or the Perkins Business has waived
any material defaults by any other party under any Franchise Agreement or any of its rights under
any Franchise Agreement.

                       (b)    None of the Franchise Agreements (collectively, the “Franchise
Documents”) are subject to any rescission claims in respect of acts or omissions of any Seller prior
to the Closing. Sellers have provided to Buyer true, correct and complete copies of each standard
form of Franchise Document. No Seller has entered into a Franchise Document with any foreign
master franchisee, and no foreign master franchisee has operated any establishment of the Perkins
Business. Except as set forth on Schedule 5.26(b), there are not any unresolved or threatened
material disputes between any Franchisee and any of Sellers with respect to the Perkins Business,
material breaches or pending cancellations/terminations by any Person to any of the Franchise
Documents, including without limitation any failure by any Franchisee to pay any initial fee,
royalty fee or other amount due under such Franchise Documents for which a written notice has
been provided and excluding royalty fees and other amounts due from Franchisees that are less
than ninety (90) days outstanding and there have been no such material disputes, breaches or
cancellations for the preceding three (3) years.

                       (c)     None of the Franchise Documents contain any right of exclusivity
that conflicts with the right of exclusivity contained in another Franchise Document. The only
Franchise Documents that contain any right of exclusivity with respect to any aspect of the Perkins
Business are the Franchise Agreements.

                         (d)     Neither any Seller nor the Perkins Business has (i) offered or sold
Franchises in any jurisdiction where its offer or sale of the Franchise violated the applicable Legal
Requirements of the jurisdiction or (ii) received any stop order, revocation or withdrawal of
approval of a registration or exemption thereof to offer and sell Franchises in respect of the
Business in any jurisdiction. All Franchises for the Perkins Business have been offered and sold
(and all corresponding Franchise Agreements have been executed) in material compliance with
applicable Legal Requirements, including state and federal franchise and business opportunity
laws in effect at the time of such offer, sale and execution. Each FDD of any Seller and the Perkins

                                                 56
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 108 of 148




Business has been prepared in material compliance with the applicable provisions of the FTC Rule
and any of the Legal Requirements of those jurisdictions in which offers or sales of Franchises
have been made, and no such FDD contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the statements therein not
misleading. Sellers have in their possession an Item 23 “Receipt” for each FDD delivered by any
Seller for the Perkins Business signed by the corresponding franchisee, developer or master
developer and dated to reflect that disclosure was made within the time period required by the FTC
Rule and any other applicable Legal Requirements.

                        (e)     No Franchise Agreement or other Contract imposes on any Seller
any obligation to guarantee or indemnify any Person for the lease obligations, third party financing
obligations or other liability of any Franchisee to any third party.

                       (f)    For the past three (3) years, Sellers have contributed, administered,
disclosed and spent all funds associated with the national marketing fund as required pursuant to
the terms of the Perkins Business’s operation manuals, Franchise Agreements, Legal
Requirements, FDDs and other applicable Contracts of any Seller.

                5.27 Powers of Attorney. There are no Persons holding a power of attorney on
behalf of a Seller, the assets of a Seller or the Business that would enable any such Person to sell,
convey, assign, lease, encumber or otherwise transfer or dispose of any of the assets of such Seller
or the Business.

                                           ARTICLE 6

                        REPRESENTATIONS AND WARRANTIES OF BUYER

               Buyer represents and warrants to Sellers as follows:

                6.1   Organization and Good Standing. Buyer is a corporation duly formed,
validly existing and in good standing under the laws of the State of Georgia. Buyer has the
requisite power and authority to own or lease and to operate and use its properties and to carry on
its business as now conducted.

                6.2     Authority; Validity; Consents. Buyer has the requisite power and authority
necessary to enter into and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby have been duly and validly
authorized by all requisite limited liability company or corporate actions in respect thereof. This
Agreement has been duly and validly executed and delivered by Buyer and each other Transaction
Document to which Buyer is a Party will be duly and validly executed and delivered by Buyer, as
applicable, at the Closing. This Agreement and the other Transaction Documents to which Buyer
is a party constitute the legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with their respective terms, except, in each case, as such enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws now or hereafter in effect
relating to creditors’ rights generally or general principles of equity. Except for the Liquor


                                                 57
           Case 19-11743-JTD          Doc 299-1         Filed 09/18/19   Page 109 of 148




Consents, Buyer is not or will not be required to give any notice to or obtain any consent from any
Person in connection with the execution and delivery of this Agreement and the other Transaction
Documents to which it is a Party or the consummation or performance of any of the transactions
contemplated hereby or thereby, except for such notices, filings and consents, the failure of which
to provide, make or obtain, would not, individually or in the aggregate, materially affect Buyer’s
ability to perform its obligations under this Agreement or any other Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

                 6.3    No Conflict. Neither the execution and delivery by Buyer of this Agreement
or the other Transaction Documents to which it is a party nor the consummation of the transactions
contemplated hereby or thereby nor compliance by it with any of the provisions hereof or thereof
(a) conflict with or result in a violation of (i) any provision of the organizational documents of
Buyer or (ii) any Legal Requirement binding upon Buyer or (b) violate, conflict with, or result in
a breach of any of the terms of, or constitute a default under, or give rise to any right of termination,
modification, cancellation or acceleration under, (A) any note, bond, mortgage, indenture, deed of
trust, contract, commitment, arrangement, license, agreement, lease or other instrument or
obligation to which Buyer is a party or by which Buyer may be bound or to which any of Buyer’s
assets may be subject or affected in any material respect and that, in each case, is material to the
business of Buyer, or (B) any material license, permit, authorization, consent, order or approval
of, or registration, declaration or filings with, any Governmental Authority.

               6.4     Availability of Funds. Buyer has access to as of the Execution Date, and
shall have access to on the Closing Date, sufficient unrestricted funds or committed lines of credit
on hand to pay the Estimated Cash Consideration at the Closing.

               6.5    Litigation. There is no Action or Order pending or, to the knowledge of
Buyer, threatened against Buyer, whether at law or equity, whether civil or criminal in nature, or
by or before any arbitration or Governmental Authority, that would affect Buyer’s ability to
perform its obligations under this Agreement or any other Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

               6.6     Brokers or Finders. Neither Buyer nor any Person acting on behalf of Buyer
has paid or become obligated to pay any fee or commission to any broker, finder, investment
banker, agent or intermediary for or on account of the transactions contemplated by this Agreement
or any other Transaction Document for which any Seller is or will become liable.

               6.7    Qualification. To Buyer’s knowledge, there exist no facts or circumstances
that would cause, or be reasonably expected to cause, Buyer and or its Affiliates not to qualify as
“good faith” purchasers under Section 363(m) of the Bankruptcy Code.

                 6.8    Information. Buyer has conducted such investigations of the Company and
its Subsidiaries as it deems necessary and appropriate in connection with the execution and
delivery of this Agreement and the other Transaction Documents to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby. Buyer acknowledges that it
and its Representatives have been permitted full and complete access to the books and records,
facilities, equipment, Tax Returns, Contracts, insurance policies (or summaries thereof) and other
properties and assets of Sellers, that it and its Representatives have desired or requested to see or


                                                   58
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 110 of 148




review, and that it and its Representatives have had a full opportunity to meet with the officers and
employees of Sellers to discuss the Business. Neither Sellers nor any other Person (including any
officer, director, member or partner of Sellers or any of their Affiliates) shall have or be subject to
any liability to Buyer, or any other Person, resulting from Buyer’s use of any information,
documents or material made available to Buyer in any “data rooms,” management presentations,
due diligence or in any other form in expectation of the transactions contemplated hereby or by
the other Transaction Documents.

                                            ARTICLE 7

                             ACTIONS PRIOR TO THE CLOSING DATE

               7.1     Access and Reports.

                         (a)     Subject to applicable Legal Requirements, during the period from
and including the Execution Date through and including the Closing Date or the earlier termination
of this Agreement in accordance with the provisions of Article 11, Sellers shall (i) afford Buyer
and its Representatives access upon reasonable notice to its employees, Franchisees, landlords,
customers, suppliers, properties, books, Contracts and records of Sellers during normal business
hours to the extent such access does not unreasonably interfere with the businesses of Sellers, and
furnish promptly to Buyer all information concerning the Acquired Assets, the Business,
properties, any Buyer Benefit Plans and personnel as may be reasonably requested; (ii) furnish to
Buyer such financial and operating data and other information relating to Sellers, the Business and
the Acquired Assets as may be reasonably requested; (iii) permit Buyer to make such reasonable
inspections and copies as Buyer may require, in each case, during normal business hours to the
extent such inspections and making of copies does not unreasonably interfere with the businesses
of Sellers; (iv) instruct the executive officers and senior business managers, employees, counsel,
auditors and financing advisors of Sellers to cooperate with Buyer and its Representatives
regarding the same and (v) conduct, or permit Buyer or any of its Representatives to conduct, with
the prior written consent of the Company (not to be unreasonably withheld, conditioned or
delayed), any Phase I environmental site assessment or investigation relating to the Owned Real
Property. Notwithstanding anything to the contrary in this Agreement, to the extent any such
assessment reveals issues that cannot be resolved to the satisfaction of Buyer prior to Closing, the
Parties hereto will take all actions necessary to cause the applicable Owned Real Property to be an
Excluded Asset hereunder. All requests for information made pursuant to this Section 7.1 shall be
directed to Houlihan Lokey, Inc. or Akin Gump Strauss Hauer & Feld LLP. All such information
shall be governed by the terms of the Confidentiality Agreements. No investigation pursuant to
this Section 7.1 or by Buyer or its Representatives at any time prior to or following the Execution
Date shall affect or be deemed to modify any representation or warranty made by Sellers herein.
Notwithstanding anything contained in this Agreement to the contrary, none of Buyer or any Buyer
Designees shall have any right to perform or conduct any product testing or any environmental
sampling, testing or invasive investigation in, at, on or underneath any of Sellers’ properties or
facilities without the prior written consent of Sellers.

                        (b)    This Section 7.1 shall not require Sellers to permit any access to, or
to disclose (i) any information that, in the reasonable, good faith judgment (after consultation with
counsel, which may be in-house counsel) of the Company, is reasonably likely to result in any

                                                  59
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 111 of 148




violation of any Legal Requirement or cause any privilege (including attorney-client privilege)
that Sellers would be entitled to assert to be undermined with respect to such information and such
undermining of such privilege could in the Company’s good faith judgment (after consultation
with counsel, which may be in-house counsel) adversely affect in any material respect Sellers’
position in any pending or, what the Company believes in good faith (after consultation with
counsel, which may be in-house counsel) could be, future litigation or (ii) if the Company or any
Seller, on the one hand, and Buyer or any of its Affiliates, on the other hand, are adverse parties in
a litigation, any information that is reasonably pertinent thereto; provided, however, that, in the
case of clause (i), the Parties shall cooperate in seeking to find a way to allow disclosure of such
information to the extent doing so (A) would not (in the good faith belief of the Company (after
consultation with counsel, which may be in-house counsel)) be reasonably likely to result in the
violation of any such Legal Requirement or be reasonably likely to cause such privilege to be
undermined with respect to such information or (B) could reasonably (in the good faith belief of
the Company (after consultation with counsel, which may be in-house counsel)) be managed
through the use of customary “clean-room” arrangements pursuant to which non-employee
Representatives of Buyer could be provided access to such information.

                7.2     Operations Prior to the Closing Date. Sellers covenant and agree that,
except (1) as expressly contemplated by this Agreement, (2) as disclosed in Schedule 7.2, (3) with
the prior written consent of Buyer (which consent shall not be unreasonably conditioned, withheld
or delayed), (4) as otherwise required by Legal Requirements or the Bankruptcy Court (including
any limitations on operations imposed by the Bankruptcy Court or the Bankruptcy Code), (5) as
occurring as a result of Sellers being in bankruptcy under the Bankruptcy Code, or (6) with respect
to any business not constituting the Business or otherwise with respect to the Excluded Assets or
the Excluded Liabilities, after the Execution Date and prior to the Closing Date:

                       (a)     Sellers shall:

                            (i)     carry on the Business in the Ordinary Course of Business
       and use commercially reasonable efforts to maintain, preserve and protect all of the
       Acquired Assets in the condition in which they exist on the Execution Date, except for
       ordinary wear and tear and except for replacements, modifications or maintenance in the
       Ordinary Course of Business;

                             (ii)   maintain their books, accounts and records in accordance
       with past custom and practice;

                             (iii) use commercially reasonable efforts to (A) retain Employees
       who are in good standing and are necessary to conduct the Business as presently conducted
       by Sellers and (B) maintain their relationships with and preserve for the Business the
       goodwill of their Franchisees, lessors, key suppliers and customers;

                             (iv)    (A) comply in all material respects with all Legal
       Requirements applicable to them or having jurisdiction over the Business or any Acquired
       Asset, (B) comply in all material respects with contractual obligations applicable to or
       binding upon them pursuant to Assigned Contracts and (C) maintain in full force and effect
       all Permits and comply in all material respects with the terms of each such Permit;


                                                 60
   Case 19-11743-JTD          Doc 299-1           Filed 09/18/19   Page 112 of 148




                        (v)    cause any of their current property insurance policies with
respect to the Business or any of the other Acquired Assets not to be canceled or terminated
or any of the coverage thereunder to lapse unless simultaneously with such termination,
cancellation or lapse, replacement policies providing coverage equal to or greater than the
coverage under the canceled, terminated or lapsed policies are in full force and effect;

                        (vi)    use commercially reasonable efforts to maintain, preserve
and protect in full force and effect the existence of all material Intellectual Property owned
by Sellers and included in the Acquired Assets; provided, however, that any such
Intellectual Property that is no longer of commercial value or no longer used in the conduct
of the Business may be abandoned or cancelled; and

                       (vii) use commercially reasonable efforts not to take or agree to
or commit to assist any other Person in taking any action (A) that would reasonably be
expected to result in a failure of any of the conditions to the Closing or (B) that would
reasonably be expected to impair the ability of Sellers or Buyer to consummate the Closing
in accordance with the terms hereof or to materially delay such consummation.

                (b)     Sellers shall not:

                      (i)       take any action enumerated in Section 5.21, except as set
forth on Schedule 5.21;

                       (ii)     assume, reject or assign any Assigned Contract other than
pursuant to Section 2.5;

                        (iii) sell, assign, transfer, lease, license or allow to lapse any
rights in the material Intellectual Property of or affecting the Business;

                        (iv)   other than in the Ordinary Course of Business, hire or
terminate any employee, individual independent contractor or consultant whose annual rate
of base salary or fee is greater than $100,000 and who is a store manager or an executive
officer of any Seller;

                        (v)     enter into any Collective Bargaining Agreement;

                     (vi)  except as required by Law, increased the hourly wages of
any Employees in any amount that increased the compensation expense of the Business by
more than $100,000 per month in the aggregate

                        (vii) enter into or renew any Contract having a term of one year
or greater or that may require Sellers to incur potential liabilities of $300,000 or greater per
year without the consent of Buyer; or

                        (viii) authorize, or commit or agree to take, any of the actions set
forth in this Section 7.2(b).




                                             61
          Case 19-11743-JTD           Doc 299-1        Filed 09/18/19   Page 113 of 148




               7.3     Cooperation.

                       (a)      Sellers, on the one hand, and Buyer, on the other hand, shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other in doing, all things necessary to consummate and
make effective, in the most expeditious manner practicable, the transactions contemplated hereby,
including taking commercially reasonable steps to: (i) cause the conditions precedent set forth in
Article 9 and Article 10 to be satisfied; (ii) obtain, at the earliest practicable date, all necessary
Governmental Authorizations and making all necessary registrations, declarations and filings
(including registrations, declarations and filings with Governmental Authorities, if any); (iii) avoid
any Action by any Governmental Authority; (iv) defend any Actions challenging this Agreement
or the consummation of the transaction contemplated hereby, and (v) execute and deliver any
additional instruments necessary to consummate the transactions contemplated hereby and to fully
carry out the purposes of this Agreement.

                         (b)    Buyer and Sellers shall take all commercially reasonable actions and
do, or cause to be done, all commercially reasonable things necessary under the applicable Legal
Requirements with the appropriate Governmental Authorities to put in place, to transfer, to amend,
or to acquire all Transferred Permits that are necessary for the operation and conduct of the
Business or Acquired Assets by or on the Closing Date, unless the applicable Legal Requirements
regarding such a Permit require certain actions to be taken upon or after Closing, and, in that event,
Buyer and Sellers shall take all commercially reasonable actions and do, or cause to be done, all
commercially reasonable things necessary or desirable under the applicable Legal Requirements
with the appropriate Governmental Authorities which can only be taken or done after Closing to
put in place, to transfer, to amend, or to acquire such remaining Permits as promptly as reasonably
practicable after the Closing.

                        (c)     Sellers, on the one hand, and Buyer, on the other hand, (i) shall to
the extent legally permitted promptly inform each other of any communication from any
Governmental Authority concerning this Agreement, the transactions contemplated hereby, and
any filing, notification or request for approval and (ii) shall permit the other to review in advance
any proposed written or material oral communication or information submitted to any such
Governmental Authority in response thereto (excluding documents and communications which are
subject to preexisting confidentiality agreements or to the attorney-client privilege or work product
doctrine). In addition, none of the Parties shall agree to participate in any meeting with any
Governmental Authority in respect of any filings, investigation or other inquiry with respect to this
Agreement or the transactions contemplated hereby, unless, to the extent legally permitted, such
Party consults with the other Parties in advance and, to the extent permitted by any such
Governmental Authority, gives the other Parties the opportunity to attend and participate in such
meeting, in each case, to the maximum extent practicable. Subject to restrictions under any Legal
Requirements, each of Buyer, on the one hand, and Sellers, on the other hand, shall furnish the
other with copies of all correspondence, filings and communications (and memoranda setting forth
the substance thereof) between it and its Affiliates and their respective Representatives on the one
hand, and the Governmental Authority or members of its staff on the other hand, with respect to
this Agreement, the transactions contemplated hereby (excluding documents and communications
which are subject to preexisting confidentiality agreements or to the attorney-client privilege or
work product doctrine or which refer to valuation of the Business) or any such filing, notification

                                                  62
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 114 of 148




or request for approval. Each Party shall also furnish the other Party with such necessary
information and assistance as such other Party and its Affiliates may reasonably request in
connection with their preparation of necessary filings, registration or submissions of information
to the Governmental Authority in connection with this Agreement, the transactions contemplated
hereby and any such filing, notification or request for approval.

               7.4     Bankruptcy Court Matters.

                     (a)     Sale Order. Sellers shall use their reasonable best efforts to obtain
the Bankruptcy Court’s entry of the Sale Order on or before September 30, 2019.

                        (b)     Bankruptcy Filings. From and after the Execution Date and until
the Closing Date, Sellers shall consult with Buyer with respect to any and all material pleadings,
motions, notices, statements, plans, disclosure statements, schedules, applications, reports and
other papers to be filed or submitted in connection with this Agreement, including any Tax
motions, in each case, that relate to the Acquired Assets, any Assumed Liabilities, Buyer’s
obligations hereunder or the consummation or approval of the transactions contemplated by this
Agreement and such filings shall, if and when applicable, be consistent with this Agreement and
otherwise reasonably acceptable to Buyer solely to the extent they relate to the Acquired Assets,
any Assumed Liabilities, Buyer’s obligations hereunder or the consummation or approval of the
transactions contemplated by this Agreement. Sellers agree to use commercially reasonable efforts
to prosecute the entry of the Sale Order. Sellers shall provide Buyer with opportunity to review
and the right to approve all notice and mailing lists to be used to notify known and potential
creditors and parties-in-interest of the proposed free and clear sale of the Acquired Assets, and
Sellers shall accept Buyer’s reasonable comments. In the event the entry of the Bidding Procedures
Order or the Sale Order shall be appealed, Sellers shall use commercially reasonable efforts to
defend such appeal. Sellers shall comply with all notice requirements (i) of the Bankruptcy Code
and the Federal Rules of Bankruptcy Procedure, (ii) of the Local Rules of Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, or (iii) imposed by the Sale
Order, in each case, in connection with any pleading, notice or motion to be filed in connection
herewith. Seller shall use its commercially reasonable efforts to cause the Bidding Procedures
Order and the Sale Order to be entered and become a Final Order as soon as practicable after entry
and to defend any appeal of the Bidding Procedures Order and/or the Sale Order. Notwithstanding
the foregoing, nothing in this Agreement precludes the Parties from consummating the transactions
contemplated by this Agreement if the Sale Order has been entered and has not been stayed and
Buyer, in its sole discretion, waives in writing the condition set forth in Section 9.6 that the Sale
Order be a Final Order.

                       (c)     Bidding Procedures and Sale Order. Sellers shall comply with all of
their obligations under the Bidding Procedures Order and Sale Order, in each case, after the entry
of such Order by the Bankruptcy Court.

              7.5    Sellers Update of Disclosure Schedules; Notice of Developments; Buyer
Update of Disclosure Schedules.

                       (a)   Seller Supplements. Until the Closing Date, Sellers shall from time
to time, supplement or amend the Disclosure Schedules with a corresponding reference to be added


                                                 63
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 115 of 148




in this Agreement to disclose any matter hereafter arising or of which Sellers becomes aware of
after the Execution Date which, if existing, occurring or known at the Execution Date, would have
been required to be set forth or described in the Disclosure Schedules or that is otherwise necessary
to correct any information in the Disclosure Schedules that has been rendered inaccurate thereby
(each a “Schedule Supplement”), no later than five days after the discovery of such matter by
Sellers and in any case at least five days prior to the anticipated Closing Date. Notwithstanding
anything to the contrary in this Agreement, any such Schedule Supplement shall not be deemed to
have cured any breach of any representation or warranty made in this Agreement for any purposes
hereunder and shall not affect in any way Buyer’s rights under Article 9 or Article 11.

                      (b)     Notice of Developments. Sellers shall promptly notify Buyer of,
and furnish Buyer any information it may reasonably request with respect to, (i) any event that
would reasonably be expected to cause any of the conditions set forth in Article 9 not to be fulfilled
by the Outside Date or (ii) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions contemplated by
this Agreement.

                      (c)    Buyer Updates. Notwithstanding anything to the contrary in this
Agreement, Buyer may in its sole discretion from time to time at any time until two (2) days prior
to the Sale Hearing update Schedule 2.3(i) and Schedule 8.4(e) upon written notice to Sellers.

               7.6     Limitations. For the avoidance of doubt, nothing in this Agreement,
including Section 2.8, or Section 7.3, or the Transition Services Agreement shall (a) prevent any
of Sellers from, or require any of Sellers to delay, the winding down of their bankruptcy estates,
(b) impose on any Seller any burdens not expressly imposed on such Seller pursuant to the other
provisions of this Agreement, or (c) require any Seller to become involved in any Action.

               7.7    Inventory. Sellers shall use commercially reasonable efforts to (a) maintain
the Inventory of the Business in the Ordinary Course of Business and (b) produce, maintain,
preserve and protect all of the Inventory in the Ordinary Course of Business, in each case, from
and after the Execution Date until the Closing Date, except for sales of and changes to Inventory
levels, amounts or conditions in the Ordinary Course of Business.

                                            ARTICLE 8

                                    ADDITIONAL AGREEMENTS

               8.1     Taxes.

                        (a)    Any Transfer Tax shall be borne exclusively by Buyer. Sellers and
Buyer shall use commercially reasonable efforts and cooperate in good faith to (a) exempt the sale
and transfer of the Acquired Assets from any such Transfer Taxes, to the fullest extent permitted
by applicable law and (b) provide one another with all required certificates, documents or evidence
to establish any available exemption from Transfer Taxes or reduced rate of Transfer Taxes. Sellers
shall be responsible for preparing and filing Tax Returns with respect to Transfer Taxes; provided,
however, that in the event any such Tax Return requires execution by the other Party, the Party
responsible for preparing the Tax Return shall deliver it to the other Party not less than ten days


                                                 64
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 116 of 148




before the due date thereof, and the other Party shall promptly execute such Tax Return and return
it to the Party responsible for filing it.

                        (b)    All Liability for any real or personal property and other ad valorem
Taxes (“Property Taxes”) with respect to the Acquired Assets for any Pre-Closing Tax Period
shall be borne by Sellers. All Liability for any Property Taxes with respect to the Acquired Assets
for any Post-Closing Tax Period shall be borne by Buyer. The total amount of such Property Taxes
allocable to the Pre-Closing Tax Period of any Straddle Period shall be the product of (i) such Tax
for the entirety of such Straddle Period, multiplied by (ii) a fraction, the numerator of which is the
number of days for such Straddle Period included in the Pre-Closing Tax Period and the
denominator of which is the total number of days in such Straddle Period, and the balance of such
Taxes shall be allocable to the Post-Closing Tax Period. At the Closing, Property Taxes with
respect to each Acquired Asset for the applicable Straddle Period that is allocated to the Pre-
Closing Tax Period shall be determined in accordance with the foregoing provisions based on the
Property Tax assessment for such Acquired Asset for such Straddle Period, if available, or if
otherwise, based on the Property Taxes paid with respect to such Acquired Asset during the
preceding Tax year and included in the determination of the Specified Net Adjustment.

                       (c)     Buyer and Sellers agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance relating to the
Business and the Acquired Assets (including access to books and records and Tax Returns and
related working papers dated before Closing) as is reasonably necessary for the filing of all Tax
Returns, the making of any election relating to Taxes, the preparation for any audit by any taxing
authority, the prosecution or defense of any claims, suit or proceeding relating to any Tax, and the
claiming by Buyer of any federal, state or local business tax credits or incentives that Buyer may
qualify for in any of the jurisdictions in which any of the Acquired Assets are located; provided,
however, that neither Buyer nor any Seller shall be required to disclose the contents of its income
Tax Returns to any Person other than the Parties. Any expenses incurred in furnishing such
information or assistance pursuant to this Section 8.1(c) shall be borne by the Party requesting it.

                       (d)     If requested by Buyer, Sellers shall seek a determination from the
Bankruptcy Court under Section 505 of the Bankruptcy Code with respect to any Tax matter
related to the Sellers and the Acquired Assets that could reasonably be expected to affect the Tax
liability of Buyer or any of its Affiliates (a “Section 505 Determination”). Sellers shall control
the conduct of any Section 505 Determination, but Buyer shall have the right to participate in such
Section 505 Determination, and Seller shall not settle, compromise and/or concede any portion of
such Section 505 Determination without the consent of Buyer, which consent shall not be
unreasonably withheld, delayed or conditioned.

               8.2     Payments Received; Mail and Other Communications. Sellers, on the one
hand, and Buyer, on the other hand, each agree that, after the Closing, each will hold and will
promptly transfer and deliver to the other, from time to time as and when received by them, any
cash, checks with appropriate endorsements (using commercially reasonable efforts not to convert
such checks into cash) or other property that they may receive on or after the Closing which
belongs to the other and will account to the other for all such receipts. Sellers agree that at any
time and from time to time after the Closing, Buyer and its Affiliates shall have the right and
authority to open all mail and other communications, in all formats (both tangible and intangible),

                                                 65
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 117 of 148




including service of process, received by Buyer or its Affiliates pertaining to the Business, even if
addressed to a Seller, for processing or forwarding to the applicable Seller. Sellers further agree
to forward to Buyer all mail and other communications, in all formats (both tangible and
intangible) pertaining to the Business received by Sellers at any time and from time to time after
the Closing.

               8.3     Assigned Contracts: Adequate Assurance and Performance.

                       (a)     Buyer shall use commercially reasonable efforts to provide adequate
assurance of the future performance by Buyer of each Assigned Contract as required under
Section 365 of the Bankruptcy Code. Buyer and Sellers agree that they will promptly take all
actions reasonably required to assist in obtaining a Bankruptcy Court finding that there has been
an adequate demonstration of adequate assurance of future performance under the Assigned
Contracts pursuant to Section 365 of the Bankruptcy Code, such as furnishing timely requested
and factually accurate affidavits, non-confidential financial information and other documents or
information for filing with the Bankruptcy Court and making Buyer’s and Sellers’ employees and
representatives available to testify before the Bankruptcy Court.

                        (b)     Without limiting the provisions of this Section 8.3 Buyer
acknowledges that Sellers have no duty to maintain any Credit Support to secure performance for
any Assigned Contract after the Closing. From and after the Closing, Buyer shall post all Credit
Support. Prior to the Closing, Buyer shall use commercially reasonable efforts, and Sellers will
cooperate (it being understood that such cooperation will not include any requirement to pay any
consideration or offer or grant any financial accommodation) in all reasonable respects with Buyer,
to ensure that, effective as of the Closing, all Credit Support and any Liabilities related thereto,
whether attributable to periods before or after the Closing shall be fully and unconditionally
released as to Sellers and their Affiliates; provided, however, that if as of the Closing any Credit
Support and related Liabilities have not otherwise been fully and unconditionally released and the
applicable Assigned Contract permits them to be released by depositing cash with the counterparty
or another Person, then at or before the Closing, Buyer shall so deposit cash in the amount required
to obtain such release.

               8.4     Employee Matters.

                        (a)      Listed Employees. Sellers shall provide a list of all Employees on
Schedule 8.4(a) (the “Listed Employees”), which such schedule shall reflect any and all
Employees as of the Execution Date, and such schedule shall be updated upon Buyer’s request
(and in any event at least fifteen (15) Business Days prior to the anticipated Closing Date) to reflect
applicable changes due to hirings, resignations and terminations.

                        (b)   Buyer Employees. At least five (5) Business Days prior to the
Closing Date, Buyer or an Affiliate thereof may in its sole discretion offer employment to
substantially all Listed Employees (the “Offered Employees”), and at least five (5) Business Days
prior to the Closing Date Buyer shall provide written notice to Sellers containing a schedule of all
Offered Employees. Such offers shall be on Buyer’s standard terms and conditions of employment
for new hires. Subject to Section 8.4(c), Buyer shall hire (or shall cause its Affiliate to hire) each
Offered Employee effective as of the Closing Date (the “Hire Date”) and such obligation to hire


                                                  66
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 118 of 148




each such Offered Employee shall be conditioned on (i) the acceptance of such offer by the
applicable Offered Employee within one week of receiving it, (ii) Buyer’s or its Affiliate’s receipt
of satisfactory results from Buyer’s or its Affiliate’s normal pre-employment background check,
(iii) the Offered Employee’s completion of Buyer’s or its Affiliate’s personal profile, employment
application, confidential information agreement and business conduct guidelines and applicable I-
9 Federal and State tax forms and (iv) the Offered Employee’s ability to work for Buyer or an
Affiliate thereof without any reasonable and non-waivable contractual restriction (i.e., the Offered
Employee does not have non-compete obligations or other restrictive clauses with his or her
current or former employer that cannot be resolved to Buyer’s satisfaction). Buyer’s or its
applicable Affiliate’s employment of each Offered Employee in accordance with this Section 8.4
shall begin as of the Hire Date, and the employment and other relationships of such Offered
Employee with Sellers and their Affiliates shall end immediately prior to such date. Those Offered
Employees who commence employment with Buyer (or one of its Affiliates) shall be referred to
as the “Buyer Employees.” Buyer shall provide initial compensation, including vacation
compensation, to non-hourly Buyer Employees that is substantially comparable, in the aggregate
(and on the same terms and conditions of employment) as in effect immediately prior to the
Closing. Buyer shall in no way be obligated to continue to employ any Buyer Employee for any
specific period of time, except to the extent otherwise required by applicable Legal Requirements
or provided in any written agreement entered into by Buyer and/or any Affiliate thereof and any
Buyer Employee after the Closing.

                       (c)     Notwithstanding the preceding Section 8.4(b), to the extent that any
Offered Employee is not actively working for Sellers or their Affiliates as of the Hire Date, Sellers
shall permit Buyer or its applicable Affiliate to extend an offer of employment to such individual
that is contingent upon commencing employment with Buyer or an Affiliate thereof by a specified
date.

                      (d)     Access to Information. After the Execution Date, Sellers shall
provide Buyer and its Affiliates with reasonable access to Sellers’ employees and Employees and
with information, including employee records and Benefit Plan data, reasonably requested by
Buyer and such Affiliates, except as otherwise prohibited by applicable Legal Requirements.

                        (e)     Buyer Benefit Plans. Buyer shall assume all obligations under or
Liabilities with respect to all Benefit Plans set forth on Schedule 8.4(e) (such Benefit Plans, the
“Buyer Benefit Plans”) and the Buyer Benefit Plans, and all assets, trusts, insurance policies and
other Contracts relating thereto, shall be assumed by and assigned to Buyer (or such Buyer
Affiliates as Buyer so directs) on the Closing Date in the manner described in this Agreement.
Sellers shall make good faith efforts to consult with, and give reasonable assistance (including
with respect to making amendments) to Buyer and its Affiliates in respect of any Buyer Benefit
Plans, prior to the Closing Date; provided, that, Sellers shall remain responsible for and pay (x) on
the Closing Date to each Buyer Employee in cash the amount of his or her accrued and earned
(A) but unused vacation and sick pay and (B) bonuses (other than Retention Expenses), in each
case as of the Closing Date and (y) at the time required under the Applicable Contract or Legal
Requirement, all Retention Expenses. To the extent that service is relevant for purposes of
eligibility and vesting, but not accrual under any benefit plan of Buyer or its Affiliates, including
any Buyer Benefit Plan, Buyer shall credit (or cause to be credited) Buyer Employees for service
earned prior to the Closing with Sellers to the same extent as such service was credited for such

                                                 67
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 119 of 148




purposes by Sellers in addition to service earned with Buyer on and after the Closing, except where
crediting such service would result in a duplication of benefits. To the extent the Buyer Employees
and their eligible dependents enroll in any welfare benefit plan sponsored by Buyer or its Affiliates
(including any Buyer Benefit Plan as applicable), subject to the terms of any such plan, Buyer shall
undertake commercially reasonable efforts to waive, or cause such waiver of, any preexisting
condition limitation applicable to such Buyer Employees to the extent that the Buyer Employee’s
or eligible dependent’s condition would not have operated as a preexisting condition under the
applicable welfare benefit plan maintained by Sellers. In addition, with respect to any benefit
plans of Buyer or its Affiliates in which any Buyer Employee may, at any time, be eligible to
participate that provide medical or health benefits (including prescription drug, dental, and vision,
but not life insurance or disability benefits), subject to the terms of any such plan, Buyer shall
undertake commercially reasonable efforts to (i) waive all waiting periods otherwise applicable to
the Buyer Employees and their eligible dependents, other than waiting periods that are in effect
with respect to such individuals as of the Closing to the extent not satisfied under the Buyer Benefit
Plans or such other corresponding Benefit Plans of Sellers and (ii) provide each Buyer Employee
and his or her dependents with corresponding credit for any co-payments and deductibles paid by
them under such Buyer Benefit Plans or corresponding Benefit Plans of Sellers during the portion
of the respective plan year prior to the Closing. At any time and from time to time after the
Execution Date, Sellers and Buyer shall take, or cause to be taken, any and all actions necessary
to effectuate the terms of this Section 8.4(e), including taking all action necessary to assign and
assume and adopt each Buyer Benefit Plan in the manner contemplated by this Agreement effective
as of the Closing. Sellers will reasonably cooperate with Buyer and its Affiliates and take, or cause
to be taken, all reasonable actions as Buyer may reasonably request in order to effectuate the
foregoing. Nothing herein shall prohibit Buyer or its Affiliates, as applicable, from terminating,
amending, or otherwise affecting any Buyer Benefit Plan, at any time and from time to time
following the Closing.

                        (f)      Payroll Taxes. Buyer and Sellers agree to utilize or cause their
respective Affiliates to utilize, the alternative procedure set forth in the Revenue Procedure 2004-
53 with respect to wage reporting.

                       (g)    Sellers and their Affiliates shall retain all Liabilities arising from, or
relating to, such Seller’ or its Affiliates’ employment or engagement of (or termination of
employment or engagement of) their employees and contractors, including payroll, wages,
compensation, wage and hour claims or any other claims or causes of action relating to overtime,
meal and rest periods, classification of employees and contractors, anti-discrimination, anti-
retaliation, recordkeeping, employee leave, Tax withholding and reporting, affirmative action,
equal employment opportunity, immigration, safety, workers’ compensation claims,
unemployment benefits or other benefits, in each case with respect to individuals (A) who do not
become Buyer Employees and (B) who become Buyer Employees, to the extent such Liabilities
arise prior to such Buyer Employees’ Transfer Time.

                        (h)     For purposes of this Agreement, the following claims shall be
deemed to be incurred as follows: (i) life, accidental death and dismemberment, short-term
disability, and workers’ compensation insurance benefits, on the event giving rise to such benefits;
(ii) medical, vision, dental, and prescription drug benefits, upon delivery of the applicable services,
materials or supplies were provided; (iii) long-term disability benefits, on the eligibility date

                                                  68
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 120 of 148




determined by the long-term disability insurance carrier for the plan in which the applicable Buyer
Employee participates; and (iv) a claim for workers compensation benefits shall be deemed to be
incurred when the event giving rise to the claim occurs.

                        (i)     To the extent required by Law, effective as of the Closing Date,
Sellers or their Affiliates, as applicable, shall be responsible for providing COBRA coverage to
any Listed Employee, his or her spouse or dependent person as to whom a “qualifying event” as
defined in Section 4890B of the Code has occurred on or prior to the Closing Date.

                         (j)     No Third-Party Beneficiaries; Employment Status. All provisions
contained in this Agreement with respect to employee benefit plans or compensation of Buyer
Employees are included for the sole benefit of the respective parties hereto. Nothing contained
herein (i) shall confer upon any former, current or future employee of Sellers or Buyer or any legal
representative or beneficiary thereof any rights or remedies, including any right to employment or
continued employment, of any nature, for any specified period, (ii) shall cause the employment
status of any former, present or future employee of Buyer to be other than terminable at will or
(iii) shall confer any third party beneficiary rights upon any Buyer Employee or any dependent or
beneficiary thereof or any heirs or assigns thereof. The provisions of this Section 8.4 shall not
constitute an adoption, amendment, or other modification to any Benefit Plan or any plan, program,
agreement or arrangement covering Buyer Employees or Employees or Sellers’ employees.

                         (k)     WARN Act. With respect to all Employees, including those that
become Buyer Employees, Sellers shall be solely responsible for compliance with any Liabilities
relating in any way to all applicable Legal Requirements with respect to the WARN Act for any
act or omission of Sellers prior to the Closing Date. With respect to the Buyer Employees, Buyer
shall be solely responsible for compliance with and Liabilities relating in any way to all applicable
Legal Requirements with respect to the WARN Act for any act or omission of Buyer on or after
the Closing Date, including as a result of any failure to comply with Section 8.4(b). The Parties
agree to cooperate in good faith, including by sharing information about terminations of
employment in a timely manner, to determine whether any notification may be required under the
WARN Act as a result of the transactions contemplated by this Agreement, including Sellers
updating the list set forth in Schedule 5.11(d) to include all employees terminated during the period
from the Execution Date through the Closing Date.

                        (l)    For the avoidance of doubt, this Section 8.4 is subject to
Sections 2.3 and 2.4.

               8.5     Post-Closing Books and Records and Personnel. From and after the Closing
Date, each Party hereto shall provide the other Parties hereto (and their respective Representatives)
with access, at reasonable times and in a manner so as not to unreasonably interfere with their
normal business, solely to the books and records acquired pursuant to this Agreement as of the
Closing Date so as to enable Buyer and Sellers to prepare Tax, financial or court filings or reports,
to respond to court orders, subpoenas or inquiries, investigations, audits or other proceedings of
Governmental Authorities, and to prosecute and defend legal Actions or for other like purposes,
including Claims, objections and resolutions, and with respect to Sellers, to wind up their
bankruptcy estates. If any party desires to dispose of any such records, such Party shall, thirty (30)



                                                 69
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 121 of 148




days prior to such disposal, provide the other Party with a reasonable opportunity to remove such
records to be disposed of at the removing Party’s expense.

                 8.6    Representations and Warranties Exclusive. Buyer acknowledges and
agrees that it has conducted its own independent investigation, review and analysis of the Business,
the Acquired Assets and the Assumed Liabilities, and acknowledges that it has been provided
adequate access to the personnel, properties, assets, premises, books and records, and other
documents and data of Sellers for such purpose. Buyer acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the transactions contemplated
hereby, Buyer has relied solely upon its own investigation and the express representations and
warranties of Sellers set forth in Article 5 of this Agreement and Section 12.16; and (b) none of
Sellers nor any other Person has made any representation or warranty as to Sellers, the Business,
the Acquired Assets, the Assumed Liabilities or this Agreement, except as expressly set forth in
Article 5 of this Agreement (as qualified by the Disclosure Schedules) and Section 12.16. SUCH
REPRESENTATIONS AND WARRANTIES MADE BY SELLERS IN ARTICLE 5 AND
SECTION 12.16 CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF SELLERS TO BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE 5 OF THIS AGREEMENT AND SECTION 12.16, ALL OTHER
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR
IMPLIED, WRITTEN OR ORAL (INCLUDING ANY REPRESENTATION OR WARRANTY
AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING
SELLERS, ANY AFFILIATES OF SELLERS, THE BUSINESS, THE ACQUIRED ASSETS OR
THE ASSUMED LIABILITIES FURNISHED OR MADE AVAILABLE TO BUYER AND ITS
REPRESENTATIVES AND ANY INFORMATION, DOCUMENTS OR MATERIAL MADE
AVAILABLE TO BUYER, MANAGEMENT PRESENTATIONS OR IN ANY OTHER FORM
IN EXPECTATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR AS TO THE
FUTURE REVENUE, PROFITABILITY OR SUCCESS OF THE BUSINESS, OR ANY
REPRESENTATION OR WARRANTY ARISING FROM STATUTE OR OTHERWISE IN
LAW OR IN EQUITY OR RELATING TO MERCHANTABILITY OR FITNESS FOR USE)
ARE SPECIFICALLY DISCLAIMED BY SELLERS. BUYER HEREBY ACKNOWLEDGES
AND AGREES THAT BUYER IS PURCHASING THE ACQUIRED ASSETS ON AN “AS IS,
WHERE IS” BASIS AFTER GIVING EFFECT TO THE TERMS CONTAINED HEREIN.

                8.7     Casualty Loss. Without limiting any of Buyer’s rights pursuant to the other
provisions of this Agreement if, before the Closing, all or any portion of the Acquired Assets is
(a) condemned or taken by eminent domain, or (b) is damaged or destroyed by fire, flood or other
casualty, Sellers shall notify Buyer promptly in writing of such fact, and (i) in the case of
condemnation or taking, Sellers shall assign or pay, as the case may be, any proceeds thereof to
Buyer at the Closing, and (ii) in the case of fire, flood or other casualty, Sellers shall, at Buyer’s
option, either restore such damage (but only if Sellers have funds available for such purpose) or
assign the insurance proceeds therefrom to Buyer at Closing.

               8.8    Covenant to Change Names. Within ten (10) Business Days after the
Closing Date, Sellers shall provide Buyer with evidence, including, without limitation, certified
copies of the amended articles of organization, verifying that each applicable Seller has changed

                                                 70
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 122 of 148




its name to eliminate the name “Perkins” and each Seller shall, and shall cause their direct and
indirect Subsidiaries to, discontinue the use of Perkins (and any other trade names or “d/b/a” names
currently utilized by Sellers or its direct or indirect Subsidiaries) and shall not subsequently change
its name to or otherwise use or employ any name which includes the words “Perkins” without the
prior written consent of Buyer, and each Seller shall cause the names of Sellers in the caption of
the Bankruptcy Case to be changed to the new names of each Seller as provided in the last sentence
of this Section 8.8. From the Closing, each Seller covenants and agrees not to use or otherwise
employ any of the trade names, corporate names, “d/b/a” names or any mark that is confusingly
similar to the Intellectual Property rights utilized by Sellers and Sellers’ Subsidiaries in the conduct
of the Business or any Acquired Asset, which rights shall be included in the Acquired Assets
purchased hereunder.

                                            ARTICLE 9

                CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

              The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to fulfillment, at or prior to the Closing, of each of the following conditions,
any one or more of which may be waived by Buyer, in its sole and absolute discretion:

                 9.1   Accuracy of Representations. The representations and warranties of Sellers
set forth in this Agreement shall be true and correct, in all material respects (except that (a) those
representations and warranties which are qualified as to materiality or Material Adverse Effect or
similar expressions shall be true and correct in all respects, and (b) the representations set forth in
Section 5.1 and Section 5.2 shall be true and correct in all respects), as of the Closing Date with
the same effect as though such representations and warranties had been made on and as of the
Closing Date (provided that representations and warranties which are confined to a specified date
shall speak only as of such date). Buyer shall have received a certificate of Sellers to such effect
signed by a duly authorized officer thereof.

                9.2      Sellers’ Performance. The covenants and agreements that Sellers are
required to perform or to comply with pursuant to this Agreement at or prior to the Closing shall
have been performed and complied with, in all material respects, and Buyer shall have received a
certificate of Sellers to such effect signed by a duly authorized officer thereof.

              9.3     No Order. No Governmental Authority shall have enacted, issued,
promulgated, decreed or entered any Order, which is in effect and has the effect of restraining or
preventing the consummation of or imposing material modifications on the transactions
contemplated by this Agreement.

              9.4     Consents. All notices, filings, approvals and consents set forth on
Schedule 9.4 shall have been made or obtained.

               9.5     Sellers’ Deliveries. Each of the deliveries required to be made to Buyer
pursuant to Section 4.3 shall have been so delivered.

               9.6     Sale Order. The Bankruptcy Court shall have entered the Sale Order, and
the Sale Order shall have become a Final Order.

                                                  71
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 123 of 148




               9.7   Assigned Contracts. The Bankruptcy Court shall have approved and
authorized the assumption and assignment of each Assigned Contract, except for any Contracts
that are removed from Schedule 2.5(a) pursuant to the provisions of Section 2.5(a).

               9.8    Material Adverse Effect. Since the Execution Date, no Material Adverse
Effect shall have occurred.

                9.9    Releases and Termination Statements. Sellers shall have delivered to Buyer
releases and termination statements sufficient for Buyer to receive the Acquired Assets free and
clear of all Encumbrances (other than Permitted Encumbrances) (including releases evidencing the
release of all Encumbrances on the Acquired Assets under the DIP Credit Facility); provided,
however, that releases shall not be required with respect to Encumbrances that are both (a) released
by the Sale Order and (b) not required to be released at Closing pursuant to releases and
termination statements in connection with a financing or debt facility.

                                           ARTICLE 10

             CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

              The obligations of Sellers to consummate the transactions contemplated by this
Agreement are subject to fulfillment, at or prior to the Closing, of each of the following conditions,
any one or more of which may be waived by Sellers, in their sole and absolute discretion:

                10.1 Accuracy of Representations. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct, in all material respects (except that those
representations and warranties which are qualified as to materiality or material adverse effect or
similar expressions shall be true and correct in all respects), as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of the Closing Date
(provided, however, that representations and warranties which are confined to a specified date
shall speak only as of such date). Sellers shall have received a certificate of Buyer to such effect
signed by a duly authorized officer thereof.

               10.2 Buyer’s Performance. The covenants and agreements that Buyer is required
to perform or to comply with pursuant to this Agreement at or prior to the Closing shall have been
performed and complied with, in all material respects, and Sellers shall have received a certificate
of Buyer to such effect signed by a duly authorized officer thereof.

             10.3 No Order. No Governmental Authority shall have enacted, issued,
promulgated or entered any Order, which is in effect and has the effect of preventing the
consummation of the transactions contemplated by this Agreement.

               10.4 Buyer’s Deliveries. Each of the deliveries required to be made to Sellers
pursuant to Section 4.2 shall have been so delivered.

               10.5    Sale Order. The Bankruptcy Court shall have entered the Sale Order.




                                                 72
         Case 19-11743-JTD         Doc 299-1        Filed 09/18/19   Page 124 of 148




                                         ARTICLE 11

                                         TERMINATION

              11.1 Termination Events. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the Closing only as
follows:

                     (a)     by mutual written consent of Sellers and Buyer;

                     (b)     by written notice of either Sellers or Buyer:

                              (i)    if the Closing shall not have occurred by October 31, 2019
      (as may be extended by written agreement of the Parties, the “Outside Date”); provided,
      however, that the right to terminate this Agreement under this Section 11.1(b)(i) shall not
      be available to any Party whose willful failure to fulfill any of its obligations under this
      Agreement shall have been the cause of, or shall have resulted in, the failure of the Closing
      to occur on or prior to the Outside Date;

                            (ii)     if a Governmental Authority issues a final, non-appealable
      ruling or Order permanently restraining, enjoining or otherwise prohibiting consummation
      of the transactions contemplated hereby where such ruling or Order was not requested,
      encouraged or supported by the terminating Party; provided, however, that the right to
      terminate this Agreement under this Section 11.1(b)(ii) shall not be available to any Party
      whose willful failure to fulfill any obligation under this Agreement shall have been the
      cause of, or shall have resulted in, the failure of the Closing to occur on or prior to the
      Outside Date;

                     (c)     by Buyer:

                             (i)     if the Bankruptcy Court enters an Order dismissing or
      converting into cases under chapter 7 of the Bankruptcy Code, any of the cases commenced
      by Sellers under chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy
      Case or appointing a trustee in the Bankruptcy Case or appointing a responsible officer or
      an examiner with enlarged powers relating to the operation of Sellers’ businesses (beyond
      those set forth in Section 1106(a)(3) or (4) of the Bankruptcy Code) under Bankruptcy
      Code Section 1106(b), or such an order of dismissal, conversion or appointment is entered
      for any reason and is not reversed or vacated within fourteen (14) days after the entry
      thereof or any of Sellers seeks such an Order;

                             (ii)    in the event of any breach by any Seller of, or failure by any
      Seller to perform, any agreements, covenants, representations or warranties of any Seller
      contained herein or in the Sale Order, which breach or failure to perform would result in
      Sellers being unable to satisfy a condition set forth in Section 9.1 or Section 9.2 by the
      Outside Date; provided, however, that Buyer shall not have the right to terminate this
      Agreement pursuant to this Section 11.1(c)(ii) if Buyer is in breach in any material respect
      of its covenants, representations or agreements contained in this Agreement;


                                               73
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 125 of 148




                                (iii) in the event of any withdrawal by any Debtor of Bidding
       Procedures and Sale Motion without Buyer’s prior written consent; provided, however,
       that Buyer shall not have the right to terminate this Agreement pursuant to this Section
       11.1(c)(iii) if Buyer is in breach in any material respect of its covenants, representations or
       agreements contained in this Agreement; or

                              (iv)  if (A) the Sale Order is not entered within ten (10) days after
       the conclusion of the Auction or such other date as the Bankruptcy Court’s schedule
       permits if Sellers have timely moved the Bankruptcy Court to enter the Sale Order, or
       (B) the Bidding Procedures Order or the Sale Order shall have been stayed, vacated, or
       materially and adversely to Buyer amended or modified or supplemented without Buyer’s
       prior written consent.

                       (d)     by Sellers in the event of any breach by Buyer of, or failure by Buyer
to perform, any agreements, covenants, representations or warranties of Buyer contained herein,
which breach or failure to perform would result in Buyer being unable to satisfy a condition set
forth in Section 10.1 or Section 10.2; provided, however, that Sellers shall not have the right to
terminate this Agreement pursuant to this Section 11.1(d) if any Seller is in breach in any material
respect of its covenants, representations or agreements contained in this Agreement.

Each condition set forth in this Section 11.1, pursuant to which this Agreement may be terminated
shall be considered separate and distinct from each other such condition. If more than one of the
termination conditions set forth in Section 11.1 are applicable, the applicable Party shall have the
right to choose the termination condition pursuant to which this Agreement is to be terminated.
The Parties acknowledge and agree that no notice of termination or extension of the Outside Date
provided pursuant to this Section 11.1 shall become effective until two (2) days after the delivery
of such notice to the other Parties, and only if such notice shall not have been withdrawn during
such two (2) day period or otherwise become invalid.

               11.2    Effects of Termination.

                        (a)     In the event of termination of this Agreement by Buyer or Sellers
pursuant to this Article 11, this Agreement shall become null and void ab initio and have no effect
and all rights and obligations of the Parties under this Agreement shall terminate without any
Liability of any Party to any other Party except (i) nothing herein shall relieve any Party from
Liability for any breach of this Agreement occurring prior to such termination and (ii) the
provisions of this Section 11.2 (and, to the extent applicable to the interpretation or enforcement
of such provisions, Article 1 and Article 12), shall expressly survive the termination of this
Agreement.

                       (b)     Each Party acknowledges that the agreements contained in this
Article 11 are an integral part of the transactions contemplated by this Agreement, that without
these agreements such Party would not have entered into this Agreement, and that any amounts
payable pursuant to this Article 11 do not constitute a penalty.




                                                 74
           Case 19-11743-JTD          Doc 299-1         Filed 09/18/19   Page 126 of 148




                                            ARTICLE 12

                                       GENERAL PROVISIONS

                 12.1 Survival. All covenants and agreements contained herein which by their
terms are to be performed in whole or in part, or which prohibit actions, subsequent to the Closing
shall, solely to the extent such covenants and agreements are to be performed, or prohibit actions,
subsequent to the Closing, survive the Closing in accordance with their terms. All other covenants
and agreements contained herein, and all representations and warranties contained herein or in any
certificated deliveries hereunder, shall not survive the Closing and shall thereupon terminate on
the Closing, including any Actions for damages in respect of any breach thereof.

                12.2 Confidentiality. The Parties agree that the confidentiality agreements
entered into by them and their Affiliates, dated February 12, 2019 (as amended by their terms from
time to time, the “Confidentiality Agreements”), shall continue in full force and effect
notwithstanding the execution and delivery by the Parties of this Agreement; provided, however,
that (a) the Confidentiality Agreements shall be deemed terminated effectively immediately upon
the occurrence of the Closing with respect to all or any of the information concerning the Business
or the Acquired Assets, (b) disclosure of matters that become a matter of public record as a result
of the Bankruptcy Case and the filings related thereto shall not constitute a breach of such
Confidentiality Agreements, and (c) disclosures permitted under this Agreement shall not
constitute a breach of such Confidentiality Agreements. Following the Closing, each Seller agrees
to, and to cause its Affiliates to, treat and hold as confidential, and not use or disclose all or any of
the information concerning the Business, the Acquired Assets, the negotiation or existence and
terms of this Agreement or the business affairs of Buyer except (i) disclosure of matters that
become a matter of public record as a result of the Bankruptcy Case and the filings related thereto
and (ii) disclosures permitted under this Agreement.

               12.3 Public Announcements. Unless otherwise required by applicable Legal
Requirement or by obligations of Buyer or Sellers or their respective Affiliates pursuant to any
listing agreement with or rules of any securities exchange, Buyer, on the one hand, and Sellers, on
the other hand, shall consult with each other before issuing any press release or otherwise making
any public statement with respect to this Agreement, the transactions contemplated hereby or the
activities and operations of the other and shall not issue any such release or make any such
statement without the prior written consent of the other (such consent not to be unreasonably
withheld, conditioned or delayed).

               12.4 Notices. All notices, requests, claims, demands, consents, waivers, or other
communications under this Agreement shall be in writing and shall be delivered by hand, overnight
courier service or email or to all parties hereto at the following addresses:




                                                   75
          Case 19-11743-JTD           Doc 299-1        Filed 09/18/19   Page 127 of 148




                               (i)     If to Sellers, then to:

                                       Perkins & Marie Callender’s Holding, LLC
                                       6075 Poplar Avenue, Suite 800
                                       Memphis, TN 38119
                                       Attn:    Jeff Warne
                                       Email: jeff.warne@prkmc.com

                                       with a copy (which shall not constitute notice) to:

                                       Akin Gump Strauss Hauer & Feld LLP
                                       2001 K Street, N.W.
                                       Washington, DC 20006
                                       Attn:   Scott Alberino, Esq.
                                       Email: salberino@akingump.com

                               (ii)    If to Buyer:

                                       Huddle House, Inc.
                                       5901-B Peachtree Dunwoody Rd NE
                                       Suite 450
                                       Sandy Springs, GA 30328
                                       Attn:    Michael B. Abt
                                       Email: mabt@huddlehouse.com

                                       with a copy (which shall not constitute notice) to:

                                       Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                       1285 Avenue of the Americas
                                       New York, NY 10019-6064
                                       Attn:   John Scott, Esq.
                                       Email: jscott@paulweiss.com

or to such other Persons or addresses as may be designated in writing by the Person entitled to
receive such communication as provided above. Each such communication shall be effective (a) if
delivered by hand, when such delivery is made at the address specified in this Section 12.4, (b) if
delivered by overnight courier service guaranteeing next Business Day delivery, the next Business
Day after such communication is sent to the address specified in this Section 12.4 or (c) if delivered
by email, only when the recipient, by return email or notice delivered by other method provided
for in this Section 12.4, acknowledges having received that email (with an automatically generated
receipt or similar notice not constituting an acknowledgement of an email receipt for purposes of
this Section 12.4).

                12.5 Waiver. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the documents referred to in this Agreement
shall operate as a waiver of such right, power or privilege, and no single or partial exercise of any
such right, power, or privilege shall preclude any other or further exercise of such right, power, or


                                                  76
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 128 of 148




privilege or the exercise of any other right, power, or privilege. To the maximum extent permitted
by Legal Requirements, (a) no waiver that may be given by a Party shall be applicable except in
the specific instance for which it is given, and (b) no notice to or demand on one Party shall be
deemed to be a waiver of any right of the Party giving such notice or demand to take further action
without notice or demand.

               12.6 Entire Agreement; Amendment. This Agreement (including the Disclosure
Schedules, Annexes and the Exhibits), together with the other Transaction Documents, supersede
all prior agreements between Buyer, on the one hand, and Sellers, on the other hand, with respect
to its subject matter and constitute a complete and exclusive statement of the terms of the
agreements between Buyer, on the one hand, and Sellers, on the other hand, with respect to their
subject matter. Except as otherwise provided in Section 12.15, this Agreement (including the
Disclosure Schedules, Annexes and Exhibits) may not be amended, modified or supplemented
except by a written agreement executed by each of the Parties hereto (or, in the case of the
Disclosure Schedules, as expressly provided herein).

                 12.7 Assignment. This Agreement, and the rights, interests and obligations
hereunder, shall not be assigned by any Party by operation of law or otherwise without the express
written consent of the other Parties (which consent may be granted or withheld in the sole
discretion of such other Party); provided, however, that Buyer shall be permitted to assign all or
part of its rights or obligations hereunder to one or more Buyer Designees without the prior consent
of Sellers so long as prior to such assignment such Buyer Designee agrees in writing in favor of
Sellers to be bound by the provisions of this Agreement pursuant to Section 12.19, it being agreed
that, following any such assignment, Buyer shall continue to be bound by the provisions of this
Agreement and remain liable for any breaches of this Agreement by its assignee.

                12.8 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the validity or enforceability
of the other provisions hereof. If any provision of this Agreement, or the application thereof to
any Person or any circumstance, is invalid or unenforceable, (a) a suitable and equitable provision
shall be substituted therefor in order to carry out, so far as may be valid and enforceable, the intent
and purpose of such invalid or unenforceable provision, and (b) the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall not be affected by
such invalidity or unenforceability.

                12.9 Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated, the Parties shall
bear their own respective expenses (including all compensation and expenses of counsel, financial
advisors, consultants, actuaries and independent accountants) incurred in connection with this
Agreement and the transactions contemplated hereby. Except as otherwise explicitly provided in
this Agreement, any and all fees required by any Governmental Authority or any Person to obtain
or for the transfer of a Permit shall be the sole responsibility of Buyer.

               12.10 Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.

                      (a)    Except to the extent the mandatory provisions of the Bankruptcy
Code apply, or as otherwise provided in Section 12.15, this Agreement shall be governed by, and


                                                  77
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 129 of 148




construed in accordance with, the laws of the State of Delaware applicable to contracts made and
to be performed entirely in such state without regard to principles of conflicts or choice of laws or
any other law that would make the laws of any other jurisdiction other than the State of Delaware
applicable hereto.

                        (b)     Except as otherwise provided in Section 12.15, but without
limitation of any Party’s right to appeal any Order of the Bankruptcy Court, (i) the Bankruptcy
Court shall retain exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this Agreement, any
breach or default hereunder, or the transactions contemplated hereby, and (ii) any and all claims
relating to the foregoing shall be filed and maintained only in the Bankruptcy Court, and the Parties
hereby consent and submit to the exclusive jurisdiction and venue of the Bankruptcy Court and
irrevocably waive the defense of an inconvenient forum to the maintenance of any such Action;
provided, however, that, if the Bankruptcy Case is closed, all Actions arising out of or relating to
this Agreement shall be heard and determined in a Delaware state court or a federal court sitting
in the District of Delaware, and the Parties hereby irrevocably submit to the exclusive jurisdiction
and venue of such courts in any such Action and irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Action. The Parties consent to service of process by mail
(in accordance with Section 12.4) or any other manner permitted by law.

                (c)   THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF SELLERS, BUYER OR THEIR RESPECTIVE
REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

                12.11 Counterparts. This Agreement and any amendment hereto may be executed
in two or more counterparts, each of which shall be deemed to be an original of this Agreement or
such amendment and all of which, when taken together, shall constitute one and the same
instrument. Notwithstanding anything to the contrary in Section 12.4, delivery of an executed
counterpart of a signature page to this Agreement or any amendment hereto by telecopier, facsimile
or email attachment that contains a portable document format (.pdf) file of an executed signature
shall be effective as delivery of a manually executed counterpart of this Agreement or such
amendment, as applicable.

                12.12 Parties in Interest; No Third Party Beneficiaries; No Amendment. This
Agreement and the other Transaction Documents shall inure to the benefit of and be binding upon
the Parties and their respective successors and permitted assigns. Except as otherwise provided in
Section 12.15, this Agreement and the other Transaction Documents are for the sole benefit of the
Parties and their permitted assigns, and nothing herein, express or implied, is intended to or shall
confer upon any other Person any legal or equitable benefit, claim, cause of action, remedy or right
of any kind. Notwithstanding anything to the contrary, nothing in this Agreement shall constitute
an amendment to any Benefit Plan.

               12.13 Remedies. Neither the exercise of nor the failure to exercise a right of set-
off or to give notice of a claim under this Agreement will constitute an election of remedies or



                                                 78
           Case 19-11743-JTD         Doc 299-1         Filed 09/18/19   Page 130 of 148




limit Sellers or Buyer in any manner in the enforcement of any other remedies that may be
available to any of them, whether at law or in equity.

                12.14 Specific Performance for Post-Closing Covenants. Solely with respect to
the Parties’ respective covenants under this Agreement that survive the Closing, and solely to the
extent to be performed after the Closing, (a) each Party recognizes that if such Party breaches or
refuses to perform any such covenant, monetary damages alone would not be adequate to
compensate the non-breaching Party or Parties for their injuries, (b) the non-breaching Party or
Parties shall therefore be entitled, in addition to any other remedies that may be available, to obtain
specific performance of the terms of such covenants, (c) if any Action is brought by the non-
breaching Party or Parties to enforce such covenants, the Party in breach shall waive the defense
that there is an adequate remedy at law, (d) each Party agrees to waive any requirement for the
security or posting of any bond in connection with any Action seeking specific performance of
such covenants and (e) each Party agrees that the only permitted objection that it may raise in
response to any action for specific performance of such covenants is that it contests the existence
of a breach or threatened breach of such covenants. Notwithstanding any other provision of this
Agreement to the contrary, no Party shall be entitled to any equitable remedy, including an
injunction or order for specific performance, to enforce any provision of this Agreement prior to
the Closing.

                 12.15 Debt Financing Party Arrangements. Notwithstanding anything to the
contrary contained in this Agreement, each of the Parties hereto (a) agrees that it will not bring or
support any Person, or permit any of its Affiliates to bring or support any Person, in any Action,
cause of action, cross-claim or third-party claim of any kind or description, whether in law or in
equity, whether in contract or in tort or otherwise, against any Person that has committed or
subsequently commits to provide or otherwise enters into agreements in connection with providing
debt financing to Buyer or any of its Affiliates (the “Financing Sources,” which defined term for
the purposes of this provision shall include the Buyer Lenders (as defined below) and their
respective former, current and future Affiliates, equityholders, members, partners, controlling
persons, officers, directors, employees, agents, advisors and Representatives involved in such debt
financing) in any way relating to this Agreement or any of the transactions contemplated by this
Agreement, including any dispute arising out of or relating in any way to that certain Commitment
Letter, dated as of September 5, 2019, by and among Buyer, as borrower, Regions Bank and
Regions Capital Markets, a Division of Regions Bank (collectively, the “Buyer Lenders”) and any
fee letter related thereto (collectively, the “Debt Commitment Letter”) or the performance thereof
or the financings contemplated thereby, in any forum other than the federal and New York State
courts located in the Borough of Manhattan within the City of New York; (b) agrees that, except
as specifically set forth in the Debt Commitment Letter, all claims or causes of action (whether at
law, in equity, in contract, in tort or otherwise) against any of the Financing Sources in any way
relating to the Debt Commitment Letter or the performance thereof or the financings contemplated
thereby, shall be exclusively governed by, and construed in accordance with, the internal laws of
the State of New York, without giving effect to principles or rules of conflict of laws to the extent
such principles or rules would require or permit the application of laws of another jurisdiction; and
(c) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
(WHETHER AT LAW OR IN EQUITY, IN CONTRACT, IN TORT OR OTHERWISE)
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING IN ANY WAY TO THE

                                                  79
           Case 19-11743-JTD          Doc 299-1        Filed 09/18/19    Page 131 of 148




DEBT COMMITMENT LETTER OR THE PERFORMANCE THEREOF OR THE
FINANCINGS CONTEMPLATED THEREBY. Notwithstanding anything to the contrary
contained in this Agreement, (i) Sellers and their respective Subsidiaries, Affiliates, directors,
officers, employees, agents, partners, managers, members or stockholders shall not have any rights
or claims against any Financing Source in any way relating to this Agreement or any of the
transactions contemplated by this Agreement, or in respect of any oral representations made or
alleged to have been made in connection herewith or therewith, including any dispute arising out
of or relating in any way to the Debt Commitment Letter or the performance thereof or the
financings contemplated thereby, whether at law or in equity, in contract, in tort or otherwise and
(ii) no Financing Source shall have any liability (whether in contract, in tort or otherwise) to Sellers
or any of their respective Subsidiaries, Affiliates, directors, officers, employees, agents, partners,
managers, members or stockholders for any Liabilities of any Party hereto under this Agreement
or for any claim based on, in respect of, or by reason of, the transactions contemplated hereby and
thereby or in respect of any oral representations made or alleged to have been made in connection
herewith or therewith, including any dispute arising out of or relating in any way to the Debt
Commitment Letter or the performance thereof or the financings contemplated thereby, whether
at law or in equity, in contract, in tort or otherwise. Notwithstanding anything to the contrary
contained in this Agreement, the Financing Sources are intended third-party beneficiaries of, and
shall be entitled to the protections of this provision and Section 12.6 (Entire Agreement;
Amendment), Section 12.10 (Governing Law; Consent to Jurisdiction and Venue; Jury Trial
Waiver) and Section 12.12 (Parties in Interest; No Third Party Beneficiaries; No Amendment)
which cross-reference this Section 12.15 to the same extent as if the Financing Sources were parties
to this Agreement. This Section 12.15, and Section 12.6, Section 12.10 and Section 12.12 (and any
related definitions) may not be amended, modified or supplemented, or any of its provisions
waived, without the written consent of the Financing Sources, which consent may be granted or
withheld in the sole discretion of the Financing Sources.

               12.16 Sellers’ Representative; Reliance. Sellers, jointly and severally, hereby
represent and warrant that the statements in this Section 12.16 are correct and complete as of the
date of this Agreement:

                        (a)    The Company has been appointed, and is authorized, and
empowered to act, in connection with, and to facilitate the consummation of, the transactions
contemplated by this Agreement and the other Transaction Documents and in connection with any
activities to be performed by Sellers under this Agreement and the other Transaction Documents,
for the purposes and with the powers, and authority set forth in this Agreement, which will include
the sole power and authority:

                               (i)     to receive notices on behalf of Sellers hereunder pursuant to
       Section 12.4;

                           (ii)   to receive and distribute the Purchase Price or any other
       amount paid in connection with this Agreement or the other Transaction Documents to
       Sellers;

                            (iii) to enforce and protect the rights and interests of Sellers
       arising out of or under or in any manner relating to this Agreement and the other


                                                  80
          Case 19-11743-JTD          Doc 299-1         Filed 09/18/19   Page 132 of 148




       Transaction Documents (including in connection with any claims related to the transactions
       contemplated hereby and thereby) and, in connection therewith, to (A) assert any claim or
       institute any Action, (B) investigate, defend, contest or litigate any Action initiated by
       Buyer or any other Person pursuant to this Agreement and the other Transaction
       Documents and receive process on behalf of each Seller in any such Action and
       compromise or settle on such terms as the Company will determine to be appropriate, give
       receipts, releases and discharges on behalf of all or any Seller with respect to any such
       Action, (C) file any proofs, debts, claims and petitions as the Company may deem
       advisable or necessary, (D) settle or compromise any claims related to the transactions
       contemplated by this Agreement and the other Transaction Documents, including with
       respect to the Specified Net Adjustment and the adjustments contemplated by Section 3.2
       and Section 3.3, (E) assume, on each Sellers’ behalf, the defense of any claims related to
       the transactions contemplated by this Agreement and the other Transaction Documents,
       and (F) file and prosecute appeals from any decision, judgment or award rendered in any
       of the foregoing Actions;

                              (iv)    to enforce or refrain from enforcing any right of any Seller
       (prior to the Closing) and/or of the Company arising out of or under or in any manner
       relating to this Agreement or the other Transaction Documents;

                              (v)   to engage attorneys, accountants and agents, including the
       Final Arbiter in accordance with Section 3.3;

                             (vi)    to amend this Agreement (other than this Section 12.16), or
       any of the instruments to be delivered to Buyer by Sellers pursuant to this Agreement;

                              (vii) to take any action to be taken by one or more Sellers under
       or in connection with this Agreement or any other Transaction Document; or

                              (viii) to make, execute, acknowledge and deliver all such other
       Contracts, guarantees, orders, receipts, endorsements, notices, requests, instructions,
       certificates, stock powers, letters and other writings, and, in general, to do any and all things
       and to take any and all action that the Company, in its sole and absolute discretion, may
       consider necessary or proper or convenient in connection with or to carry out the activities
       described Section 12.16(a)(i) through Section 12.16(a)(vii) and the transactions
       contemplated by this Agreement and the other Transaction Documents.

                       (b)     The Company’s power and grant of authority is (i) coupled with an
interest and is irrevocable and survives the bankruptcy or liquidation of any Seller and will be
binding on any successor thereto and (ii) may be exercised by the Company acting by signing as
the representative of any Seller.

                       (c)     Buyer and its Affiliates and representatives may conclusively and
absolutely rely, without inquiry, upon the action of the Company as the action of each Seller (and
may ignore any action taken or notice given by any Seller other than the Company) in all matters
relating to this Agreement, the other Transaction Documents or the transactions contemplated
hereby and thereby. Any document delivered or notice delivered by or on behalf of Buyer or its


                                                  81
          Case 19-11743-JTD          Doc 299-1        Filed 09/18/19   Page 133 of 148




Affiliates to, or action taken by or on behalf of Buyer or its Affiliates with respect to, the Company
shall be deemed to have been delivered to, or taken with respect to, all Sellers. Any amounts to
be paid by Buyer to Sellers pursuant to this Agreement shall be divided by Sellers among
themselves, but may be paid by Buyer to the Company. Sellers shall be jointly and severally liable
for any amounts due to be paid or owed by Sellers to Buyer pursuant to this Agreement.

                       (d)     The agreements in this Section 12.16 shall survive termination of
this Agreement.

           12.17 Limitations on Damages. NO PARTY (OR ITS AFFILIATES OR
REPRESENTATIVES) SHALL, UNDER ANY CIRCUMSTANCE, BE LIABLE TO THE
OTHER PARTY (OR ITS AFFILIATES OR REPRESENTATIVES) FOR ANY EXEMPLARY,
SPECIAL OR PUNITIVE DAMAGES CLAIMED BY SUCH OTHER PARTY UNDER THE
TERMS OF OR DUE TO ANY BREACH OF THIS AGREEMENT, INCLUDING LOSS OF
REVENUE OR INCOME, COST OF CAPITAL OR LOSS OF BUSINESS REPUTATION OR
OPPORTUNITY; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL
NOT APPLY TO THE EXTENT SUCH DAMAGES ARE PAYABLE BY THE PARTY
SEEKING SUCH DAMAGES TO A THIRD PARTY.

                12.18 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner or equity holder of the Parties will have any liability for any
obligations or liabilities of any Seller or Buyer, as applicable, under this Agreement, or any
agreement entered into in connection herewith of or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby and thereby. Any claim or cause of action based
upon, arising out of, or related to this Agreement or any agreement, document or instrument
contemplated hereby may only be brought against Persons that are expressly named as parties
hereto or thereto, and then only with respect to the specific obligations set forth herein or therein.
Other than the Parties hereto, no Person shall have any liability or obligation for any of the
representations, warranties, covenants, agreements, obligations or liabilities of any party under this
Agreement or the agreements, documents or instruments contemplated hereby or of or for any
action or proceeding based on, in respect of, or by reason of, the transactions contemplated hereby
or thereby (including breach, termination or failure to consummate such transactions), in each case
whether based on contract, tort, fraud, strict liability, other Legal Requirements or otherwise and
whether by piercing the corporate veil, by a claim by or on behalf of a party hereto or another
Person or otherwise.

                12.19 Joinder. At the Closing, any Person to whom Buyer assigns the right to
receive the Acquired Assets at Closing shall execute a joinder to this Agreement in the form
attached hereto as Exhibit J, pursuant to which each such other Person will assume Buyer’s
obligations with respect to such Acquired Assets (and any corresponding Assumed Liabilities, as
applicable) as set forth in such joinder.

                                     [Signature pages follow.]




                                                 82
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 134 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 135 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 136 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 137 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 138 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 139 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 140 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 141 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 142 of 148
Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 143 of 148
            Case 19-11743-JTD   Doc 299-1   Filed 09/18/19   Page 144 of 148




                                   SCHEDULE A




RLF1 22040405v.1
            Case 19-11743-JTD            Doc 299-1          Filed 09/18/19      Page 145 of 148




                                               SCHEDULE A

                                       Application of Sale Proceeds

        Upon the Closing of the Sale, notwithstanding anything to the contrary in the Asset

Purchase Agreement or otherwise, all Cash Consideration paid or payable to any of the Debtors

shall be allocated and distributed as follows, and in each case without duplication (the “Sale

Proceeds Waterfall”): 1

               FIRST, to the Specified Adjustment Escrow, established in accordance with the
        terms of the Asset Purchase Agreement and the escrow agreement contemplated thereby
        (the “Specified Adjustment Escrow Agreement”), in an amount equal to $2,000,000,
        with any distribution therefrom being governed by the Asset Purchase Agreement and the
        Specified Adjustment Escrow Agreement;

                 SECOND, to an escrow (or escrows) to fund (i) the Carve-Out Escrow (as defined
        in the Final DIP Order), (ii) the amount of fees and expenses qualifying under clause (a)
        of “Seller Retained Professional Fees” (as defined in the Asset Purchase Agreement), and
        (iii) the approved amount set forth in that certain order approving the Debtors’ motion for
        implementation of its key employee incentive program [Docket No. 237];

                THIRD, to the DIP Agent, for the benefit of the DIP Agent and the DIP Lenders,
        in an amount sufficient to repay in full the DIP Obligations, such repayment and
        disbursement to the DIP Agent and the DIP Lenders being fully authorized without delay;
        provided, that: (i) the payment of accrued and unpaid professional fees and expenses
        incurred by the DIP Agent and the DIP Lenders (including the allocated costs (with no
        profit margin) of the DIP Lenders’ internal counsel in connection with the Cases) in
        accordance with the DIP Documents and the Final DIP Order (collectively, the “DIP
        Legal Fees and Expenses”) shall not be subject to allowance by the Court, but shall be
        subject to the procedures set forth in paragraph 31 of the Final DIP Order; and (ii) the
        DIP Agent shall hold in escrow an amount equal to the DIP Agent’s good faith estimate
        of the portion of the DIP Obligations constituting the DIP Legal Fees and Expenses until
        such time as payment thereof is permitted pursuant to paragraph 31 of the Final DIP
        Order, at which time the DIP Agent is authorized to pay or reimburse, as the case may be,
        the DIP Agent and the DIP Lenders for the DIP Legal Fees and Expenses in accordance
        with the DIP Documents (and shall distribute the remainder therefrom, if any, in
        accordance with this Sale Proceeds Waterfall);2


        1
           The Debtors reserve the right to establish one or more escrows, with sub-accounts for the escrowed
amounts set forth herein, or separate escrow accounts, as determined by the Debtors in consultation with the
Prepetition Agent (as defined in the Final DIP Order) and the Committee.
         2
           Capitalized terms used in this clause THIRD and not otherwise defined in this Schedule A shall have the
meanings ascribed to them in the Final DIP Order.
                                                        1
        RLF1 22040905v.2
          Case 19-11743-JTD          Doc 299-1       Filed 09/18/19    Page 146 of 148




               FOURTH, to the Wind Down and Professional Expenses Escrow established in
       accordance with the terms of the Asset Purchase Agreement, in an aggregate amount
       equal to the sum of (a) the Estimated Wind Down Expenses, which, for the avoidance of
       doubt, shall include the Administrative and Priority Claim Reserve (as defined in the
       Final DIP Order), (b) an amount equal to the estimate of fees and expenses qualifying
       under clause (b) of “Seller Retained Professional Fees” and (c) the Carve Out Amount (as
       defined in the Asset Purchase Agreement, solely to the extent such amounts have not
       been funded in First through Third above);

            FIFTH, to an escrow (or escrows) to fund the GUC Fixed Recovery Fund and the
       GUC Percentage Recovery Fund (each as defined in the Final DIP Order);

               SIXTH, with any remainder of proceeds from the Sale to be deposited by the
       Debtors into the Sales Proceeds Escrow pending further order of the Court, with the
       distribution and use thereof subject to the terms and conditions of the Final DIP Order;
       provided, however, in the event that, after the funding of the FIRST through FIFTH
       amounts above, the aggregate cash balance of proceeds received into the Sales Proceeds
       Escrow exceeds $11.0 million at any time, then the Debtors shall cause any amount in
       excess of $11.0 million to be promptly distributed to the Prepetition Agent, for the benefit
       of the Prepetition Secured Parties (as defined in the Final DIP Order), and for application
       in accordance with the Prepetition Credit Agreement to the Prepetition Obligations (each
       as defined in the Final DIP Order).

       The foregoing Sale Proceeds Waterfall is intended to govern the funding of reserves for

any payments that are not expressly required pursuant to the Asset Purchase Agreement (while

also taking into account the funding of reserves for payments that are expressly required pursuant

to the Asset Purchase Agreement) upon Closing of the Sale, and shall in no way alter or

supersede paragraph 47 of the Final DIP Order.

       Notwithstanding the deposit and receipt of any Cash Consideration into the escrows set

forth above and any other sub-accounts or related accounts established by or on behalf of the

Debtors with respect to the net cash proceeds of the Sale (collectively, the “Closing Escrow

Accounts”), all such proceeds in such Closing Escrow Accounts (other than the Specified

Adjustment Escrow which shall not be subject to the Prepetition Secured Parties’ or DIP Parties’

liens, except to the extent of any residual interests of the Debtors therein) shall remain subject to

the DIP Liens, the Prepetition Liens and the Adequate Protection Liens (each as defined in the

                                                 2
       RLF1 22040905v.2
          Case 19-11743-JTD        Doc 299-1        Filed 09/18/19   Page 147 of 148




Final DIP Order) in favor of the DIP Agent and the Prepetition Agent, as the case may be, until

such proceeds are disbursed to or for the benefit of the respective beneficiaries of such Closing

Escrow Accounts in accordance with the Asset Purchase Agreement and the terms hereof,

consistent with applicable law, or pursuant to any subsequent order and direction of the Court

(including for release from the applicable Closing Escrow Account to the Debtors for immediate

deposit into the Sales Proceeds Escrow to be governed by paragraph SIXTH above).

       The terms and conditions of each of the escrow agreements entered into by the Debtors

with respect to the Closing Escrow Accounts shall be reasonably acceptable to the DIP Agent,

the Prepetition Agent and, solely as it relates to the Wind Down and Professionals Expense

Escrow and the GUC Reserve, the Committee, and the identity of the escrow agents engaged

with respect to such escrows, shall be reasonably acceptable to the DIP Agent, the Prepetition

Agent and, as applicable, the Committee; provided, however, that notwithstanding anything to

the contrary herein, the Specified Adjustment Escrow shall be governed by the terms of the Asset

Purchase Agreement.

       With respect to the specific amounts of the deposits into the Carve Out Escrow and the

Wind Down and Professional Expense Escrow, the Debtors shall provide the DIP Agent, the

Prepetition Agent, and the Committee with such information and supporting documents as they

may reasonably request to confirm the amount thereof, and to the extent that the Debtors, the

DIP Agent, the Prepetition Agent, the Committee, and, solely as it relates to the Wind Down and

Professionals Expense Escrow and the GUC Reserve, cannot agree on the amounts allocable to

the Carve Out Escrow and the Wind Down and Professional Expense Escrow (or any sub-

accounts established with respect thereto), then such disputed amounts will be resolved by the

Court after notice and hearing on an expedited basis.


                                                3
       RLF1 22040905v.2
           Case 19-11743-JTD       Doc 299-1        Filed 09/18/19   Page 148 of 148




        Notwithstanding the foregoing, the Sale Proceeds Waterfall shall be funded from the sale

proceeds upon the closing of the first of either the Sale, the sale of the MC Business Assets and

the California Business Assets or the sale of the Foxtail Business Assets and, then, upon the

closing of the subsequent sales of the foregoing until the Sale Proceeds Waterfall is fully funded

as set forth herein.




                                                4
        RLF1 22040905v.2
